Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 1 of 107 PageID: 11189




   Charles H. Chevalier
   J. Brugh Lower
   Christine A. Gaddis
   Rachel S. Johnston
   GIBBONS P.C.
   One Gateway Center
   Newark, NJ 07102-5310
   (973) 596-4611
   cchevalier@gibbonslaw.com
   jlower@gibbonslaw.com
   cgaddis@gibbonslaw.com
   rjohnston@gibbonslaw.com

   Attorneys for Plaintiff Amgen Inc.

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


     AMGEN INC.,
                                              Civil Action No. 18-11026 (MAS)(DEA)
                            Plaintiff,
                                              (consolidated)
     v.
                                              Hon. Michael A. Shipp, U.S.D.J.
     SANDOZ INC., et al.,                     Hon. Douglas E. Arpert, U.S.M.J.

                            Defendants.




                          PLAINTIFF AMGEN’S POST-TRIAL BRIEF
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 2 of 107 PageID: 11190




                             TABLE OF CONTENTS
   TABLE OF ABBREVIATIONS .................................................................................................. xii

   INTRODUCTION .......................................................................................................................... 1

   ARGUMENT .................................................................................................................................. 5

   I.        The Asserted Claims of the ’638 Composition and ’536 Psoriasis Patents Are
             Infringed and Not Invalid.................................................................................................... 5

             A.         Defendants Have Not Shown That the Asserted Claims of the ’638
                        Composition Patent and ’536 Psoriasis Patent Are Anticipated. ............................ 6

                        1.         The Law of Anticipation. ............................................................................ 6

                        2.         The ’358 Patent Does Not Disclose Stereomerically Pure Apremilast
                                   Under Controlling Federal Circuit Law. ..................................................... 6

                                   a.         The ’358 Patent does not inherently disclose stereomerically
                                              pure apremilast. ............................................................................... 9

                                   b.         The ’358 Patent does not provide an anticipatory disclosure
                                              of stereomerically pure apremilast as a member of a “genus.”
                                              ....................................................................................................... 10

                                   c.         Celgene’s listing of the ’358 Patent in the Orange Book is
                                              not evidence of an anticipatory disclosure. ................................... 11

                        3.         The ’358 Patent Is Not an Enabling Prior Art Reference. ........................ 12

                                   a.         Undue experimentation was required. .......................................... 13

                                   b.         The inventors did not “admit” that making stereomerically
                                              pure apremilast was routine .......................................................... 16

             B.         Defendants Have Not Proven by Clear and Convincing Evidence That the
                        Asserted Claims of the ’638 Composition Patent Would Have Been
                        Obvious. ................................................................................................................ 17

                        1.         The Asserted Claims of the ’638 Composition Patent Are Entitled
                                   to a Priority Date of October 21, 1999. ..................................................... 18

                        2.         Defendants Failed to Prove That the POSA Would Have Selected
                                   Any of the ’358 Patent Compounds as a Starting Point. .......................... 20

                                   a.         The POSA would have chosen a lead compound with robust
                                              biological data as a starting point.................................................. 21

                                   b.         The POSA would have avoided thalidomide analogs................... 22


                                                                          i
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 3 of 107 PageID: 11191




                     c.        The POSA would not have chosen the seventeen example
                               compounds of the ’358 Patent as the starting point. ..................... 24

                     d.        The POSA would not have chosen Example 12 as the
                               starting point. ................................................................................ 26

              3.     The POSA Would Not Have Been Motivated to Prepare the
                     Enantiomers of All of the Example Compounds of the ’358 Patent,
                     Let Alone Specifically of Example 12. ..................................................... 26

              4.     Under Aventis, the POSA Would Not Have Had a Reasonable
                     Expectation That Example 12 Had Any Desirable Properties That
                     Resided in the S-Enantiomer. ................................................................... 28

              5.     The POSA Would Not Have Had a Reasonable Expectation of
                     Successfully Making Apremilast. ............................................................. 31

              6.     The POSA Would Not Have Had a Reasonable Expectation of
                     Obtaining a Compound with Apremilast’s Unique Properties. ................ 32

              7.     Neither WO ’606 nor Takeuchi Can Remedy the Deficiencies in
                     Defendants’ Obviousness Argument ........................................................ 32

              8.     Objective Indicia Further Demonstrate the Non-Obviousness of the
                     Asserted Claims of the ’638 Composition Patent and the ’536
                     Psoriasis Patent. ........................................................................................ 34

                     a.        That others in the field tried and failed to develop a PDE4
                               inhibitor is strong evidence of non-obviousness. .......................... 34

                     b.        The existence of a long-felt, unmet need supports the non-
                               obviousness of the claimed inventions. ........................................ 37

                     c.        Industry skepticism supports non-obviousness. ............................ 41

                     d.        Apremilast’s unexpected results support non-obviousness. ......... 43

                     e.        The clinical and commercial success of apremilast support
                               non-obviousness. ........................................................................... 45

                     f.        Industry acquiescence concerning the ’638 Composition and
                               ’536 Treatment of Psoriasis Patents supports non-
                               obviousness. .................................................................................. 49

         C.   Defendants Have Not Proven by Clear and Convincing Evidence That the
              Asserted Claims of the ’536 Psoriasis Patent Would Have Been Obvious. ......... 49




                                                          ii
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 4 of 107 PageID: 11192




         D.        Defendants Have Failed to Prove That the Asserted Claims of the ’638
                   Composition Patent Are Invalid for Obviousness-type Double Patenting. .......... 52

                   1.         Defendants’ Attempt to Use a Judicially Created Doctrine to Cut
                              Short a Statutorily Authorized Time Extension Fails as a Matter of
                              Law. .......................................................................................................... 53

                   2.         Defendants’ ODP challenge Also Fails as a Matter of Equity.................. 55

                   3.         Defendants Have Not Met Their Burden on Patentable Distinctness.
                              ................................................................................................................... 57

         E.        Defendants Have Not Proven by Clear and Convincing Evidence That the
                   Asserted Claim of the ’536 Psoriasis Patent Is Invalid for Lack of
                   Enablement or Written Description. ..................................................................... 57

                   1.         Defendants’ Enablement Challenge to the ’536 Patent Is
                              Inconsistent With Defendants’ Reliance on the ’536 Patent In Their
                              Obviousness Challenge to the ’541 Patent and Should Be Rejected. ....... 59

                   2.         The Predicate for Defendants’ Conditional Argument Regarding
                              Written Description and Enablement Is Not Met. .................................... 59

   II.   The Asserted Claims of the ’101 Form B Patent and ’283 Form A Patent Are
         Infringed and Not Invalid.................................................................................................. 60

         A.        Defendants Infringe the Asserted Claims of the ’101 Form B Patent and
                   ’283 Form A Patent. .............................................................................................. 61

                   1.         Zydus Infringes Claims 1 and 15 of the ’101 Form B Patent. .................. 61

                              a.         Legal standard for infringement.................................................... 62

                              b.         Testing shows that Form B is present in Zydus’s API.................. 63

                              c.         Samples of Zydus’s API were representative of the API in
                                         Zydus’s ANDA Product when Dr. Gozzo tested them. ................ 63

                              d.         Results from testing Zydus’s ANDA Product are consistent
                                         with the presence of Form B. ........................................................ 65

         B.        The Asserted Claims of the ’101 Form B Patent and ’283 Form A Patent
                   Are Not Invalid. .................................................................................................... 66

                   1.         Defendants Did Not Prove That Claims 1 and 15 of the ’101 Form
                              B Patent Are Invalid As Obvious.............................................................. 67

                              a.         Claims 1 and 15 of the ’101 Form B Patent are entitled to a
                                         priority date of March 20, 2002. ................................................... 68


                                                                     iii
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 5 of 107 PageID: 11193




                        2.         The Asserted Claims of the ’101 Form B Patent Are Not Invalid for
                                   Obviousness-Type Double Patenting. ....................................................... 72

                        3.         Defendants Did Not Prove That Claims 2 and 27 of the ’283 Form
                                   A Patent Are Invalid as Anticipated or Obvious. ..................................... 73

                                   a.          Claims 2 and 27 of the ’283 Form A Patent are not
                                               anticipated. .................................................................................... 73

                                   b.          Claims 2 and 27 of the ’283 Form A Patent are not obvious. ....... 76

   III.      The Asserted Claims of the ’541 Titration Patent Are Infringed and Not Invalid. .......... 77

             A.         The POSA Would Have Titrated Apremilast on an Individualized,
                        Feedback-Driven Basis Over a Period of Weeks. ................................................. 78

             B.         The POSA Would Never Have Modified Papp 2012. .......................................... 80

             C.         Any Departure from the Papp 2012 Schedule Would Have Extended
                        Titration By Weeks, Not One Day. ....................................................................... 81

             D.         Defendants Failed to Explain How the POSA Would Have Arrived at the
                        Claimed Schedule in Particular from Among Many, Many Possibilities. ............ 85

             E.         The Claimed Dosing Schedule Provides Benefits to Physicians and Patients.
                        ............................................................................................................................... 89

   CONCLUSION ............................................................................................................................. 90




                                                                           iv
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 6 of 107 PageID: 11194




                                                 TABLE OF AUTHORITIES

                                                                                                                               Page(s)

   Cases

   AAT Bioquest, Inc. v. Texas Fluorescence Labs., Inc.,
      Case No. 14-cv-03909-DMR, 2015 WL 1738402
      (N.D. Cal April 13, 2015) ........................................................................................................58

   Abbott Labs. v. TorPharm, Inc.,
      300 F.3d 1367 (Fed. Cir. 2002)................................................................................................62

   AbbVie Inc. v. Mathilda & Terence Kennedy Inst. of Rheumatology Tr.,
      764 F.3d 1366 (Fed. Cir. 2014)................................................................................................55

   Abraxis BioScience v. Actavis LLC,
      Civ. No. 16-1925 (JMV), 2017 WL 9808442 (D.N.J. Sept. 12, 2017)....................................36

   Acorda Therapeutics, Inc. v. Roxane Labs., Inc.,
      903 F.3d 1310 (Fed. Cir. 2018)................................................................................................49

   Advanced Display Sys., Inc. v. Kent State Univ.,
      212 F.3d 1272 (Fed. Cir. 2000)................................................................................................34

   Akamai Techs., Inc. v. Cable & Wireless Internet Servs., Inc.,
      344 F.3d 1186 (Fed. Cir. 2003)..................................................................................................9

   Alco Standard Corp v. Tenn. Valley Auth.,
      808 F. 2d 1490 (Fed. Cir. 1986)...............................................................................................36

   Allergan, Inc. v. Sandoz Inc.,
       796 F.3d 1293 (Fed. Cir. 2015)................................................................................................70

   Amerigen Pharms. Ltd. v. UCB Pharma GmbH,
     913 F.3d 1076 (Fed. Cir. 2019)................................................................................................17

   Apple, Inc. v. Samsung Elecs. Co.,
      No. 11-CV-01846-LHK, 2013 WL 5955666 (N.D. Cal. Nov. 6, 2013) ..................................65

   In re Applied Materials, Inc.,
       692 F.3d 1289 (Fed. Cir. 2012)................................................................................................87

   Ariad Pharms., Inc. v. Eli Lilly & Co.,
      598 F.3d 1336 (Fed. Cir. 2010)..........................................................................................69, 70

   In re Armodafinil Patent Litig. Inc.,
       939 F. Supp. 2d 456 (D. Del. 2013) .........................................................................................77



                                                                     v
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 7 of 107 PageID: 11195




   Aventis Pharma Deutschland GmbH v. Lupin, Ltd.,
      499 F.3d 1293 (Fed. Cir. 2007)....................................................................................28, 29, 30

   In re Baird,
       16 F.3d 380 (Fed. Cir. 1994)....................................................................................................18

   In re Braat,
       937 F.2d 589 (Fed. Cir. 1991)......................................................................................52, 57, 73

   In re Brana,
       51 F.3d 1560 (Fed. Cir. 1995)..................................................................................................60

   Bristol-Myers Squibb Co. v. Ben Venue Labs., Inc.,
       246 F.3d 1368 (Fed. Cir. 2001)................................................................................................13

   Carroll Touch Inc. v. Electro Mech. Sys., Inc.,
      15 F.3d 1573 (Fed. Cir. 1993)..................................................................................................62

   In Re: Copaxone Consol. Cases,
       906 F.3d 1013 (Fed. Cir. 2018)................................................................................................85

   Crocs, Inc. v. Int’l Trade Comm’n,
      598 F.3d 1294 (Fed. Cir. 2011)................................................................................................47

   In re Cyclobenzaprine Hydrochloride Extended-Release Capsule Patent Litig.,
       676 F.3d 1063 (Fed. Cir. 2012)....................................................................................34, 36, 37

   In re Cyclobenzaprine Hydrochloride Extended-Release Capsule Patent Litig.,
       No. 09–MD–2118, 2010 WL 3766530 (D. Del. Sept. 21, 2010).............................................36

   Daiichi Sankyo Co., Ltd. v. Mylan Pharms. Inc.,
      670 F. Supp. 2d 359 (D.N.J. 2009) ..........................................................................................45

   Daiichi Sankyo Co. v. Matrix Labs., Ltd.,
      619 F.3d 1346 (Fed. Cir. 2010)..........................................................................................21, 28

   E.I. du Pont De Nemours & Co. v. Unifrax I LLC,
       921 F.3d 1060 (Fed. Cir. 2019)................................................................................................19

   Eli Lilly & Co. v. Teva Pharms. USA, Inc.,
       619 F.3d 1329 (Fed. Cir. 2010)................................................................................................60

   Eli Lilly & Co. v. Zenith Goldline Pharms., Inc.,
       471 F.3d 1369 (Fed. Cir. 2006)................................................................................................11

   Forest Labs., Inc. v. Ivax Pharms., Inc.,
      438 F. Supp. 2d 479 (D. Del. 2006) .........................................................................................11




                                                                    vi
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 8 of 107 PageID: 11196




   Forest Labs v. Ivax Pharms., Inc.,
      501 F.3d 1263 (Fed. Cir. 2007)................................................................................6, 12, 31, 45

   Gasser Chair Co. v. Infanti Chair Mfg. Corp.,
      60 F.3d 770 (Fed. Cir. 1995)....................................................................................................56

   Gen. Foods Corp. v. Studiengesellschaft Kohle mbH,
      972 F.2d 1272 (Fed. Cir. 1992)..........................................................................................57, 73

   Genetics Inst., LLC v. Novartis Vaccines & Diagnostics, Inc.,
      655 F.3d 1291 (Fed. Cir. 2011)................................................................................................88

   Glaxo Inc. v. Novopharm, Ltd.,
      110 F.3d 1562 (Fed. Cir. 1997)................................................................................................62

   Glaxo Inc. v. Novopharm Ltd.,
      52 F.3d 1043 (Fed. Cir. 1995)..................................................................................................74

   Grunenthal GmbH v. Alkem Labs. Ltd.,
      919 F.3d 1333 (Fed. Cir. 2019)..........................................................................................31, 77

   Hoffmann-La Roche Inc. v. Apotex Inc.,
      748 F.3d 1326 (Fed. Cir. 2014)................................................................................................88

   Honeywell Int’l Inc. v. Mexichem Amanco Holding S.A. DE C.V.,
      865 F.3d 1348 (Fed. Cir. 2017)................................................................................................44

   Immunex Corp. v. Sandoz Inc.,
      395 F. Supp. 3d 366, (D.N.J. 2019), aff’d, 964 F.3d 1049 (Fed. Cir. 2020)................41, 46, 56

   Immunex Corp. v. Sandoz Inc.,
      964 F.3d 1049 (Fed. Cir. 2020)..........................................................................................41, 55

   Impax Labs., Inc. v. Aventis Pharms. Inc.,
      468 F.3d 1366 (Fed. Cir. 2006)................................................................................................11

   Invitrogen Corp. v. Clontech Labs., Inc.,
       429 F.3d 1052 (Fed. Cir. 2005)................................................................................................58

   Kao Corp. v. Unilever U.S., Inc.,
      441 F.3d 963 (Fed. Cir. 2006)..................................................................................................45

   Kowa Co., Ltd. v. Amneal Pharms., LLC,
     No. 14-CV-2758, 2017 WL 10667088 (S.D.N.Y. Apr. 11, 2017),
     aff’d, 745 F. App’x 168 (Fed. Cir. 2018) .................................................................................49

   Kowa Co., Ltd. v. Amneal Pharms., LLC,
     No. 14-CV-2758, 2017 WL 10667089 (S.D.N.Y. Sept. 19, 2017)....................................63, 77



                                                                   vii
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 9 of 107 PageID: 11197




   KSR Int’l v. Teleflex Inc.,
      550 U.S. 398 (2007) .....................................................................................................20, 28, 88

   In re Larsen,
       292 F.2d 531 (C.C.P.A. 1961) .................................................................................................12

   Leo Pharm. Prods., Ltd. v. Rea,
      726 F.3d 1346 (Fed. Cir. 2013)................................................................................................32

   Mahurkar v. C.R. Bard, Inc.,
     79 F.3d 1572 (Fed. Cir. 1996)............................................................................................19, 68

   In re May,
       574 F.2d 1082 (C.C.P.A. 1978) .................................................................................6, 9, 11, 32

   Merck & Co., Inc. v. Teva Pharms. USA, Inc.,
      395 F.3d 1364 (Fed. Cir. 2005)................................................................................................46

   Merck Sharp & Dohme Corp. v. Amneal Pharms., LLC,
      881 F.3d 1376 (Fed. Cir. 2018)................................................................................................64

   Microsoft Corp v. i4i Ltd. P’ship,
      564 U.S. 91 (2011) .....................................................................................................................2

   Miles Labs., Inc. v. Shandon Inc.,
      997 F.2d 870 (Fed. Cir. 1993)..................................................................................................90

   Millennium Pharms., Inc. v. Sandoz Inc.,
      862 F.3d 1356 (Fed. Cir. 2017)................................................................................................45

   Mitsubishi Tanabe Pharma Corp. v. Sandoz, Inc.,
      Civ. No. 17-5319, 2021 WL 1845499 (D.N.J. Apr. 7, 2021) ............................................54, 55

   Muniauction, Inc. v. Thomson Corp.,
     532 F.3d 1318 (Fed. Cir. 2008)................................................................................................43

   Novartis AG v. Ezra Ventures LLC,
      909 F.3d 1367 (Fed. Cir. 2018)........................................................................................ passim

   Novartis Pharm. Corp. v. Breckenridge Pharm., Inc.,
      909 F.3d 1355 (Fed. Cir. 2018)....................................................................................52, 56, 73

   Novartis Pharms. Corp. v. West-Ward Pharms., Int’l Ltd.,
      923 F.3d 1051 (Fed. Cir. 2019)................................................................................................30

   O’Melveny & Myers v. FDIC,
      512 U.S. 79 (1994) ...................................................................................................................54




                                                                      viii
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 10 of 107 PageID: 11198




   In re Oelrich,
       666 F.2d 578 (C.C.P.A. 1981) ...................................................................................................9

   In re Omeprazole Patent Litig.,
       490 F. Supp. 2d 381 (S.D.N.Y. 2007), aff’d, 536 F.3d 1361 (Fed. Cir. 2008) ........................67

   OSI Pharms., LLC v. Apotex Inc.,
      939 F.3d 1375 (Fed. Cir. 2019)..........................................................................................78, 81

   Otsuka Pharm. Co. v. Sandoz, Inc.,
      678 F.3d 1280 (Fed. Cir. 2012)............................................................................................4, 20

   Pfizer, Inc. v. Apotex, Inc.,
       480 F.3d 1348 (Fed. Cir. 2007)................................................................................................77

   Pfizer Inc. v. IVAX Pharms., Inc.,
       No. 07CV00174, 2010 WL 339042 (D.N.J. Jan. 20, 2010).....................................................29

   PowerOasis, Inc. v. T-Mobile USA, Inc.,
      522 F.3d 1299 (Fed. Cir. 2008)................................................................................................68

   Procter & Gamble Co. v. Teva Pharms. USA, Inc.,
      566 F.3d 989 (Fed. Cir. 2009)............................................................................................28, 34

   Proctor & Gamble Co. v. Nabisco Brands, Inc.,
      711 F. Supp. 759 (D. Del. 1989) ..............................................................................................59

   Proveris Scientific Corp. v. Innovasystems, Inc.,
      536 F.3d 1256 (Fed. Cir. 2008)................................................................................................50

   Rambus Inc. v. Rea,
      731 F.3d 1248 (Fed. Cir. 2013)................................................................................................41

   In re Rosuvastatin Calcium Pat. Litig.,
       719 F. Supp. 2d 388 (D. Del. 2010), aff’d, 703 F.3d 511 (Fed. Cir. 2012) .......................11, 18

   Sanofi-Aventis U.S., LLC v. Dr. Reddy’s Labs., Inc.,
      933 F.3d 1367 (Fed. Cir. 2019)................................................................................................28

   Sanofi-Synthelabo v. Apotex Inc.,
      492 F. Supp. 2d 353 (S.D.N.Y. 2007), aff’d, 550 F.3d 1075 (Fed. Cir. 2008) ........................10

   Sanofi-Synthelabo v. Apotex, Inc.,
      550 F.3d 1075 (Fed. Cir. 2008)........................................................................................ passim

   Shire LLC v. Amneal Pharms., LLC,
       No. 11-3781, 2014 WL 2861430 (D.N.J. June 23, 2014), aff’d in relevant
       part, 802 F.3d 1301 (Fed. Cir. 2015) .......................................................................................29



                                                                    ix
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 11 of 107 PageID: 11199




   SRI Int’l, Inc. v. Cisco Sys., Inc.,
      930 F.3d 1295 (Fed. Cir. 2019)..................................................................................................6

   Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd.,
      492 F.3d 1350 (Fed. Cir. 2007)..........................................................................................25, 29

   Tech. Licensing Corp. v. Videotek, Inc.,
      545 F.3d 1316 (Fed. Cir. 2008)..........................................................................................62, 69

   Teva Neuroscience, Inc. v. Watson Labs., Inc.,
      Civ. No. 10-5078, 2013 WL 12318005 (D.N.J. Sept. 20, 2013) .............................................37

   Tokai Corp. v. Easton Enters., Inc.,
      632 F.3d 1358 (Fed. Cir. 2011)............................................................................................2, 18

   TQ Delta, LLC v. CISCO Sys., Inc.,
      942 F.3d 1352 (Fed. Cir. 2019)................................................................................................58

   Tris Pharma, Inc. v. Actavis Labs. FL, Inc.,
       755 F. App’x 983 (Fed. Cir. 2019) ..........................................................................................44

   UCB, Inc. v. Accord Healthcare, Inc.,
     201 F. Supp. 3d 491, 544 (D. Del. 2016), aff’d, 890 F.3d 1313
     (Fed. Cir. 2018) ........................................................................................................................10

   UCB Inc. v. Accord Healthcare Inc.,
     890 F.3d 1313 (Fed. Cir. 2018)........................................................................................ passim

   In re Wands,
       858 F.2d 731 (Fed. Cir. 1988)............................................................................................13, 16

   WBIP, LLC v. Kohler Co.,
     829 F.3d 1317 (Fed. Cir. 2016)........................................................................................ passim

   Wyeth v. Kappos,
      591 F.3d 1364 (Fed. Cir. 2010)................................................................................................53

   Yamanouchi Pharm. Co. Ltd. v. Danbury Pharmacal, Inc.,
      231 F.3d 1339 (Fed. Cir. 2000)................................................................................................32

   Yeda Rsch. & Dev. Co. v. Abbott GMBH & Co. KG,
      837 F.3d 1341 (Fed. Cir. 2016)..........................................................................................69, 70

   Statutes

   21 U.S.C. § 355(b)(1) ....................................................................................................................12

   35 U.S.C. § 102 ..............................................................................................................................68



                                                                          x
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 12 of 107 PageID: 11200




   35 U.S.C. § 112 ........................................................................................................................58, 68

   35 U.S.C. § 120 ..............................................................................................................................68

   35 U.S.C. § 154 ............................................................................................................52, 53, 54, 55

   35 U.S.C. § 156 ..................................................................................................................53, 54, 55

   35 U.S.C. § 271 ..............................................................................................................................62

   35 U.S.C. § 282 ................................................................................................................................2

   Other Authorities

   21 C.F.R. § 314.53 .........................................................................................................................12

   Fed. R. Civ. P. 52(c) ......................................................................................................................58

   Fed. R. Evid. 702 ...........................................................................................................................66

   H.R. Rep. No. 106-287, pt. 1 (1999)..............................................................................................53




                                                                          xi
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 13 of 107 PageID: 11201




                                TABLE OF ABBREVIATIONS

    ’101 Patent                          U.S. Patent No. 7,893,101 (JTX-0005), an asserted
                                         patent which is directed to crystalline Form B of
                                         apremilast.

    ’283 Patent                          U.S. Patent No. 8,093,283 (JTX-0006), an asserted
                                         patent which is directed to crystalline Form A of
                                         apremilast.

    ’536 Patent                          U.S. Patent No. 8,455,536 (JTX-0007), an asserted
                                         patent which is directed to a method of using
                                         stereomerically pure apremilast to treat psoriasis.

    ’541 Patent                          U.S. Patent No. 10,092,541 (JTX-0013), an
                                         asserted patent which claims methods of treating a
                                         patient suffering from psoriasis with apremilast
                                         according to a specific schedule that involves dose
                                         titration.

    ’638 Patent                          U.S. Patent No. 7,427,638 (JTX-0003), an asserted
                                         patent which is directed to pharmaceutical
                                         compositions comprising stereomerically pure
                                         apremilast.

    ’940 Patent                          U.S. Patent No. 6,962,940 (JTX-0001)

    ’358 Patent                          U.S. Patent No. 6,020,358 (DTX-174)

    ’049 Publication                     International Patent Application Publication WO
                                         2003/080049 (DTX-189)

    ’052 Publication                     U.S.    Patent    Application            Publication
                                         2003/0187052 A1 (DTX-179)

    ’515 Provisional                     U.S. Provisional Application No. 60/366,515
                                         (JTX-0043)

    Amgen                                Amgen Inc., the Plaintiff in this litigation.

    ANDA                                 Abbreviated New Drug Application

    API                                  active pharmaceutical ingredient

    Asserted claims of the ’638 Patent   Claims 3 and 6 of the ’638 Patent

    Asserted claims of the ’536 Patent   Claim 6 of the ’536 Patent




                                          xii
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 14 of 107 PageID: 11202




    Asserted claims of the ’101 Patent   Claims 1 and 15 of the ’101 Patent

    Asserted claims of the ’283 Patent   Claims 2 and 27 of the ’283 Patent

    Asserted claims of the ’541 Patent   Claims 2, 19, and 21 of the ’541 Patent

    Brittain 1997                        Brittain, H.G., Spectral Methods for the
                                         Characterization of Polymorphs and Solvates,
                                         86(4) J. Pharm. Sci. 405–12 (1997) (DTX-98)

    Brittain 1999                        Brittain, H.G., Methods for the Characterization of
                                         Polymorphs and Solvates, in Polymorphism in
                                         Pharmaceutical Solids (H. Brittain ed., Vol. 95
                                         1999) (DTX-99)

    Byrn 1994                            Byrn, S.R. et al., Solid-State Pharmaceutical
                                         Chemistry, 6 J. Chem. Materials 1148–58 (1994)
                                         (DTX-101)

    CC-7085                              The internal designation of a racemate compound
                                         prepared by Celgene. The external designation for
                                         CC-7085 was CDC-998; but the connection
                                         among CDC-998, CC-7085 and its structure was
                                         not publicly known as of the priority date of the
                                         ’638 Patent.

    CDC-801                              Celgene Developed Compound No. 801, also
                                         known as CC-1088

    Celgene                              Celgene Corporation, the former plaintiff in this
                                         litigation.

    COPD                                 chronic obstructive pulmonary disease

    Defendants                           Collectively,   Sandoz    Inc.,      and    Zydus
                                         Pharmaceuticals (USA) Inc.

    Dyke 1999                            Dyke, A. et al., The therapeutic potential of PDE4
                                         inhibitors, 8(9) Exp. Opin. Invest. Drugs 1301–25
                                         (1999) (JTX-0067)

    EPO                                  European Patent Office

    FDA                                  United States Food and Drug Administration

    Fieser                               “Crystallization,” Organic Experiments (Fieser, L.
                                         & Williamson, K. eds., 3d ed. 1975) (JTX-0178)




                                         xiii
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 15 of 107 PageID: 11203




    Guillory                           Guillory, J.K., Generation of Polymorphs,
                                       Hydrates, Solvates and Amorphous Solids, 95
                                       Polymorphism in Pharmaceutical Solids 183–226
                                       (Brittain ed., 1999) (DTX-125)

    ICH                                International Conference on Harmonisation of
                                       Technical Requirements for Registration of
                                       Pharmaceuticals for Human Use

    ICH Guidelines                     ICH       Harmonised     Tripartite   Guideline,
                                       Specifications: Test Procedures and Acceptance
                                       Criteria for New Drug Substances and New Drug
                                       Products: Chemical Substances (1999) (DTX-128)

    IND                                Investigational New Drug

    JSF                                Citation to Joint Stipulated Facts in Section III of
                                       the Pre-trial Order (ECF No. 422)

    Marriott 2001                      Marriott, J. et al., Immunotherapeutic and
                                       antitumor potential of thalidomide analogues, 1(4)
                                       Expert Opin. Bio. Ther. 675–82 (2001) (DTX-
                                       129)

    Muller 1998                        Muller, G. et al., Thalidomide Analogs and PDE4
                                       Inhibition, 8 Biorg. Med. Chem. Lett. 2669–74
                                       (1998) (JTX-0069)

    NDA                                New Drug Application

    ODP                                Obviousness-type Double Patenting

    Papp 2012                          Papp, K. et al., Efficacy of Apremilast in the
                                       Treatment of Moderate to Severe Psoriasis: A
                                       Randomised Controlled Trial, 380 The Lancet
                                       738–46 (2012) (DTX-153)

    Patent Office                      United States Patent and Trademark Office

    Pathan                             Pathan, E., et al., Efficacy and safety of apremilast,
                                       an oral phosphodiesterase 4 inhibitor, in
                                       ankylosing spondylitis, Annals of the Rheumatic
                                       Diseases, 0:1-6 (2012) (DTX-157)

    PDE4                               Phosphodiesterase IV

    PDE4A4                             Isoform of PDE4, affinity for which used to



                                        xiv
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 16 of 107 PageID: 11204




                                       calculate a ratio for PDE4 inhibitors

    PF                                 Citation to Plaintiff’s Findings of Fact, submitted
                                       concurrently with this brief

    Plaintiff                          Amgen Inc.

    POSA                               Person of Ordinary Skill in the Art.

    PTA                                Patent Term Adjustment

    PTE                                Patent Term Extension

    Sandoz                             Sandoz Inc., a Defendant in this litigation.

    Schett 2012                        Schett, G. et al., Oral apremilast in the Treatment
                                       of Active Psoriatic Arthritis, 64(10) Arthritis &
                                       Rheumatism 3156–67 (Oct. 2012) (DTX-162)

    SelCID                             Selective Cytokine Inhibitory Drug, a thalidomide
                                       analog class developed by Celgene

    SSF (A3)                           Citation to Sandoz’s Stipulated Facts in Exhibit
                                       A3 to the Pre-trial Order (ECF No. 422)

    Takeuchi                           Takeuchi, Y., et al., (R)- and (S)-3-
                                       Fluorothalidomides: Isosteric Analogues of
                                       Thalidomide, 1(10) Organic Letters 1573 (1999)
                                       (DTX-168)

    TNF                                Tumor Necrosis Factor

    WO ’102                            International Patent Application Publication WO
                                       2011/063102 (DTX-194)

    WO ’606                            International Patent Application Publication WO
                                       01/34606 (DTX-159)

    WO ’777                            International Patent Application Publication WO
                                       2000/25777 (JTX-0264)

    XRPD                               X-ray Powder Diffraction

    ZSF (A2)                           Citation to Zydus’s Stipulated Facts in Exhibit A2
                                       to the Pre-trial Order (ECF No. 422)

    Zydus                              Zydus Pharmaceuticals (USA) Inc., a Defendant in
                                       this litigation.



                                        xv
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 17 of 107 PageID: 11205




                                          INTRODUCTION

          Celgene scientists made a number of breakthrough inventions in bringing a new medicine,

   Otezla®, to patients with psoriasis. These inventions are set forth in the claims of the patents-in-

   suit: a pharmaceutical composition of stereomerically pure apremilast for oral administration (the

   ’638 Composition Patent), methods for treating psoriasis patients with apremilast (the ’536

   Psoriasis Patent), crystalline forms of apremilast (the ’101 Form B Patent and ’283 Form A Patent),

   and a universal dose titration schedule for patients new to apremilast treatment (the ’541 Titration

   Patent). The evidence showed that each of these inventions was novel and not obvious, and that

   Defendants failed to meet their heavy burden to prove otherwise.

          In a crowded field of researchers, including many larger competitors, all seeking to find a

   therapeutic that would inhibit PDE4, only one company succeeded in creating a new oral medicine

   to treat psoriasis—Celgene, a small company from New Jersey. Celgene took the unusual and risky

   path of attempting to develop medicines from analogs of the notorious compound thalidomide—

   even though nobody understood at the time why thalidomide was so toxic. After years of effort,

   Celgene created apremilast, a selective PDE4 inhibitor and thalidomide analog that surprisingly

   overcame thalidomide’s toxicity and also avoided the dose-limiting side effects that had plagued

   the entire class of PDE4 inhibitors. Apremilast proved to be unexpectedly more potent, with a

   higher therapeutic index than the leading PDE4 inhibitor in development at the time. Celgene’s

   inventions resulted in the medicine Otezla, which met the need for a safer, effective treatment for

   the most common form of psoriasis, plaque psoriasis.

          Even after these inventions, there remained a desire to further mitigate the side effects some

   psoriasis patients encounter when they are new to taking apremilast. Eschewing the conventional

   approach of individualized, feedback-driven dose titration, one Celgene scientist invented a




                                                    1
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 18 of 107 PageID: 11206




   universal dose-titration schedule for apremilast that has since been approved by FDA and is

   reflected in the asserted claims of the `541 Titration Patent.

             Attracted by the commercial success of Otezla, nineteen generic companies sought to enter

   the market with generic copies of Otezla. Seventeen of those companies have now settled and

   acknowledged the validity of Amgen’s patents. Two defendants, Sandoz and Zydus, remain in the

   case. With one exception,1 Sandoz and Zydus have admitted infringement of each asserted claim.

             Defendants instead challenge the validity of the asserted claims. But patent claims are

   presumed valid, 35 U.S.C. § 282, and thus Defendants bear the burden of proving the asserted

   claims invalid by clear and convincing evidence.2 Microsoft Corp v. i4i Ltd. P’ship, 564 U.S. 91,

   95–97 (2011). In trying to meet this burden, Defendants relied almost entirely on prior art already

   considered by the Patent Office when it granted the asserted claims. For example, the Patent Office

   already considered the ’358 Patent during the examination of the applications leading to the ’638

   Composition and ’536 Psoriasis Patents, and yet it is the centerpiece of Defendants’ anticipation

   and obviousness challenges. Before granting the ’541 Titration Patent, the Patent Office

   considered the same obviousness combination of Papp 2012, Schett 2012, and the ’536 Patent

   Defendants advance here. “[A] party challenging validity shoulders an enhanced burden if the

   invalidity argument relies on the same prior art considered during examination by the U.S. Patent

   and Trademark Office[.]” Tokai Corp. v. Easton Enters., Inc., 632 F.3d 1358, 1367 (Fed. Cir.

   2011). The evidence at trial showed that Defendants failed to meet their burden.



   1
       Zydus disputes infringement of Claims 1 and 15 of the ’101 Patent. See infra Section II.A.1.
   2
     Defendants have been quick to cast aspersions in this trial, accusing Amgen of “blocking” them
   from entering the market through the purported assertion of a “thicket” of invalid patents that
   “extend” a patent monopoly for “over a decade.” It bears noting that Defendants’ rhetoric is
   untethered to any counterclaim or defense of misconduct, and appears designed to distract from
   the substantive weakness of Defendants’ case.


                                                     2
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 19 of 107 PageID: 11207




          In arguing anticipation of the ’638 Composition and ’536 Psoriasis Patents, Defendants

   rely on the prior art ’358 Patent, which discloses only racemic mixtures of stereochemical

   compounds. Ignoring the law and the facts here, Defendants and their witnesses wrongly assume

   that the disclosure of the racemate provides the stereomerically pure enantiomer and therefore

   anticipates the claimed inventions, which it does not. The Federal Circuit has made clear that the

   disclosure of a racemate does not anticipate later claims to a pure enantiomer, see Sanofi-

   Synthelabo v. Apotex, Inc., 550 F.3d 1075, 1084 (Fed. Cir. 2008), and applies the legal test of

   whether the individual enantiomer has been “separated, identified and characterized” in the prior

   reference. Defendants’ evidence does not come close to satisfying this test. Defendants’ witnesses

   provided no evidence of how the claimed stereomerically pure apremilast could be obtained from

   the disclosure of the ’358 Patent, let alone show that it was inherent in the ’358 Patent’s disclosure.

          On obviousness, Defendants’ evidence fell far short of their clear and convincing burden.

   Defendants’ witnesses continually engaged in improper use of hindsight. Defendants’ counsel

   provided select references for their experts to opine on. Those experts then gave conclusory

   opinions based on a limited set of facts and assumptions. For example, in arguing obviousness of

   the ’638 Composition and ’536 Psoriasis Patents, Defendants worked backwards, looking for a

   structurally similar compound to apremilast in the prior art and finding the racemate of Example

   12 of the ’358 Patent even though the POSA would have had no reason to be interested in that

   compound. There was no biological data for Example 12 or any of the compounds in the ’358

   Patent, as opposed to the many other prior art compounds for which robust biological data was

   available. To guard against such impermissible hindsight, the case law provides the “lead

   compound analysis” which starts with the selection of the compound that a chemist would have

   considered the “most promising” for further development. The selection of the “lead compound”




                                                     3
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 20 of 107 PageID: 11208




   is guided by the properties of the compound, such as potency or toxicity, and is not based on

   structural similarity. Otsuka Pharm. Co. v. Sandoz, Inc., 678 F.3d 1280, 1291–92 (Fed. Cir. 2012).

   But Defendants did not even attempt to apply or meet that test. Similarly, with respect to the ’541

   Titration Patent, Defendants argued that the POSA would have modified the Papp 2012 schedule

   by one day to arrive at the asserted claims, not because that particular modification would have

   made any sense in light of the prior art, but because the ’541 Titration Patent claims a six-day

   titration schedule.

          In contrast to the conclusory opinions of Defendants’ experts, Amgen’s experts provided

   the proper perspective for how the POSA would view the prior art as a whole and what would be

   possible or not. For example, Amgen’s experts explained why the POSA would have been hesitant

   to develop a thalidomide analog for the treatment of patients, specifically psoriasis patients, given

   thalidomide’s tragic history and the reality that the POSA did not know why thalidomide was

   teratogenic. Defendants attempted to counter this perspective largely by observing that the 1960s

   were a long time ago and that thalidomide was subsequently approved for limited use to treat ENL,

   a form of leprosy with no other treatment options. But such arguments provide no reasons why the

   POSA would have been motivated to take on additional risk of failure with analogs of a notoriously

   toxic compound—particularly when so many other PDE4 inhibitors, with robust safety and

   efficacy data, were being investigated and did not present such a risk.

          Similarly, every significant aspect of the opinion of Defendants’ expert for the `541

   Titration Patent, Dr. Gilmore, was lacking in record support. For example, Dr. Gilmore opined that

   the POSA would have focused on the Papp 2012 five-day titration schedule, and used that as a

   starting point to design a titration schedule for use in treating psoriasis. But she never explained

   why the POSA would have favored a titration schedule constrained by the artificial circumstances




                                                    4
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 21 of 107 PageID: 11209




   of a clinical trial over the prior art’s consistent teaching that titration is done on an individualized,

   feedback-driven (and prolonged) basis. Indeed, Dr. Gilmore never addressed that art, even to

   explain why she thought it was inapplicable. Dr. Gilmore next opined that the POSA would have

   modified the Papp 2012 schedule to arrive at the asserted claims. But Papp 2012 itself reported

   that, in the opinion of the authors, apremilast was “well tolerated.” Dr. Gilmore did not explain

   why the POSA would have extended the titration by only a single day—Papp 2012 states that

   tolerability issues persisted for multiple weeks and up to a month during the study. Finally, Dr.

   Gilmore opined that the POSA would have only considered titration schedules of one week or less

   based on an alleged need in the “clinical trial environment” to begin collecting data quickly. Dr.

   Gilmore was neither tendered nor accepted as an expert in clinical trial design, and Dr. Gilmore

   pointed to no documents referencing, much less supporting, this alleged urgent need for data

   collection as driving the POSA’s decisionmaking. She also made no attempt to reconcile this

   opinion with the prior art which consistently taught the practice of multi-week titration. The reason

   Dr. Gilmore could not ground these opinions in the prior art is because the opinions reflect her

   hindsight bias. Conclusory expert opinions are simply insufficient to carry Defendants’ burden.

           Defendants’ burden cannot be met by hindsight-driven analyses of the prior art,

   unsubstantiated expert opinions, conflicting evidence, or hyperbolic attorney argument. Amgen

   asks for judgment finding each asserted claim is infringed by each Defendant and not invalid.

                                               ARGUMENT

   I.      The Asserted Claims of the ’638 Composition and ’536 Psoriasis Patents Are
           Infringed and Not Invalid.

           The parties’ disputes concerning the ’638 and ’536 Patents are limited to validity, as both

   Sandoz and Zydus have stipulated to infringement of the asserted claims of both patents. PF

   ¶¶ 265-269. For the reasons set forth below, Defendants have not met their burden to prove that



                                                      5
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 22 of 107 PageID: 11210




   the asserted claims of the ’638 and ’536 Patents are invalid as anticipated or obvious.

          A.      Defendants Have Not Shown That the Asserted Claims of the ’638
                  Composition Patent and ’536 Psoriasis Patent Are Anticipated.

          Stereomerically pure apremilast is a required element of each asserted claim of the ’638

   and ’536 Patents. Because stereomerically pure apremilast is neither disclosed nor enabled by

   the ’358 Patent, Defendants have failed to show by clear and convincing evidence that the asserted

   claims are anticipated by the ’358 Patent. Indeed, that burden is particularly difficult to meet here,

   where the ’358 Patent was considered by the Examiner during prosecution of the application that

   led to the ’638 Patent, and found to not disclose apremilast. PF ¶¶ 306–307.

                  1.      The Law of Anticipation.

          To anticipate, a single prior art reference must disclose all elements of the asserted claims,

   arranged as in those claims. SRI Int’l, Inc. v. Cisco Sys., Inc., 930 F.3d 1295, 1306 (Fed. Cir. 2019).

   In cases involving enantiomers, an enantiomer is not anticipated by the prior art disclosure of a

   racemate if that enantiomer has not been “separated, identified, and characterized” in a prior art

   reference. Sanofi-Synthelabo v. Apotex, 550 F.3d 1075, 1084 (Fed. Cir. 2008); see also UCB Inc.

   v. Accord Healthcare Inc., 890 F.3d 1313, 1330 (Fed. Cir. 2018) (following Sanofi, holding that

   “[a]lthough [the prior art] discloses the chemical structure of the [racemate], it does not disclose

   its separation into individual enantiomers nor does it disclose any pharmaceutical data of the . . .

   enantiomer recited [in the asserted claim]”), id. at 1330 (“We have also stated that ‘the novelty of

   an optical isomer is not negated by the prior art disclosure of its racemate’”) (quoting In re May,

   574 F.2d 1082, 1090 (C.C.P.A. 1978))). In addition, to anticipate a reference must be enabling.

   Forest Labs v. Ivax Pharms., Inc., 501 F.3d 1263, 1268 (Fed. Cir. 2007).

                  2.      The ’358 Patent Does Not Disclose Stereomerically Pure Apremilast
                          Under Controlling Federal Circuit Law.

          The parties’ chemistry experts agree that stereomerically pure apremilast, a required


                                                     6
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 23 of 107 PageID: 11211




   element of each of the asserted claims, is not separated, identified, or characterized in the ’358

   Patent. PF ¶¶ 342–367. The ’358 Patent discloses Example 12, a racemate, which is a different

   compound than stereomerically pure apremilast, an enantiomer. PF ¶¶ 335–339. The experts also

   agree that the ’358 Patent does not disclose any enantiomers—only racemic compounds. PF

   ¶¶ 343–344. Neither enantiomer of Example 12 is identified in the ’358 Patent, and there is no

   information in the ’358 Patent that either enantiomer of Example 12 had been prepared in

   stereomerically pure form separate from the racemate. PF ¶¶ 345, 355. The ’358 Patent does not

   provide any characterization or biological data for stereomerically pure apremilast. PF ¶¶ 357–361.

   The ’358 Patent also does not disclose stereomerically pure apremilast (1) with optical purity of

   greater than about 97% by weight, (2) in a pharmaceutical composition suitable for oral use, or

   (3) in a dose range of 10 to 200 mg, as required by the asserted claims of the ’638 and ’536 Patents.

   PF ¶¶ 362-364, 368–371.

          Defendants attempt to cobble together a “disclosure” of apremilast by pointing to Example

   12 and a general statement in the ’358 Patent that the “compounds of Formula I possess a center

   of chirality and can exist as optical isomers . . . [t]he racemates can be used as such or can be

   separated into their individual isomers . . . .” DTX-174 at 8:63–9:3. But this general statement

   teaches nothing that the POSA would not have already known about Example 12. The parties’

   chemistry experts agree that the POSA would have appreciated this statement as a matter of general

   chemistry knowledge applicable to all of the billions of compounds of Formula I, and, indeed, any

   compound with a center of chirality. PF ¶¶ 349–351. In fact, Defendants’ expert, Dr. Gribble,

   stated that his opinions regarding the purported disclosure of apremilast in the ’358 Patent would

   be the same even if the ’358 Patent did not contain this general statement. PF ¶ 352.

          Under Federal Circuit case law, this general statement that the compounds of the ’358




                                                    7
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 24 of 107 PageID: 11212




   Patent can exist as optical isomers is not enough for anticipation. Indeed, this general statement is

   the same as the disclosure in the prior art at issue in Sanofi and merely reflects the “knowledge

   that enantiomers may be separated,” which Sanofi held “is not anticipation of a specific enantiomer

   that has not been separated, identified, and characterized.” Sanofi, 550 F.3d at 1084. The Federal

   Circuit’s explanation in Sanofi illustrates the similarities to the case here:

           The court heard expert witnesses for both sides, who agreed that persons of ordinary
           skill in this field would have known that compounds that contain an asymmetric
           carbon atom have enantiomers. The [prior art patent] specification states: “These
           compounds having an asymmetrical carbon may exist in the form of two enantiomers.
           The invention relates both to each enantiomer and their mixture.” . . . . However, as
           the witnesses agreed, all of the compounds in the [prior art patent] are racemates, and
           neither the twenty-one specific examples nor any other part of the specification shows
           their separation into enantiomers.

           ***

           The counterpart Canadian [prior art patent] states that when the desired structure is
           obtained it “is isolated and, if desired, its enantiomers are separated and/or it is
           saltified by mineral or organic acid action.”

           ***

           The district court did not clearly err in finding that the statements in the [prior art
           patent] and its Canadian counterpart that the products therein consist of enantiomers
           are not a description of the specific dextrorotatory enantiomer clopidogrel or a
           suggestion of its unusual stereospecific properties. The knowledge that enantiomers
           may be separated is not “anticipation” of a specific enantiomer that has not been
           separated, identified, and characterized.

   Id. at 1083–84 (emphasis added). Similar facts exist here. PF ¶¶ 342–367. Therefore, Defendants’

   anticipation theory fails.

           Aware that binding Federal Circuit precedent requires more for anticipation than is

   provided by the ’358 Patent, Defendants posit two alternative theories: one based on “inherency”

   and the other based on a “genus.” But the Federal Circuit has already rejected the arguments that

   Defendants advance here. See Sanofi, 550 F.3d at 1083–84; UCB, 890 F.3d at 1330.




                                                      8
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 25 of 107 PageID: 11213




                          a.      The ’358 Patent does not inherently disclose stereomerically
                                  pure apremilast.

          First, Defendants argue that stereomerically pure apremilast is inherently disclosed by the

   Example 12 racemate. This argument presents a scientific impossibility. A racemate, which by

   definition is a compound that is a 50/50 mixture of two enantiomers, cannot simultaneously be a

   stereomerically pure enantiomer substantially free of its opposite enantiomer. PF ¶¶ 373–374.

   Example 12 and stereomerically pure apremilast are two different and distinct compounds. PF

   ¶¶ 338–341, 372. One does not “inherently” disclose the other. In essence, Defendants argue that

   claims to an enantiomer should always be anticipated when the prior art discloses the racemate

   because the racemate consists of enantiomers. But the Federal Circuit expressly rejected that

   theory in Sanofi. 550 F.3d at 1084 (“The district court did not clearly err in finding that the

   statements in the [prior art] that the [racemic] products therein consist of enantiomers are not a

   description of the specific [claimed enantiomer] or a suggestion of its unusual stereospecific

   properties.”)

          Second, Defendants argue that following Example 12 and the general routes for making

   enantiomers in the ’358 Patent (DTX-174 at 8:63–9:12) would have inherently—i.e., necessarily—

   produced stereomerically pure apremilast. But the Federal Circuit has made it clear that inherent

   anticipation requires more than a disclosure that something may or can be made. See Akamai

   Techs., Inc. v. Cable & Wireless Internet Servs., Inc., 344 F.3d 1186, 1192 (Fed. Cir. 2003) (“A

   claim limitation is inherent in the prior art if it is necessarily present in the prior art, not merely

   probably or possibly present.”); In re Oelrich, 666 F.2d 578, 581 (C.C.P.A. 1981) (“The mere fact

   that a certain thing may result from a given set of circumstances is not sufficient [for inherency].”).

   Here, the ’358 Patent states that the “racemates can be used as such,” DTX-174 at 8:67–9:1, which

   means that the POSA will not necessarily have an enantiomer; the POSA could use Example 12.



                                                     9
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 26 of 107 PageID: 11214




          In any case, the POSA following the general routes for making enantiomers in the ’358

   Patent would not have necessarily obtained stereomerically pure apremilast. One of the general

   routes, chiral acid salt separation, cannot be applied to Example 12 and would never have produced

   stereomerically pure apremilast. PF ¶¶ 376, 386. Given the numerous decisions about which

   conditions to use for the other two general routes, chiral chromatography and asymmetric synthesis,

   those routes would not have necessarily produced stereomerically pure apremilast either. PF

   ¶¶ 388–391, 405–431.

                          b.     The ’358 Patent does not provide an anticipatory disclosure of
                                 stereomerically pure apremilast as a member of a “genus.”

          Defendants’ final argument is that the racemate disclosed in Example 12 is actually a

   “genus” of three compounds—two enantiomers and a racemate—and the POSA would have “at

   once envisaged” stereomerically pure apremilast in that genus. But Defendants’ characterization

   of the Example 12 racemate as a “genus” is incorrect as a scientific matter; a racemate is not a

   genus of enantiomer “species”; it is a different compound than its individual enantiomers. PF

   ¶¶ 338–341. Defendants’ characterization of a racemate as a “genus” is also wrong as a matter of

   law. See UCB, Inc. v. Accord Healthcare, Inc., 201 F. Supp. 3d 491, 544 (D. Del. 2016), aff’d, 890

   F.3d 1313 (Fed. Cir. 2018) (rejecting Defendants’ anticipation arguments in reference to “a line of

   cases holding that a prior art disclosure of a small genus anticipates each member of that genus”

   because “[the prior art racemate] is not a genus” and “[the claimed enantiomer] is not a ‘species’

   or instance of [the prior art racemate]”). And even if Example 12 and its enantiomers are

   considered a genus, to prove anticipation under the “at once envisage” standard, Defendants would

   need to show “specific preferences” in the ’358 Patent that would have directed the POSA to

   Example 12. See Sanofi-Synthelabo v. Apotex Inc., 492 F. Supp. 2d 353, 385–86 (S.D.N.Y. 2007),

   aff’d, 550 F.3d 1075 (Fed. Cir. 2008) (finding no anticipation of a claimed enantiomer because the



                                                   10
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 27 of 107 PageID: 11215




   prior art reference did not identify a specific preference that would guide the POSA to the relevant

   racemic compound and its enantiomers). However, there is no data in the ’358 Patent and nothing

   that would have singled out Example 12 and its enantiomers. PF ¶¶ 315–333. Moreover, if either

   of Defendants’ legal theories for anticipation were correct, an enantiomer would never be novel

   over the prior art disclosure of the racemate. Once again, that is not the law. See, e.g., Sanofi, 550

   F.3d at 1084 (holding that a prior art disclosure of a racemate did not anticipate claims to a specific

   enantiomer); UCB, 890 F.3d at 1330 (same); In re May, 574 F.2d at 1090 (same); Forest Labs.,

   Inc. v. Ivax Pharms., Inc., 438 F. Supp. 2d 479, 486 (D. Del. 2006) (same).

                          c.      Celgene’s listing of the ’358 Patent in the Orange Book is not
                                  evidence of an anticipatory disclosure.

          Without any legal support, Defendants point to the fact that the ’358 Patent includes broad

   genus claims that cover apremilast as a proxy for disclosure of apremilast in the ’358 Patent. This

   is incorrect. Prior art patent claims to a genus of compounds do not negate a later patent to a

   specific compound that is covered by that earlier patent. In re Rosuvastatin Calcium Pat. Litig.,

   719 F. Supp. 2d 388, 403–04 (D. Del. 2010), aff’d, 703 F.3d 511 (Fed. Cir. 2012) (“[T]he fact that

   a later invention may infringe an earlier patent does not affect the patentability of the later

   invention . . . .”). That is because a prior art disclosure of a broad class of compounds does not

   anticipate a later claim to a specific compound covered by that class if the prior art does not

   “expressly spell[] out a definite and limited class of compounds that enabled [the POSA] to at once

   envisage each member of this limited class.” Eli Lilly & Co. v. Zenith Goldline Pharms., Inc., 471

   F.3d 1369, 1376 (Fed. Cir. 2006); see also Impax Labs., Inc. v. Aventis Pharms. Inc., 468 F.3d

   1366, 1383 (Fed. Cir. 2006) (affirming finding of no anticipation where a prior art patent

   application disclosed a broad generic formula encompassing, but not specifically identifying, the

   claimed compound). Indeed, in the pursuit of drug discovery, an entirely new class of compounds



                                                     11
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 28 of 107 PageID: 11216




   (a genus) may be invented and only through further research and development are subclasses or

   individual compounds (species) with unique or unexpected properties invented and patented. See,

   e.g., UCB, 890 F.3d at 1321 (the prior art patent claimed a genus, which covered the asserted

   species, while the asserted patent claimed the asserted species specifically).

          For the same reasons, Celgene’s listing of the ’358 Patent in the Orange Book for Otezla

   does not mean that the ’358 Patent discloses stereomerically pure apremilast. Celgene was required

   to list in the Orange Book “each patent that claims the drug or a method of using the drug that is

   the subject of the NDA . . . with respect to which a claim of patent infringement could reasonably

   be asserted . . . .” 21 C.F.R. § 314.53; see also 21 U.S.C. § 355(b)(1) (same). Claim 1 of the ’358

   Patent covers apremilast—along with billions of other compounds. See PF ¶ 348.

          Defendants’ failure to show that stereomerically pure apremilast was disclosed by the ’358

   Patent is fatal to their anticipation argument.3

                  3.      The ’358 Patent Is Not an Enabling Prior Art Reference.

          “A reference that is not enabling is not anticipating.” Forest Labs., 501 F.3d at 1268. Here,

   the ’358 Patent cannot anticipate the asserted claims of the ’638 and ’536 Patents for the additional

   reason that the ’358 Patent does not enable stereomerically pure apremilast. Id. (holding that a

   pharmacology paper that did not disclose how to obtain an enantiomer was not an anticipatory

   disclosure of the enantiomer). While a prior art patent is presumed to be enabled, that presumption

   is overcome by a showing that undue experimentation would be required to achieve enablement.


   3
     Pursuant to the Court’s order, ECF No. 465 at 2, 4 & n.1, neither the excluded evidence and
   stricken testimony of Dr. Gribble nor the withdrawn testimony of Mr. Mercer concerning
   Defendants’ anticipation defense to the ’638 Patent will be addressed. To the extent Defendants
   intend to advance a new theory based on European Patent 1752148 (EP ’148) itself, they have not
   established how EP ’148 is relevant to the ’638 Patent. Cf. In re Larsen, 292 F.2d 531, 533
   (C.C.P.A. 1961) (“We have repeatedly held that, in view of the differences between foreign patent
   laws and those of the United States, the allowance of patent claims in foreign countries is not
   pertinent to the question whether similar claims should be allowed here.”).


                                                      12
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 29 of 107 PageID: 11217




   Sanofi, 550 F.3d at 1085. The “Wands” factors are used to determine whether undue

   experimentation would have been required. In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988).

                          a.      Undue experimentation was required.

          Dr. Davies’s Wands analysis demonstrates that the ’358 Patent would not have enabled the

   POSA to make stereomerically pure apremilast for use in a pharmaceutical composition without

   undue experimentation. PF ¶¶ 436–460. In contrast, Dr. Gribble did not consider whether the ’358

   Patent would have enabled the POSA to make stereomerically pure apremilast, nor did he conduct

   a Wands analysis. PF ¶¶ 434–435.

          1.      Whether the patent discloses specific working examples. Neither the ’358 Patent

   nor any other reference published before March 20014 teaches a recipe for making apremilast. PF

   ¶¶ 356, 447. The ’358 Patent also does not disclose any specific working examples to make any

   enantiomer of any compound. PF ¶¶ 343, 381–382.

          2.      The amount of guidance presented in the patent. The ’358 Patent provides no

   guidance for preparing stereomerically pure apremilast. PF ¶¶ 353–354, 356, 448–450. The ’358

   Patent discloses a recipe for making Example 12, a racemate (PF ¶ 336), and lists three general

   routes, all known in the prior art, for trying to obtain enantiomers of Formula I: resolution by chiral

   chromatography, preparation in chiral form (or direct chiral synthesis), and resolution by chiral

   acid salt formation. PF ¶¶ 353, 381–383. But the patent does not disclose which—or whether

   any—of these three general routes may be applied to Example 12, specifically, to obtain its

   enantiomers in any level of stereomeric purity. PF ¶¶ 354, 377–378, 387. In fact, the POSA would

   have been skeptical that this list applied to Example 12 at all because the POSA would have


   4
    Whether a prior art patent is non-enabling is evaluated as of one year prior to the earliest filing
   date of the patents-in-suit—for the ’638 and ’536 Patents, one year prior to March 2002. See
   Bristol-Myers Squibb Co. v. Ben Venue Labs., Inc., 246 F.3d 1368, 1379 (Fed. Cir. 2001).


                                                     13
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 30 of 107 PageID: 11218




   recognized that one of the general routes—chiral acid salt formation—would be inoperable given

   the structure of Example 12. PF ¶¶ 376, 386.

          One of the other routes listed in the ’358 Patent, chiral chromatography, would have been

   particularly challenging. PF ¶¶ 405–431. Far from being the “universal” technique Defendants

   assert, it involves multiple steps. Id. To successfully employ this technique for Example 12, the

   POSA first would have had to develop a small-scale, or “analytical scale,” chiral chromatography

   method through trial-and-error experimentation, by selecting from an immeasurable combination

   of experimental conditions, including selecting the chiral stationary phase, solvent, pH,

   temperature, and flow rate, without guidance. Id. Even if the POSA had been successful in creating

   an analytical method, to acquire enough material for use in a pharmaceutical composition the

   POSA would then have had to repeat the trial-and-error development process at a larger,

   preparative scale, for which the analytical scale work may or may not be of assistance. PF ¶¶ 425–

   431. The POSA would have also expected that Example 12 may be particularly difficult to resolve

   by chiral chromatography because the compound may be unstable in the presence of acid, base, or

   polar solvents—all common elements of chiral chromatography experiments. PF ¶ 424.

          Thus, the POSA seeking to make stereomerically pure apremilast would have been left to

   trial-and-error experimentation to hopefully achieve a successful direct chiral synthesis. PF

   ¶¶ 388–391. Since the literature provided no guidance, the POSA would have had to design a

   multi-step synthetic route from scratch, including selecting starting materials and reagents,

   solvents, and reaction conditions—a nearly infinite number of choices. Id. Such a route could take

   many months to develop, and if any one step in the route failed, the entire synthesis would have

   failed. PF ¶ 389 (explaining Dr. Davies’ work on an 8-step synthesis).

          3.      The time and cost of any necessary experimentation. Any of the three general




                                                  14
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 31 of 107 PageID: 11219




   routes listed in the ’358 Patent would have required substantial time and cost to achieve

   stereomerically pure apremilast, if it was possible at all, because the POSA would have had to

   develop a specific method through trial-and-error experimentation. PF ¶¶ 384, 432, 436–441.

          4.      How routine any necessary experimentation is in the field. The amount of

   experimentation considered routine to prepare enantiomers would have been the small adjustments

   required to adapt or fill in any informational gaps to a published method to the particular equipment

   and resources available in a chemist’s laboratory. PF ¶¶ 442–445. Developing a separation method

   or direct chiral synthesis entirely from scratch was not “routine” experimentation. PF Id.

          5.      The nature and predictability of the field. Preparation of enantiomers was highly

   unpredictable, and methods were developed through trial-and-error. PF ¶¶ 384, 387, 451–452.

          6.      The level of ordinary skill in the field. Even an expert would have had to resort to

   trial and error in trying to prepare a never-before prepared enantiomer. PF ¶¶ 453–458. For

   example, Dr. Davies explained that he formed a company in 1992, Oxford Asymmetry, which

   aimed to provide single enantiomer compounds to researchers precisely because this was a difficult

   task and not something that ordinary researchers would reasonably expect to achieve. PF ¶ 457.

   Because making single enantiomers was so difficult, Oxford Asymmetry would never promise

   results—even experts in making single enantiomers did not reasonably expect success in this area.

   Id. Indeed, Dr. Davies explained how his own research group at the University of Oxford tried to

   resolve a particular amine compound for nearly 20 years without any success. PF ¶ 458.

          7.      Nature and scope of the disclosure. The ’358 Patent’s disclosure pertains to the

   discovery of a large class of compounds with only general descriptors of properties that may be

   found amongst the billions of compounds. The general routes to obtain enantiomers merely

   restated the state of the art, providing nothing more than an invitation to experiment. PF ¶¶ 381–




                                                    15
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 32 of 107 PageID: 11220




   383, 459–460.

          The first six Wands factors above weigh decidedly in favor of undue experimentation. The

   seventh factor is neutral. Overall, the Wands factors demonstrate that undue experimentation

   would have been required to make stereomerically pure apremilast.

                          b.      The inventors did not “admit” that making stereomerically pure
                                  apremilast was routine

          Defendants seek to sidestep the proper analysis by pointing to a statement in the ’638 Patent

   itself that they assert is an “admission” by the inventors that it would have been routine for the

   POSA to make stereomerically pure apremilast. See JTX-3 at 9:13–17. But this misconstrues the

   passage (Compound A referring to apremilast.):

                   Compound A can be isolated from the racemic compound by
                   techniques known in the art. Examples include, but are not limited
                   to, the formation of chiral salts and the use of chiral or high
                   performance liquid chromatography “HPLC” and the formation and
                   crystallization of chiral salts. See, e.g., Jacques, J. et al.,
                   Enantiomers, Racemates and Resolutions (Wiley-Interscience, New
                   York, 1981); Wilen, S.H., et al., Tetrahedron 33:2725 (1977); Eliel,
                   E.I., Stereochemistry of Carbon Compounds (McGraw-Hill, NY,
                   1962); and Wilen, S.H., Tables of Resolving Agents and Optical
                   Resolutions p. 268 (E.I. Eliel, Ed. Univ. of Notre Dame Press, Notre
                   Dame, Ind., 1972).

   Id. at 9:13–24. This passage, appearing under the “Detailed Description of the Invention,” says

   nothing about whether or how routine it would have been for a POSA to make apremilast in the

   absence of the specific method disclosed for the first time later in the ’638 Patent. JTX-3 at 21:6–

   22-29. What is possible after the disclosure of a new invention is vastly different from what the

   POSA could obtain without undue experimentation before its disclosure. This passage at 9:13–24

   lists two general techniques known in the art for isolating enantiomers from the racemic

   compound: the formation of chiral salts (listed twice) and the use of chiral chromatography. Id.

   This is a far cry from an “admission” that the POSA would have been able to make stereomerically



                                                   16
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 33 of 107 PageID: 11221




   pure apremilast without undue experimentation using those techniques. As Dr. Davies explained,

   that techniques were known for isolating enantiomers in general is not the same as applying those

   techniques to a particular compound. PF ¶¶ 461–463; Trial Tr. at 1472:17-18 (Davies Direct

   6.23.21) (“but finding those conditions, that’s the trick.”). As described above, Section I.A.3,

   finding the conditions to make enantiomers is a trial-and-error process.

          The Court should find that Defendants have not met their heavy burden of demonstrating

   that the ’358 Patent anticipates the asserted claims of the ’638 and ’536 Patents.

          B.      Defendants Have Not Proven by Clear and Convincing Evidence That the
                  Asserted Claims of the ’638 Composition Patent Would Have Been Obvious.

          Neither of Defendants’ two combinations—(1) the ’358 Patent and WO ’606 and

   (2) the ’358 Patent and Takeuchi—render the asserted claims of the ’638 Patent obvious.

          Obviousness may not be shown by working backward from a claimed compound with the

   benefit of hindsight. Amerigen Pharms. Ltd. v. UCB Pharma GmbH, 913 F.3d 1076, 1089 (Fed.

   Cir. 2019). But that is exactly what Defendants did in this case: Dr. Gribble, Defendants’ expert,

   began his analysis not with a review of the prior art on PDE4 inhibitors, but by focusing on

   Celgene’s ’358 Patent as if it were the leading light on PDE4 inhibitors. It was not. Dr. Gribble

   started with it because it was provided to him by Defendants’ counsel and then focused on one of

   the example compounds, Example 12, which is a racemate that shares the same structural

   connectivity as apremilast, an enantiomer, PF ¶¶ 226, 234, 305, 327. This is error. The Federal

   Circuit has adopted an analytical framework to stave off the insidious nature of hindsight bias that

   so often arises in new chemical compound cases such as this one. This framework requires a

   specific motivation to select a “lead compound” based on the compound’s known properties, not

   on structural similarity to the claimed compound. Defendants argue against use of this framework;

   because the facts do not permit a conclusion of obviousness under it. The ’358 Patent contains



                                                   17
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 34 of 107 PageID: 11222




   nothing that would motivate the POSA to select it as a starting point for further development—it

   contains no biological data for any of the billions of compounds it covers. PF ¶¶ 315–317. There

   is no evidence that anyone other than Celgene thought that the compounds of the ’358 Patent, all

   of which are thalidomide analogs, were promising compounds.

          Defendants also attempt to disregard their failure to show a reason to start with the ’358

   Patent by conflating a broad genus patent that “covers” a universe of potential compounds (such

   as the billions of compounds claimed in claim 1 of the ’358 Patent) and a narrow composition

   patent that discloses and claims one of the species within that genus (such as the claims to a

   pharmaceutical composition containing apremilast in the ’638 Patent). But the disclosure of a

   genus in the prior art does not automatically make the species obvious. See In re Baird, 16 F.3d

   380, 383 (Fed. Cir. 1994) (rejecting obviousness challenge based upon a prior art patent’s

   disclosure of a generic formula encompassing millions of compounds because it did not “teach or

   fairly suggest the selection” of the claimed compound); see also In re Rosuvastatin, 719 F. Supp.

   2d at 403–04. And when the Patent Office specifically examined the patentability of the asserted

   claims of the ’638 Patent in view of the ’358 Patent, it determined that the ’358 Patent neither

   taught nor suggested modifications to obtain compositions of stereomerically pure apremilast and

   thus did not render the ’638 Patent obvious. PF ¶¶ 306–307. See Tokai Corp., 632 F.3d at 1367.

          Other than through hindsight, Defendants cannot explain why the POSA would have turned

   to the ’358 Patent, selected Example 12, made and tested its enantiomers, or reasonably expected

   apremilast’s properties. Defendants’ ancillary references, WO ’606 and Takeuchi, do nothing to

   change that analysis.

                  1.       The Asserted Claims of the ’638 Composition Patent Are Entitled to a
                           Priority Date of October 21, 1999.

          Claims 3 and 6 of the ’638 Patent are directed to pharmaceutical compositions suitable for



                                                  18
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 35 of 107 PageID: 11223




   oral administration to a patient comprising stereomerically pure apremilast and a pharmaceutical

   acceptable carrier, excipient, or diluent. JTX-3 at cl. 1, 3, 6. Claim 6 further specifies that the

   amount of stereomerically pure apremilast is between 10 and 200 mg. Id. at cl. 6; see also PF ¶¶ 9–

   14. Because a patent claim is entitled to claim priority to the date of conception of the invention,

   so long as it is followed by a reasonable diligence in reducing to practice, the asserted claims of

   the ’638 Patent are entitled to a priority date no later than October 21, 1999, when Dr. Hon-Wah

   Man synthesized stereomerically pure apremilast. PF ¶¶ 280–282. Mahurkar v. C.R. Bard, Inc., 79

   F.3d 1572, 1577 (Fed. Cir. 1996). By that time, the inventors had been synthesizing and testing

   SelCIDs (thalidomide analogs with both TNF and PDE4 inhibitory properties) since at least 1994,

   aiming to develop oral pharmaceutical compositions. PF ¶¶ 283–291. Accordingly, the inventors

   had a “‘definite and permanent idea of the complete and operative invention’” and thus conception

   of the invention. E.I. du Pont De Nemours & Co. v. Unifrax I LLC, 921 F.3d 1060, 1075 (Fed. Cir.

   2019) (quoting Mahurkar, 79 F.3d at 1577). Establishing an October 21, 1999 priority date does

   not change the scope and content of the prior art, but does bear on whether and how the ’358 Patent

   could serve as a blocking patent for the ’638 Patent for purposes of commercial success, discussed

   below at Section I.B.8.e.

          “To establish an actual reduction to practice . . . ‘the inventor must prove that: (1) he

   constructed an embodiment or performed a process that met all the limitations of the claim; and

   (2) he determined that the invention would work for its intended purpose.’” E.I. du Pont De

   Nemours, 921 F.3d at 1075 (citation omitted). The inventors diligently reduced their invention to

   practice by December 1999, subjecting stereomerically pure apremilast to a series of biological

   tests, including a murine shock model where apremilast was orally administered with water (a

   pharmaceutically acceptable excipient) to mice (which fall within the definition of a “patient”) at




                                                   19
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 36 of 107 PageID: 11224




   a dose of 1 mg/kg orally (the equivalent of 70 mg when administered to a human of average weight).

   PF ¶¶ 292–301. In that model, apremilast significantly reduced the inflammatory response in mice

   without causing significant toxicity. PF ¶¶ 240–47.

                  2.      Defendants Failed to Prove That the POSA Would Have Selected Any
                          of the ’358 Patent Compounds as a Starting Point.

          To avoid the insidious effect of hindsight, any obviousness analysis requires consideration

   of motivation: would the POSA have been motivated to start with and modify the prior art in a

   way that leads to the invention? See KSR Int’l v. Teleflex Inc., 550 U.S. 398, 420 (2007). In a case

   involving a new chemical compound, the patent challenger must show the required motivation by

   demonstrating that: (1) “a chemist of ordinary skill would have selected the asserted prior art

   compounds as lead compounds, or starting points, for further development efforts”; and (2) “the

   prior art would have supplied one of ordinary skill in the art with a reason or motivation to modify

   a lead compound to make the claimed compound with a reasonable expectation of success.” Otsuka,

   678 F.3d at 1291–92. Selection of a lead compound is not based on its structural similarity with

   the claimed compound. Rather, a lead compound is a “compound in the prior art that would be

   most promising to modify” and “a natural choice for further development efforts.” Id. at 1292

   (quotations omitted). “In determining whether a chemist would have selected a prior art compound

   as a lead, the analysis is guided by evidence of the compound’s pertinent properties.” Id. Such

   properties include “positive attributes such as activity and potency,” “adverse effects such as

   toxicity,” and any other relevant characteristics known in the prior art. Id. This test reflects the

   realities of drug discovery: a POSA would not have had unlimited resources to make and test every

   prior art compound. PF ¶ 194.

          It is undisputed that Defendants’ experts did not perform a lead compound analysis. PF¶

   606. This alone is fatal to Defendants’ obviousness case. Eschewing this analysis, Defendants



                                                   20
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 37 of 107 PageID: 11225




   instead assert myriad starting points for their obviousness challenge (seventeen example

   compounds, Example 12, and apremilast5), all purportedly based on the ’358 Patent. Dr. Gribble

   opined, in conclusory fashion, that the POSA, interested in finding a new PDE4 inhibitor, would

   have located the ’358 Patent in his or her research. PF ¶ 607. But that is not the relevant inquiry.

   What Defendants are required to show is why the POSA would have ignored the plethora of PDE4

   inhibitors with robust biological data available as of 1999, and focused instead on the compounds

   of the ’358 Patent, which have no biological data. See Daiichi Sankyo Co. v. Matrix Labs., Ltd.,

   619 F.3d 1346, 1354 (Fed. Cir. 2010) (the patent challenger is “requir[ed] to demonstrate by clear

   and convincing evidence that one of ordinary skill in the art would have had a reason to select a

   proposed lead compound or compounds over other compounds in the art”.) (emphasis added).

   Defendants candidly admitted that they did not even attempt to make such a showing, but instead

   simply started with the ’358 Patent. PF ¶ 606.

                          a.     The POSA would have chosen a lead compound with robust
                                 biological data as a starting point.

          Had Defendants done the proper analysis and looked at all of the relevant prior art, as Dr.

   Knowles and Dr. Davies did (PF ¶¶ 492–576), a richer landscape of potential PDE4 inhibitors

   would have been revealed. By 1999, PDE4 as a therapeutic target had been intensively studied for

   more than a decade, and dozens of PDE4 inhibitors had been investigated in clinical studies and

   had published data about their biological properties. PF ¶¶ 512–19, 677. Among them, cilomilast

   and roflumilast, both in Phase 3 clinical studies, would have been natural choices as lead




   5
     Defendants erroneously argue that the ’358 Patent expressly discloses apremilast and then argue
   that if one had apremilast it would have been obvious to use it in a pharmaceutical compositions.
   As discussed above, (Section I.A.), the ’358 Patent does not disclose apremilast or even teach how
   to make it, so it could not have been a starting point for the POSA. And the POSA would not have
   been motivated to locate it from the ’358 Patent and use it in a pharmaceutical composition.


                                                    21
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 38 of 107 PageID: 11226




   compounds. PF ¶¶ 553–68. Cilomilast was “the most significant PDE4 inhibitor” in development

   as of 1999, and was widely considered “the gold standard” against which all other PDE4 inhibitors

   should be compared. PF ¶¶ 559–60. In addition, at least eleven other PDE4 inhibitors, with

   disclosed structures, were in preclinical evaluations, or clinical studies. PF ¶¶ 569–73. Medicinal

   chemists would have selected among those compounds to start the iterative, data-driven process

   of identifying a new PDE4 inhibitor with the right combination of biological properties. PF

   ¶¶ 188–96, 539–52.

                         b.      The POSA would have avoided thalidomide analogs.

          In fact, the POSA would have had good reason to avoid the compounds of the ’358 Patent.

   The ’358 Patent exclusively involves thalidomide analogs, which would have raised concerns

   about the compounds’ potential to cause fetal malformation or death, as well as other adverse

   events, like peripheral neuropathy. PF ¶¶ 580–90. While thalidomide was approved to treat

   complications of a potentially fatal form of leprosy in 1998, its prescribing information carried a

   four-page “black box warning”—the highest level of warning that FDA puts on an approved

   drug—for embryo-fetal toxicity. PF ¶¶ 524–26, 528–30. And as of 1999 or 2002, the POSA would

   not have known what aspect of thalidomide caused those effects or how to potentially overcome

   them. PF ¶ 533. As of 1999 or 2002, Celgene was the only company developing thalidomide

   analogs as PDE4 inhibitors. PF ¶ 587. In addition, the POSA would have also been concerned that

   the compounds of the ’358 Patent may degrade into Michael acceptors under physiological

   conditions, as even parts per million of Michael acceptors can be carcinogenic. PF ¶ 590. Therefore,

   the ’358 Patent, disclosing a broad genus that covered billions of thalidomide analogs without any

   biological data, would have been near the bottom of the barrel for the POSA seeking to develop a

   novel PDE4 inhibitor and no different than taking a stab in the dark.

          Defendants have repeatedly suggested that by 1999 or 2002, the POSA would not have


                                                   22
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 39 of 107 PageID: 11227




   been concerned about the potential toxicity of thalidomide analogs, because science had

   progressed and thalidomide analog development had been encouraged. To that end, Defendants

   pointed to several publications studying thalidomide analogs, and two thalidomide analogs (CDC-

   801 and CDC-998) that had gone into the clinic by 2002. PF ¶¶ 1109, 1113. Defendants ignored

   that these publications are largely authored or co-authored by scientists from Celgene, the small

   company developing both CDC-801 and CDC-998, and that these publications appropriately

   acknowledge the scant data and very strict controls over thalidomide itself. PF ¶¶ 215, 222, 1096,

   1108, 1118. Indeed, as discussed below, FDA and sophisticated players in the industry like GSK

   were skeptical that thalidomide analogs could be successfully developed as PDE4 inhibitors

   without teratogenicity. See Section I.B.8.c.

          The POSA would not have selected a thalidomide analog, like CDC-801 and CDC-998, as

   a lead compound given the availability of other options, like cilomilast and roflumilast, which had

   progressed further in the clinic—both were in Phase 3 clinical trials as of 1999 or 2002. In contrast,

   CDC-801 was in Phase 2 clinical trials. PF ¶¶ 570, 573. But even had the POSA selected CDC-

   801 as a lead compound, Defendants have adduced no evidence that the POSA would have been

   motivated to modify its structure to arrive at apremilast. PF ¶ 611. As to CDC-998, its structure

   was not publicly available by March 2002, so the POSA could not have selected it as a lead

   compound for further development.6 PF ¶¶ 613–14. In any event, Defendants failed to provide any

   reason why the POSA would have selected any of the thalidomide analogs for which PDE4

   potency or other data was reported in preference to cilomilast or roflumilast, or why the POSA

   would have been led by those other compounds to any of the compounds of the ’358 Patent,


   6
     As of the priority date, the POSA would not have been able to associate CDC-998 with CC-7085
   or with the ’358 Patent. As Dr. Schafer explained, Celgene used a different name in the public
   literature to protect the identify of compounds. PF ¶¶ 226–228.


                                                    23
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 40 of 107 PageID: 11228




   including apremilast. PF ¶ 591. The ’358 Patent, even among the undesirable compounds of

   thalidomide analogs, would not have been the POSA’s choice as a lead or as the “most promising”

   starting point for further development.7

                           c.     The POSA would not have chosen the seventeen example
                                  compounds of the ’358 Patent as the starting point.

          With the ’358 Patent in hand, Defendants assert that the POSA would have chosen the

   seventeen example compounds, synthesized all of them (and optionally their thirty-four

   enantiomers), tested them, and somehow arrived at stereomerically pure apremilast. PF ¶ 609. But

   this is not a viable obviousness theory. It is an admission that the ’358 Patent provides no lead

   compound and proves the non-obviousness of the claimed inventions. In fact, both sides’ experts

   agreed that (1) data would have guided the POSA to identify the lead compound, and (2) the ’358

   Patent has absolutely no biological data for any of its billions of compounds, including its

   seventeen example racemates. PF ¶¶ 190–95, 315, 544–551. Without biological data, there would

   have been no reason for the POSA to select any compound from the ’358 Patent and Defendants’

   expert provided none.

          Instead of data, Defendants argue that the POSA would have taken as true all of the general

   statements in the ’358 Patent, and understood that the example compounds represented the

   intentional choice by the inventors to illustrate compounds of particular interest, and that they are

   all useful as PDE4 inhibitors. But this is what the ’358 Patent actually says:

                  The compounds of the present invention are useful in the inhibition
                  of phosphodiesterases, particularly PDE III and PDE IV, and in the
                  treatment of disease state mediated thereby. . . .

                  Decreasing TNFα levels, increasing cAMP levels and inhibiting

    7
    Defendants have adduced no evidence that the POSA would reasonably have expected that the
   modifications to transform these thalidomide analogs into apremilast would result in a successful
   PDE4 inhibitor that possessed the beneficial properties of apremilast. PF ¶¶ 611–614.


                                                    24
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 41 of 107 PageID: 11229




                  PDE4 thus constitute valuable therapeutic strategies for the
                  treatment of many inflammatory . . . diseases.

   DTX-174 at 4:28–38; PF ¶ 318. At most, the general statements from the ’358 Patent would have

   told the POSA that the ’358 Patent includes within its broad class of compounds some that are

   PDE4 or TNF inhibitors. PF ¶¶ 319–23. As Dr. Knowles testified, it would have been “mad” to

   read the ’358 Patent as claiming that all the billions of compounds covered by Formula I inhibit

   PDE4 or TNF. Trial Tr. at 1736:9–1737:6 (Knowles Cross 6.25.21). Defendants’ expert Dr.

   Gribble concurred. Trial Tr. at 654:16–22 (Gribble Cross 6.18.21) (observing that it is “highly

   unlikely” that every one of the billions of compounds within Formula I inhibited PDE4 and TNF);

   see also PF ¶¶ 319–323.

          Defendants lack any scientific reason why the POSA would have found the seventeen

   example compounds of the ’358 Patent to be promising drug candidates. According to the patent,

   there is nothing special about them; they are not “preferred” compounds, but serve only to “typify”

   the nature of the invention. PF ¶ 312. Given the complete lack of biological data, the POSA would

   have had no idea whether any of the example compounds inhibit PDE4 versus other

   phosphodiesterases, and, if so, whether they are selective for PDE4 and sufficiently potent to be

   suitable for use in a pharmaceutical composition. PF ¶¶ 313–314, 319–326. See Takeda Chem.

   Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 1357–58 (Fed. Cir. 2007) (rejecting

   defendant’s asserted lead compound in the prior art patent because (1) it was one of hundreds of

   millions; (2) no test data was provided; and (3) even though it was included as one of the fifty-four

   exemplary compounds, the prior art patent and its file history (which did provide data on nine

   compounds, including the asserted lead) provided no suggestion that it was among the most

   therapeutically beneficial or promising compounds).




                                                    25
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 42 of 107 PageID: 11230




                          d.     The POSA would not have chosen Example 12 as the starting
                                 point.

          Having failed to articulate a reason to select Example 12, Defendants instead argue that the

   POSA would have landed on Example 12 because, when the inventors did their research, initial

   potency testing found it to be the most potent among the seventeen examples in inhibiting TNF

   and among the most potent in inhibiting PDE4 (as confirmed by non-public Celgene data). As an

   initial matter, this argument is plainly hindsight-driven. Defendants, having access through

   discovery to the confidential Celgene data unavailable to the POSA at the time, are using it to

   direct the obviousness analysis. Moreover, Defendants’ singular focus on TNF inhibition ignores

   what would have motivated the POSA in developing a PDE4 inhibitor.

          First, the POSA would not have focused on potency, let alone TNF inhibitory potency,

   alone; instead, testing and evaluation of different biological properties would have been necessary.

   PF ¶ 599. Second, contrary to Defendants’ assertion, Dr. Gribble testified that the POSA would

   have been motivated to find a compound that inhibited PDE4—not TNF. PF ¶ 603. Dr. Gribble’s

   testimony accurately reflected the state of the art at the time of the invention: as Dr. Schafer

   testified, most companies developing PDE4 inhibitors at that time, unlike Celgene, did not focus

   on TNF. PF ¶¶ 208–210. Third, the difference between Example 12 and many other compounds

   in terms of TNF inhibition (as well as PDE4 inhibition) is minimal and could not have led the

   POSA, in any event, to have selected Example 12 over at least compounds 7, 10, and 16.

   PF ¶¶ 600–03. Therefore, it would not have been an obvious choice for the POSA to pick Example

   12, even if the POSA had synthesized and tested all seventeen example compounds. PF ¶ 600.

                  3.      The POSA Would Not Have Been Motivated to Prepare the
                          Enantiomers of All of the Example Compounds of the ’358 Patent, Let
                          Alone Specifically of Example 12.

          Preparation of single enantiomers is difficult, time consuming, and expensive. PF ¶¶ 380–



                                                   26
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 43 of 107 PageID: 11231




   460. With limited time and resources, and no data to suggest that the seventeen racemates showed

   sufficient potency, the POSA would not have been motivated to make the thirty-four enantiomers

   of all seventeen example compounds, if that were even possible. PF ¶¶ 604–605.

          With no data-driven motivation to prepare individual enantiomers of the example

   compounds, Defendants make the remarkable claim that “there was never a motivation not to

   separate enantiomers of a racemate.” Trial Tr. at 604:18–605:3 (Gribble Direct 6.18.21). This

   grossly mischaracterizes the reality of drug discovery at the time of the invention, and is based on

   Defendants’ misreading of the available literature. PF ¶¶ 624–33. Whether to prepare single

   enantiomers of a given racemate would have been decided on a case-by-case basis. Id. And in this

   case, there is no evidence that the POSA would have been motivated to separate the seventeen

   example racemic compounds of the ’358 Patent. First, there was no data to support the idea that

   the POSA would have reasonably expected these seventeen compounds to have sufficient potency

   meriting the time and expense of separating the enantiomers. PF ¶¶ 604, 634. Second, nor would

   the POSA have expected that the biological properties of the enantiomers would be any different

   from the example racemates, given Celgene’s public focus on racemates. PF ¶¶ 635. The ’358

   Patent only discloses racemates. PF ¶ 310. CDC-801, the only SelCID reported to be in Phase 2

   clinical studies by 1999, was a racemate developed by Celgene. PF ¶ 641. Furthermore, the only

   enantiomer data reported for any SelCID at the time suggested that the enantiomers were not more

   potent than their racemates. PF ¶¶ 636–640.8

          Defendants suggest that the POSA would have been motivated to obtain the enantiomers




   8
    Although unknown to the POSA, Celgene favored racemates. In addition to CDC-801, Celgene
   advanced CC-7085 (the racemate disclosed in Example 12 of the ’358 Patent) into the clinic, after
   having succeeded in making apremilast and having discovered that apremilast had superior
   biological properties. PF ¶¶ 642–43.


                                                   27
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 44 of 107 PageID: 11232




   of Example 12 because doing so may have avoided the potential teratogenicity of thalidomide and

   its analogs. But the converse is also true: obtaining the enantiomers may not have avoided the

   potential teratogenicity. Defendants’ supposition ignores that as of 1999 or 2002, the thalidomide

   toxicity mechanism of action was unknown. So, the proposition that such a separation would avoid

   that toxicity would have been pure speculation, especially if apremilast, like thalidomide, were to

   racemize when it entered the human body. PF ¶¶ 533, 835–36. Even today, the actual mechanism

   by which thalidomide causes birth defects is not fully understood. PF ¶ 534. Moreover, the

   scientific literature then available suggested that separating the teratogenicity from the desired

   properties of a thalidomide analog could not be achieved by obtaining the “right” enantiomer,

   because both biological effects reside in a single enantiomer. PF ¶¶ 657–58.

                  4.     Under Aventis, the POSA Would Not Have Had a Reasonable
                         Expectation That Example 12 Had Any Desirable Properties That
                         Resided in the S-Enantiomer.

          Instead of the lead compound analysis, Defendants rely on the so-called “general

   obviousness analysis,” without ever articulating what that is. If Defendants argue that such a

   “general obviousness analysis” is incompatible with the lead compound analysis framework, this

   argument is without merit. The Federal Circuit has held repeatedly that the lead compound analysis

   fits well within the obviousness framework set out by the Supreme Court in KSR Int’l Co. v.

   Teleflex Inc., 550 U.S. 398 (2007), and is the general obviousness analysis applicable in the new

   chemical compound context. See Sanofi-Aventis U.S., LLC v. Dr. Reddy’s Labs., Inc., 933 F.3d

   1367, 1375 (Fed. Cir. 2019) (“[I]t remains necessary to identify some reason that would have led

   a chemist to modify a known compound in a particular manner to establish prima facie obviousness

   of a new claimed compound”) (emphasis added); Daiichi, 619 F.3d at 1352; Procter & Gamble

   Co. v. Teva Pharms. USA, Inc., 566 F.3d 989, 994 (Fed. Cir. 2009). Courts in this district have




                                                   28
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 45 of 107 PageID: 11233




   followed the same framework.9 Defendants also suggest that the lead compound analysis is limited

   to cases involving chemical modification, and in this case, there is none. But both sides’ experts

   agreed that a racemate and its enantiomers are distinct chemical entities, PF ¶ 177, and changing

   one compound to another is chemical modification. PF ¶¶ 616–23.

          Defendants assert that the guidance provided by Aventis Pharma Deutschland GmbH v.

   Lupin, Ltd., 499 F.3d 1293 (Fed. Cir. 2007) should be applied. But even under this guidance,

   Defendants cannot prevail because there simply is no biological data associated with any unique

   chemical structure in the ’358 Patent or Example 12. PF ¶ 315. And, there is no information in

   the ’358 Patent, or anywhere else in the prior art, that would have caused the POSA to believe that

   the (+) enantiomer of Example 12 had any beneficial properties over the racemate. PF ¶¶ 635,

   655–656. The facts presented here are distinguishable from those of Aventis, which held that the

   claimed stereoisomer was obvious in light of the prior art’s disclosure of (1) a prior-art, FDA-

   approved drug with a similar structure and a compound that was a mixture comprising the claimed

   stereoisomer, (2) known desirable properties associated with that compound (and with the FDA-

   approved drug), and (3) knowledge that the desirable properties were specifically associated with

   the claimed stereoisomer. 499 F.3d at 1300–03. In other words, Aventis applied a “lead compound”

   analysis: the prior art compound had known desirable properties, and the prior art provided a

   motivation to modify the prior art compound because those known desirable properties were

   understood to reside in a single stereoisomer. Id. at 1302. This knowledge would have motivated




   9
    See Pfizer Inc. v. IVAX Pharms., Inc., No. 07CV00174, 2010 WL 339042, at *7 (D.N.J. Jan. 20,
   2010) (quoting Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 1356–57 (Fed.
   Cir. 2007)); Shire LLC v. Amneal Pharms., LLC, No. 11-3781, 2014 WL 2861430, at *17–18
   (D.N.J. June 23, 2014), aff’d in relevant part, 802 F.3d 1301 (Fed. Cir. 2015) (“[T]he obviousness
   analysis must begin at the beginning, before the active was known, which is what the ‘lead
   compound’ analysis does.”) (emphasis added).


                                                   29
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 46 of 107 PageID: 11234




   the POSA to select and modify the prior art compound, just like in any lead compound case. Id. at

   1301 (“[I]f it is known that some desirable property of a mixture derives in whole or in part from

   a particular one of its components, or if the prior art would provide a person of ordinary skill in

   the art with reason to believe that this is so, the purified compound is prima facie obvious over the

   mixture.” (emphases added)). But here, given the absence of any biological data, the POSA would

   have had no reason to conclude that Example 12 (or any compound of the ’358 Patent) possessed

   any desirable property that was attributable to only one of its enantiomers.10 PF ¶¶ 635, 655–56.

          Defendants suggest that the POSA would have been lead to the S-enantiomer of Example

   12 because certain prior art references (e.g., Muller 1999, Wnendt, and Takeuchi) disclose that the

   S-enantiomers of some thalidomide analogs were more active than the R-enantiomers in TNF

   assays. That argument is contrary to science. Even Dr. Gribble disagreed, noting that “there’s no

   way to know in advance” which enantiomer of Example 12 is more potent and he has not seen

   anything in the prior art suggesting that the S-enantiomer of Example 12 had any desirable property

   over Example 12. Trial Tr. at 605:4–9 (Gribble Direct 6.18.21); PF ¶ 656. As Dr. Davies explained,

   Muller 1999, Wnendt, and Takeuchi disclose thalidomide analogs that are structurally different

   from Example 12. PF ¶ 661. There is no suggestion that any of them are PDE4 inhibitors. Indeed,

   the particular compound Defendants relied on in Muller 1999 was found to be inactive against

   PDE4. PF ¶ 659. Nothing in the prior art would have led the POSA to reasonably expect that the

   S-enantiomer of Example 12 would have desirable properties over the R-enantiomer, Example 12,

   or any of the other example racemates of the ’358 Patent.




   10
      Defendants’ reliance on Novartis Pharms. Corp. v. West-Ward Pharms., Int’l Ltd., 923 F.3d
   1051 (Fed. Cir. 2019) is also inapposite. Novartis addresses the obviousness of a method of
   treatment claim using a compound that was explicitly disclosed in the prior art. Id. at 1057. In
   contrast, apremilast was not disclosed in the ’358 Patent, or any other prior art reference.


                                                    30
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 47 of 107 PageID: 11235




                  5.     The POSA Would Not Have Had a Reasonable Expectation of
                         Successfully Making Apremilast.

          Even if the POSA had been motivated to make apremilast (they would not have been), the

   POSA would not have had a reasonable expectation of success in doing so. No prior art reference

   disclosed a recipe for preparing apremilast. PF ¶¶ 356, 447. In addition, no prior art references

   disclosed a recipe for preparing structurally similar compounds to apremilast. PF ¶ 433. Without

   guidance, the POSA would have had to develop a recipe from scratch, using trial-and-error. PF

   ¶ 384. As a general matter, making single enantiomers was a difficult, unpredictable, and time-

   consuming process. PF ¶ 632; see supra Section I.B.2. Courts have also recognized the difficulties

   associated with preparing enantiomers.11 Defendants have not pointed to any teaching that would

   have provided a reasonable expectation of success in achieving apremilast.

          Ignoring the difficulty in making even one enantiomer, Defendants asserted that the POSA

   would have synthesized and tested all of the seventeen racemates and their enantiomers—fifty-one

   compounds in total—to eventually arrive at apremilast. But this undertaking would have been a

   full-scale research program—not the “routine” process described by Defendants. PF ¶ 605. The

   POSA would have had to acquire a sufficient amount of each of the fifty-one compounds to test

   for the relevant properties that made a compound suitable for use in a pharmaceutical composition,

   test, and then analyze the data. Id. Such a process would have been time-consuming and expensive,

   while the POSA would have limited resources. PF ¶¶ 194, 605.




   11
      See, e.g., Forest Labs., Inc. v. Ivax Pharms., Inc., 501 F.3d 1263, 1269–70 (Fed. Cir. 2007)
   (failure to separate racemate without undue experimentation supported non-obviousness); see also
   Grunenthal GMBH v. Alkem Labs. Ltd., 919 F.3d 1333, 1342 (Fed. Cir. 2019) (“[T]o have a
   reasonable expectation of success, one must be motivated to do more than merely vary all
   parameters or try each of numerous possible choices until one possibly arrived at a successful
   result, where the prior art gave either no indication of which parameters were critical or no
   direction as to which of many possible choices is likely to be successful.”) (quotations omitted).


                                                  31
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 48 of 107 PageID: 11236




                  6.      The POSA Would Not Have Had a Reasonable Expectation of
                          Obtaining a Compound with Apremilast’s Unique Properties.

          The success of the claimed invention lies not just in having made a stereomerically pure

   compound, but in having made a stereomerically pure compound with the combination of desirable

   properties, including potency, selectivity, tolerability, safety, and drug-like properties, that allow

   it to be used in an oral pharmaceutical composition. See, e.g., Yamanouchi Pharm. Co. Ltd. v.

   Danbury Pharmacal, Inc., 231 F.3d 1339, 1345 (Fed. Cir. 2000) (“[T]he success was finding a

   compound that had high activity, few side effects, and lacked toxicity.”). Given the absence of

   biological data on the ’358 Patent compounds, the POSA would not have reasonably expected any

   desirable properties in any of the ’358 Patent’s compounds, let alone apremilast. See Leo Pharm.

   Prods., Ltd. v. Rea, 726 F.3d 1346, 1357 (Fed. Cir. 2013) (“[T]here is nothing to indicate that a

   skilled artisan would have had a reasonable expectation that such an experiment would succeed in

   being therapeutically effective.”).

          Here, as it turns out, apremilast has exceeded expectations in every aspect. As explained

   below (Section I.B.8.d), apremilast had a combination of properties that would have been a rarity

   among PDE4 inhibitors as of the priority date, lacked the teratogenicity and toxicity associated

   with thalidomide, and did not degrade to form a Michael acceptor under biological conditions. PF

   ¶¶ 654, 805. These data further confirm non-obviousness. See, e.g., In re May, 574 F.2d at 1095

   (finding establishment of “a substantial record of unpredictability vis-à-vis a highly significant

   combination of properties”); Sanofi, 550 F.3d at 1089 (holding the enantiomer non-obvious based

   on its “unexpected and unpredictable properties”). Even under Defendants’ erroneous legal

   framework, apremilast’s unexpected properties would rebut any prima facie case of obviousness.

                  7.      Neither WO ’606 nor Takeuchi Can Remedy the Deficiencies in
                          Defendants’ Obviousness Argument

          Defendants’ secondary references, WO ’606 and Takeuchi, remedy none of the


                                                    32
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 49 of 107 PageID: 11237




   deficiencies of the ’358 Patent, and, in the case of WO ’606, suggest that compounds with the

   structure of Example 12 are not preferred.

          WO ’606 is a later-filed Celgene application that, like the ’358 Patent, discloses billions of

   thalidomide analogs. PF ¶¶ 472, 475. Also similar to the ’358 Patent, WO ’606 contains no

   biological data, and provides the same general guidance on enantiomer preparation. PF ¶¶ 475,

   479. While there is overlap between the compounds of WO ’606 and the ’358 Patent, and Example

   12 is within the scope of both Formulae I, WO ’606 in combination with the ’358 Patent teaches

   away from Example 12, explaining that certain compounds (of which Example 12 is one) are not

   preferred. PF ¶¶ 482. Example 12 is not mentioned in any of the seventy-eight examples of

   WO ’606 (either as an example compound or exemplified pharmaceutical formulation). PF ¶ 478.

   Accordingly, there would have been no motivation to acquire an enantiomer of Example 12, even

   if WO ’606 were read to suggest that the compounds of that application are preferentially

   administered as a single enantiomer. PF ¶¶ 666–68.

          Takeuchi comes from an academic group studying a “close structural mimic” of

   thalidomide. PF ¶¶ 483–84. It does not discuss any compound of the ’358 Patent, and provides no

   information on PDE4 inhibition. PF ¶¶ 485, 488. While Takeuchi reports that the S-enantiomer of

   3-fluorothalidomide appeared to be more active than the R-enantiomer, Takeuchi notes that the

   result was not statistically significant and further studies were needed. PF ¶ 489. Takeuchi teaches

   the POSA nothing about how to prepare apremilast, as the analytical chromatography method used

   was limited to the particular compound studied and did not produce amounts sufficient for

   biological testing. PF ¶¶ 491, 670. Finally, Takeuchi would not have addressed the POSA’s

   concern regarding teratogenicity of thalidomide analogs, because it did not assess this toxicity. PF

   ¶ 491. Therefore, the POSA would not have been motivated to combine the ’358 Patent with




                                                   33
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 50 of 107 PageID: 11238




   Takeuchi and arrived at apremilast, with a reasonable expectation of success. PF ¶¶ 669–72.

                    8.      Objective Indicia Further Demonstrate the Non-Obviousness of the
                            Asserted Claims of the ’638 Composition Patent and the ’536 Psoriasis
                            Patent.12

             Objective indicia, “[w]hen present . . . may often be the most probative and cogent evidence

   [of non-obviousness] in the record.” Procter & Gamble, 566 F.3d at 998 (quotation omitted); see

   also In re Cyclobenzaprine Hydrochloride Extended-Release Capsule Patent Litig., 676 F.3d

   1063, 1075 (Fed. Cir. 2012) (“[A] fact finder in district court litigation may not defer examination

   of the objective considerations until after the fact finder makes an obviousness finding[.]”).

                            a.      That others in the field tried and failed to develop a PDE4
                                    inhibitor is strong evidence of non-obviousness.

             “[E]vidence of failed attempts by others could be determinative on the issue of

   obviousness.” Advanced Display Sys., Inc. v. Kent State Univ., 212 F.3d 1272, 1285 (Fed. Cir.

   2000) (collecting cases). The purpose of this evidence “is to show ‘indirectly the presence of a

   significant defect in the prior art, while serving as a simulated laboratory test of the obviousness

   of the solution to a skilled artisan.’” In re Cyclobenzaprine, 676 F.3d at 1082 (citation omitted).

             Since the discovery of PDE4 in the late 1980s, the pharmaceutical industry sought to

   develop a PDE4 inhibitor suitable for use as a pharmaceutical compound. PF ¶¶ 493, 512, 730. By

   October 1999 and March 2002, many, if not most, pharmaceutical companies were seeking to

   capitalize on PDE4 inhibitor’s well-known anti-inflammatory properties to develop a safer and

   more tolerable therapy. PF ¶¶ 513, 684, 730. By 1999 and 2002, hundreds of PDE4 inhibiting

   compounds were reported in the literature; however, these compounds rarely advanced to clinical

   trials, and none had received FDA approval. PF ¶¶ 677–724. Many of these compounds were




   12
        The non-obviousness of the ’536 Patent is discussed further below.


                                                     34
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 51 of 107 PageID: 11239




   reported to have been discontinued—failed—because of shortcomings in efficacy or tolerability.

   PF ¶¶ 680–81; see also ¶¶ 677–724. Even where no specific reason was reported, the fact that a

   compound was discontinued suggests the compound was not suitable for use as a pharmaceutical:

   companies would sell, or attempt to sell, a valuable asset if their priorities had changed. PF ¶¶ 682,

   700–05. Even today, roflumilast, the only other FDA-approved oral PDE4 inhibitor, is approved

   for a narrow subset of COPD patients, and has tolerability issues. PF ¶¶ 706, 722–24.

          Unable to deny that scores of other PDE4 inhibitors were discontinued, Defendants urge

   the Court to discount the evidence for a host of reasons. Defendants (1) posit that PDE4 inhibitors

   may have been discontinued for reasons unrelated to product shortcomings; (2) argue that post-

   invention date failures (or knowledge of the failures) cannot be probative of non-obviousness;

   (3) attribute the failures to inhaled rather than oral routes of administration; and (4) assert that

   failures of other PDE4 inhibitors are of no import because they do not concern failures to try and

   make apremilast, specifically. These arguments misrepresent the evidence or misstate the law.

          First, Defendants have no example of even one PDE4 inhibitor that failed for reasons

   unrelated to shortcomings in the drug compound. While Dr. Page asserted that V11294A was

   discontinued for reasons unrelated to such shortcomings, he admitted that he did not confirm that

   was the case with the owners of the company and that the literature reported that V11294A was

   discontinued because of poor efficacy. PF ¶¶ 702–03.13 In any event, to posit that the scores of

   PDE4 inhibitor candidates were discontinued for reasons unrelated to the compound’s properties




   13
     Dr. Page mentioned one other compound that purportedly was discontinued because of reasons
   unrelated to its shortcomings. That evidence was excluded. ECF. No. 465 at 5–6. On cross-
   examination, Dr. Page alluded to another compound as one he understood had been discontinued
   for reasons unrelated to shortcomings in the compound. Presumably he did not refer to that other
   compound, CDP840, by name because the literature reported that it was discontinued because of
   “disappointing efficacy.” See ECF No. 454 at n.2; PF ¶¶ 704–05.


                                                    35
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 52 of 107 PageID: 11240




   beggars belief: pharmaceutical companies are highly unlikely to simply choose to discontinue a

   product that is otherwise proving to be successful. PF ¶¶ 682, 700–05.

          Second, that a failure post-dates the invention does not mean it is not probative of non-

   obviousness. See, e.g., Abraxis BioScience v. Actavis LLC, Civ. No. 16-1925 (JMV), 2017 WL

   9808442 (D.N.J. Sept. 12, 2017) at *2–3 (“product development documents, before and after the

   issue date of Plaintiff’s patents, are relevant to the failure of others”); In re Cyclobenzaprine

   Hydrochloride Extended-Release Capsule Patent Litig., No. 09–MD–2118, 2010 WL 3766530, at

   *1-2 (D. Del. Sept. 21, 2010) ((“[b]ecause science necessarily builds upon past discoveries, failure

   of others after a patent’s issue date may be more persuasive than failures that occur before.”).

          Third, while Dr. Page attempted to dismiss some of the failures because they concerned

   inhaled (rather than oral) products, the literature reported that the inhaled route was considered a

   route of delivery that could, compared to oral administration, potentially avoid the systemic side

   effects that had plagued PDE4 inhibitors. PF ¶¶ 738–39. Thus, failures of inhaled PDE4 inhibitors

   are highly relevant in showing the difficulty in arriving at a suitable oral PDE4 inhibitor.

          Fourth, Defendants are simply wrong to wave aside all of the failures with other PDE4

   inhibitors. It is not necessary to show that others failed to create the patented invention, but only

   that the “alleged failure must be directed to the problem that a patent purports to solve.” In re

   Cyclobenzaprine, 676 F.3d at 1082 (emphasis added); Alco Standard Corp v. Tenn. Valley Auth.,

   808 F. 2d 1490, 1500 (Fed. Cir. 1986) (“Westinghouse, a large corporation working on this matter,

   had tried but failed [to solve the problem]. Indeed, Westinghouse had pursued other solutions to

   the problem, using [other technologies].”); Teva Neuroscience, Inc. v. Watson Labs., Inc., Civ. No.

   10-5078, 2013 WL 12318005, at *22 (D.N.J. Sept. 20, 2013) (failure of others to develop

   compounds to treat Parkinson’s disease supported non-obviousness of patented compound that




                                                    36
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 53 of 107 PageID: 11241




   succeeded as a Parkinson’s disease treatment). Here, the problem that the others failed to solve

   was finding a PDE4 inhibitor with sufficient anti-inflammatory activity that could avoid side

   effects including nausea and emesis. PF ¶¶ 725–28. Each and every compound that failed to solve

   this problem is therefore a failure of others to develop a PDE4 inhibitor. The evidence of dozens

   of failed PDE4 inhibitors is highly probative of non-obviousness.

                          b.      The existence of a long-felt, unmet need supports the non-
                                  obviousness of the claimed inventions.

          “Evidence [of a long-felt need] is particularly probative . . . when it demonstrates both that

   a demand existed for the patented invention, and that others tried but failed to satisfy that demand.”

   In re Cyclobenzaprine, 676 F.3d at 1082. Apremilast and Otezla met multiple long-felt needs that

   existed in October of 1999 and March 2002.

                                  (1)     Otezla met the long-felt need for a PDE4 inhibitor
                                          suitable for use as a pharmaceutical composition.

          As discussed above in Section I.B.8.a, the pharmaceutical industry recognized the need for

   a PDE4-inhibiting treatment in the 1980s, and attempted to develop such a compound. Despite

   these efforts, the need remained unmet in October 1999 and in March 2002. PF ¶¶ 729–50.

   Apremilast succeeded where other PDE4 inhibitors failed, and has filled a substantial need for

   patients who have psoriasis, psoriatic arthritis, and Behcet’s disease. PF ¶¶ 744–46. That the

   inventors of apremilast found a solution that eluded sophisticated well-resourced pharmaceutical

   companies for years further demonstrates the non-obviousness of the inventions.

          A nexus exists between the evidence of this long felt-need and the asserted claims of the

   ’638 Patent because they claim a pharmaceutical composition comprising stereomerically pure

   apremilast. Similarly, a nexus exists between this evidence and the asserted claim of the

   ’536 Patent because the asserted claim of the ’536 Patent claims a method of treating psoriasis by

   administering stereomerically pure apremilast. PF ¶¶ 751–53.


                                                    37
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 54 of 107 PageID: 11242




                                  (2)    Otezla met the long-felt need for a safer, effective oral
                                         psoriasis treatment without barriers to adherence.

                                         (a)     The prior art treatments failed to meet the need.

          The three categories of drugs used to treat psoriasis before Otezla became available were

   topical treatments, older oral systemics, and biologics. PF ¶¶ 765. Due to drawbacks associated

   with each category of treatments, as of October 1999 and March 2002 (PF ¶¶ 766–96), a significant

   patient population with plaque psoriasis was forced to choose between treatments that were

   ineffective for their disease state and treatments that presented serious safety concerns and burdens

   to initiating and adhering to therapy. PF ¶ 797. As a result, undertreatment of psoriasis was

   common, and there was an unmet need for a safer treatment, that was effective, and did not have

   the barriers to adherence present in existing treatments. PF ¶ 797.

          Topicals were not a viable treatment option for moderate-to-severe plaque psoriasis and

   were associated with a number of drawbacks including limited efficacy, especially for chronic use;

   time-consuming application; and challenges created by the left-behind sticky or greasy residue.

   PF ¶¶ 766–70. The prior art oral systemic treatments—methotrexate, acitretin and cyclosporine—

   offered better efficacy than the topicals but were associated with serious safety risks, which also

   caused burdens such as monitoring and testing for potential organ damage. PF ¶¶ 771–87.

          As of March 1999 and 2002, none of the biologic treatments now available for psoriasis

   had received FDA approval for psoriasis. PF ¶ 789. When those biologics later became available,

   they failed to meet the needs of many patients who wanted a psoriasis treatment that did not carry

   serious safety risks including serious infections and malignancies or who found injectable or

   intravenous routes of administration and cold-storage requirements burdensome. PF ¶¶ 788–96.

          Defendants’ dermatology expert, Dr. Gilmore, admitted that as of 2012, a need existed for

   a safer, more effective, and more convenient drug for treating patients suffering from psoriasis,



                                                    38
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 55 of 107 PageID: 11243




   and that a significant gap existed as late as 2013 in the prior art treatments that disadvantaged many

   patients—all years after a number of biologics had been approved to treat plaque psoriasis. PF

   ¶ 798. In other words, Dr. Gilmore admitted that the unmet need persisted despite the availability

   of the three categories of drugs used to treat psoriasis before Otezla became available. And

   Defendants’ attempts to minimize Otezla’s impact by treating each attribute of a drug in isolation,

   e.g., by just comparing biologics’ efficacy to that of Otezla, ignore the reality that the POSA faced:

   patients and prescribers must consider each therapeutic option as a whole with all of its associated

   benefits and risks when determining which drug is best for each patient given all of the patient’s

   individual factors such as needs and treatment goals. PF ¶ 801.

                                          (a)     Otezla filled the articulated need.

          By providing patients with a treatment that offered better efficacy than topicals, without

   the serious safety risks and burdens to adherence associated with other oral systemics and

   biologics, Otezla filled the needs of patients who were inadequately treated by prior art therapies

   and who had reluctantly accepted greater safety risks than necessary. PF ¶¶ 799–809. Even

   Defendants’ expert, Dr. Gilmore, agreed with a 2012 statement that apremilast’s overall features

   positioned it to fill a gap in the management of psoriasis. PF ¶ 800.

          Otezla has a pristine safety profile and carries no black-box warnings. PF ¶¶ 803–05. To

   obscure this, Defendants improperly conflated Otezla’s GI side effects (which typically resolve

   after the initial weeks of treatment) and Otezla’s very rare incidences of depression, with the

   potentially fatal side-effects of oral systemic and biologic treatments, including bone marrow

   toxicity, organ damage, and cancer. PF ¶¶ 773–780, 794, 806. In physician surveys, Otezla

   received higher marks for long-term safety than biologics, and vastly outperformed methotrexate

   on that metric. PF ¶¶ 956–58. Dermatologists identified Otezla’s safety profile as one of the

   primary reasons they prescribe the drug. PF ¶¶ 956–57.


                                                    39
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 56 of 107 PageID: 11244




          At the same time, Otezla also offers better long-term efficacy than topicals, allowing many

   patients to achieve significant skin clearance and improved quality of life. PF ¶¶ 937–42.

   Defendants emphasize that biologics can clear skin better than Otezla, but ignore that maximum

   skin clearance may not be the patient’s foremost goal, and that there are many patients for whom

   Otezla’s combination of superior safety, efficacy, and lack of treatment barriers strikes the right

   balance. PF ¶¶ 801, 937–42.

          As an oral therapy with no required lab monitoring, Otezla allows many patients to reach

   their treatment goals without the barriers to adherence present with messy topicals, oral systemics

   that require lab monitoring or abstention for alcohol, or biologics that must be administered using

   a needle and stored in temperature controlled conditions. PF ¶¶ 935–37. Physician surveys

   confirmed Otezla satisfied this element of the need, and consistently indicated that Otezla’s lack

   of lab monitoring and oral route of administration are reasons for prescribing the drug. PF ¶¶ 954–

   57. Dr. Gilmore attempted to downplay the extent to which injectable or intravenous

   administration presented a burden to psoriasis patients by focusing on the auto-injection pen

   devices utilized today, which ignores that biologics were injected by traditional syringes during

   much of the relevant time period. PF ¶¶ 792–93.

          A nexus exists between the unmet need and the asserted claims. As an initial matter, a

   nexus is presumed between Otezla’s clinical and commercial success and the asserted claims

   because Otezla embodies the claims. WBIP, LLC v. Kohler Co., 829 F.3d 1317, 1329 (Fed. Cir.

   2016); PF ¶¶ 66–67. Moreover, Otezla has met the need for an improved treatment for psoriasis

   because of its therapeutic properties—namely its safety, its efficacy, its oral route of

   administration, and its unique PDE4 mechanism of action, all of which are attributable to Otezla’s

   active ingredient, stereomerically pure apremilast, and the method of treating psoriasis by




                                                   40
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 57 of 107 PageID: 11245




   administering stereomerically pure apremilast, as claimed in the ’638 and ’536 Patents

   respectively. PF ¶¶ 810–12. Defendants are incorrect that such a nexus exists only if the elements

   of the need are explicitly described in the asserted claims. Immunex Corp. v. Sandoz Inc., 395 F.

   Supp. 3d 366, 405–06 (D.N.J. 2019) (nexus between patents claiming the active ingredient for

   Enbrel and methods for manufacturing the compound, and Enbrel’s ability to meet a “long-felt

   need for an effective, wide-reaching rheumatoid arthritis drug” although none of the asserted

   claims require that the compound be “effective” or “wide-reaching”), aff’d, 964 F.3d 1049 (Fed.

   Cir. 2020); Rambus Inc. v. Rea, 731 F.3d 1248, 1257 (Fed. Cir. 2013) (improper to reject evidence

   related to need for high-speed memory systems simply because asserted claims did not recite a

   specific clock speed; evidence was reasonably commensurate with the scope of the claims because

   the claimed features enabled high-speed transfer of data).

                         c.      Industry skepticism supports non-obviousness.

          “If industry participants or skilled artisans are skeptical about whether or how a problem

   could be solved or the workability of the claimed solution, it favors non-obviousness.” WBIP, 829

   F.3d at 1335. Thalidomide is a notorious teratogen responsible for the biggest pharmaceutical

   disaster in history, resulting in birth defects in tens of thousands of babies and innumerable

   miscarriages and stillbirths. PF¶¶ 520–23. Decades after the disaster, in 1998, thalidomide had

   been reintroduced to the market to treat aspects of ENL, a form of leprosy with no other treatment

   options, under highly regulated conditions. PF¶¶ 524–31. Critically, as of 1999-2002, the

   mechanism by which thalidomide caused teratogenicity was unknown; and it was not fully

   understood which part (or parts) of the compound were responsible. PF ¶¶ 533–34.

          Against this backdrop, apremilast’s structural similarities with thalidomide (both share a

   thalimido ring) were cause for skepticism from FDA and other companies in the industry,

   especially given Celgene’s plans to use apremilast to treat psoriasis, a disease that was not as


                                                   41
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 58 of 107 PageID: 11246




   serious or life threatening as leprosy and for which other treatments were available, albeit with

   their own limitations. PF ¶¶ 814–69. In responding to Celgene’s IND for apremilast, FDA

   provided a list of safety concerns about apremilast’s relationship with thalidomide. PF ¶¶ 823–47.

   In particular, the chemist responsible for reviewing the apremilast IND at FDA wanted additional

   reassurances and information regarding apremilast’s relationship to thalidomide, including

   information on whether apremilast might racemize in the body. PF ¶¶ 835–43. These are exactly

   the questions that the POSA—who both sides agree is a chemist—would have had and show why

   the POSA would have avoided the compounds of the ’358 Patent, including Example 12.

          Defendants attempted to downplay this clear evidence of FDA skepticism by superficially

   noting that FDA does not use the word “skepticism” in its communication. PF ¶ 847. But FDA

   used the word “concerns”—relaying the skepticism that the FDA chemist raised about whether

   apremilast would be safe to use in humans. PF ¶¶ 823–47. Even after Celgene responded to FDA’s

   concerns and provided FDA with additional data, FDA instructed Celgene to require women of

   childbearing age in the clinical trials to use two forms of birth control. PF ¶¶ 841–46. Indeed, only

   men and surgically sterile or post-menopausal women were subjects in the Phase 1 apremilast

   studies. PF ¶¶ 820–21.

          GlaxoSmithKline (“GSK”), approached by Celgene as a potential licensing partner and

   which entered into a research collaboration with Celgene, also demonstrated skepticism towards

   apremilast. PF ¶¶ 856–69. Dr. Knowles, who was involved with GSK’s evaluation of apremilast,

   testified that although apremilast had highly promising properties, GSK ultimately declined to

   license apremilast over concerns raised by other GSK scientists and GSK’s commercial team about

   apremilast’s relationship with thalidomide. PF ¶¶ 856–69. Indeed, although Dr. Knowles was

   initially enthusiastic about apremilast and urged management to pursue the in-licensing




                                                    42
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 59 of 107 PageID: 11247




   opportunity, he was eventually convinced that GSK should pass on the opportunity because of the

   connection between apremilast and thalidomide. PF ¶¶ 856–69. Eleven different major

   pharmaceutical companies responded similarly when Celgene approached them about licensing

   apremilast and its SelCID technology. PF ¶¶ 848–55. None seized the opportunity. PF ¶¶ 848–55.

          A nexus exists between the skepticism of FDA and other pharmaceutical companies and

   the asserted claims of the ’638 and ’536 Patents. PF ¶¶ 870–72. The skepticism concerned the

   potential safety of the apremilast compound, and its suitability for use in treating psoriasis, and

   was therefore directed at “the workability of the claimed solution” of the asserted patents. WBIP,

   829 F.3d at 1335. Relying on Muniauction, Inc. v. Thomson Corp., 532 F.3d 1318, 1327 (Fed. Cir.

   2008), Defendants attempt to dismiss this evidence of nexus by contending that any skepticism of

   apremilast because of its relationship to thalidomide would have been true of Example 12, which

   was in the prior art, as well. But in Muniauction, the evidence of skepticism was dismissed as

   lacking the requisite nexus because it came from “market forces”—in that case, investment

   banks—that benefited from the older technology and thus had reason to downplay any new

   invention. Here, there is no similar reason to discount the skepticism of FDA, which is charged

   with guarding the safety and efficacy of marketed drugs. The other entities that were skeptical of

   apremilast—GSK and the other companies that rejected the apremilast in-licensing opportunity—

   stood to benefit from apremilast, the new technology, but were still skeptical. This skepticism

   speaks volumes about the non-obviousness of apremilast.

                         d.      Apremilast’s unexpected results support non-obviousness.

          Unexpected results relative to the prior art may demonstrate non-obviousness. Honeywell

   Int’l Inc. v. Mexichem Amanco Holding S.A. DE C.V., 865 F.3d 1348, 1355 (Fed. Cir. 2017).

          In comparison to cilomilast, the most advanced PDE4 inhibitor being studied in 1999 and

   in 2002, apremilast demonstrated unexpected results across several key metrics, which allowed it


                                                   43
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 60 of 107 PageID: 11248




   to be developed as an effective treatment with limited side effects. PF ¶¶ 873–912. Defendants’

   argument that unexpected results can be compared only to data from the racemate, and not

   cilomilast, are baseless. It is improper to require a party to identify and focus on a single prior art

   reference when arguing a patented invention has demonstrated unexpected properties. Tris

   Pharma, Inc. v. Actavis Labs. FL, Inc., 755 F. App’x 983, 992 (Fed. Cir. 2019). As a factual matter

   it is beyond dispute that in 1999 and in 2002, cilomilast was considered the gold standard against

   which other PDE4 inhibitors were compared; comparisons to cilomilast are thus probative as to

   what would have been surprising, and therefore not-obvious. PF ¶¶ 873–75.

          Apremilast’s therapeutic index for emesis, which measures a drug’s efficacy relative to an

   adverse effect, was thirty-one times that of cilomilast, a “thrilling” result for Celgene scientists

   which set apremilast apart from all other PDE4 inhibitors and indicated that apremilast could

   succeed where so many other PDE4-inhibiting compounds failed. PF ¶¶ 876–97. Apremilast also

   demonstrated a PDE4A4 ratio ten times lower than that of cilomilast. PF ¶¶ 898–908. This result

   indicated apremilast could have dramatically better tolerability than a benchmark drug. PF ¶¶ 902–

   03. Apremilast’s ability to provide efficacious dosing with dramatically less risk of emesis was an

   unexpected and highly meaningful result given the history of PDE4 inhibitors that were

   discontinued due to emetic side effects. Defendants’ attempts to wave away this clear evidence of

   non-obviousness by pointing out that the index does not provide data about the entire side effect

   profile of a drug are meritless—such a metric does not exist. PF ¶ 878.

          Apremilast also demonstrated unexpected results relative to the Example 12 racemate:

   apremilast’s PDE4A4 ratio was ten times lower than the racemate—indicating better tolerability—

   and in testing on mice to assess its efficacy, apremilast demonstrated twenty times greater potency

   than the racemate, a difference which surprised Celgene scientists, and was far greater than any




                                                     44
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 61 of 107 PageID: 11249




   difference that could have been anticipated (at most, a two-fold difference) between apremilast

   and the racemate. PF ¶¶ 909–29.

          Defendants’ argument that these are merely differences in degree, and not in kind, should

   be rejected. Courts have found that such numerical increases in potency and decreases in toxicity

   are evidence that a compound was not obvious.14 Apremilast demonstrated unexpected properties

   that made it a vastly better candidate for use as an anti-inflammatory treatment than any PDE4

   inhibitor known in the prior art, and apremilast’s improved potency, tolerability, and therapeutic

   index, are precisely the reason it has been successfully developed as a therapeutic drug where the

   vast majority of other compounds failed. PF ¶¶ 930–32.

          A nexus exists between the asserted claims and apremilast’s unexpected potency as a PDE4

   inhibitor, and apremilast’s unexpected ability to be administered in an effective dose while

   avoiding unacceptable side effects. The potency and side effect profile of apremilast are directly

   linked to the asserted claims of the ’638 Patent, and those properties make use of apremilast to

   treat psoriasis (as claimed in Claim 6 of the ’536 Patent) possible. PF ¶¶ 930–32.

                          e.     The clinical and commercial success of apremilast support non-
                                 obviousness.

          Commercial success is relevant because the law presumes an idea would successfully have

   been brought to market sooner, in response to market forces, had the idea been obvious to the

   POSA. Merck & Co., Inc. v. Teva Pharms. USA, Inc., 395 F.3d 1364, 1376 (Fed. Cir. 2005). “The




   14
      Millennium Pharms., Inc. v. Sandoz Inc., 862 F.3d 1356, 1368 (Fed. Cir. 2017) (discussing
   “superior stability, solubility, and dissolution” as unexpected results); Forest Labs., Inc. v. Ivax
   Pharms., Inc., 501 F.3d 1263, 1269 (Fed. Cir. 2007) (unexpected that enantiomer was two-fold
   more potent than racemic mixture); Kao Corp. v. Unilever U.S., Inc., 441 F.3d 963, 969–70 (Fed.
   Cir. 2006) (23% ratio of blackhead removal was unexpected result where prior art resulted in a 4%
   ratio); Daiichi Sankyo Co., Ltd. v. Mylan Pharms. Inc., 670 F. Supp. 2d 359, 382 (D.N.J. 2009)
   (claimed compound’s 2–4 fold greater potency than prior art compounds was unexpected result).


                                                   45
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 62 of 107 PageID: 11250




   Court may also look to evidence of [a drug’s] clinical success.” Immunex, 395 F. Supp. at 404.

          Otezla has transformed the treatment of moderate-to-severe plaque psoriasis, and has

   allowed many patients to obtain relief from the symptoms of their disease and regain control of

   their social and professional lives. PF ¶¶ 933–43. Defendants cherry-picked various aspects of

   alternative treatments in an attempt to minimize Otezla’s clinical benefits, such as lower efficacy

   in relation to biologics, Otezla’s more frequent dosing, and the GI side effects some patients

   experience early in treatment with Otezla. Defendants failed to show that any of these supposed

   drawbacks significantly curtailed use of Otezla, nor did they dispute that Otezla plays a valuable

   role in the armamentarium of psoriasis treatments. PF ¶¶ 940–43.

          In fact, Otezla’s clinical success has translated to significant commercial success, resulting

   in roughly 1.7 million prescriptions as of April 2020. PF ¶ 952. Even more telling than the raw

   prescription numbers is the fact that Otezla’s success has taken place in the highly competitive

   market for psoriasis patients whose disease is not well controlled by topicals and who are

   candidates for systemic therapy. PF ¶¶ 947–51. Otezla quickly gained a significant share of that

   market, surpassed generic methotrexate despite that drug’s significant cost and formulary

   advantages, and has become the most prescribed systemic drug for treatment-naïve psoriasis

   patients, indicating that Otezla is the first choice among health-care providers when a patient’s

   established treatment with another systemic drug is not a factor. PF ¶¶ 947–51. And Otezla has

   maintained and even expanded its market share despite the launch of five new biologic treatments

   for psoriasis (including Cosentyx, Taltz, and Skyrizi) by major pharmaceutical companies. PF

   ¶ 948. Defendants’ own economic expert, Mr. Hofmann, does not, and cannot, dispute that Otezla

   has achieved marketplace success. PF ¶ 947.

          Having conceded that Otezla achieved marketplace success, Defendants were left to argue




                                                   46
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 63 of 107 PageID: 11251




   that there is no nexus between Otezla’s success and the asserted claims, because the success was

   driven by features unrelated to the patented inventions. That argument was not supported by the

   evidence. As an initial matter, a nexus is presumed between Otezla’s clinical and commercial

   success and the asserted claims of the ’638 and ’536 Patents because Otezla embodies the claims.

   WBIP, 829 F.3d at 1329; Crocs, Inc. v. Int’l Trade Comm’n, 598 F.3d 1294, 1311 (Fed. Cir. 2011);

   PF ¶¶ 66–67. Moreover, the experts agreed that the merits of Otezla were the biggest driver of

   prescription decisions. Key therapeutic attributes of Otezla drove demand and are attributable to

   the use of stereomerically pure apremilast in a pharmaceutical composition to treat psoriasis, as

   claimed in the ’638 and ’536 Patents respectively.15 PF ¶¶ 946, 953, 977–78. Testimony from Drs.

   Alexis, Vellturo, and Gilmore, and Mr. Hoffman also indicate that precisely these features drove

   demand for Otezla. PF ¶¶ 798–800, 942, 977–78. The critical role Otezla’s attributes played in its

   clinical and commercial success is further confirmed by physician surveys, in which health-care

   providers consistently rated Otezla highly in those attributes and indicated the attributes were

   among their primary reasons for prescribing the drugs. PF ¶¶ 953–58.

          Defendants failed to establish that advertising disproportionately contributed to Otezla’s

   success. PF ¶¶ 959–66, 977–78. All of the branded drugs for psoriasis are advertised and

   Dr. Vellturo’s analysis of the relationship between Otezla’s share of direct-to-consumer

   advertising expenditures for psoriasis and psoriatic arthritis treatments, and its share of

   prescriptions written for those indications, showed that Otezla’s advertising relative to its

   prescription share was similar to, or lower than, that of other treatments, and was lower than a




   15
     Defendants argue that objective evidence related to apremilast has no nexus to the ’638 and the
   ’536 Patents, because apremilast was known in the prior art. As discussed above, Defendants are
   incorrect. Stereomerically pure apremilast is a novel feature, and pharmaceutical compositions,
   and the method of treating psoriasis with it are novel to the ’638 and ’536 Patents respectively.


                                                  47
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 64 of 107 PageID: 11252




   number of recently launched therapies. PF ¶¶ 959–63. Defendants did not, and could not, provide

   any contrary quantitative analysis that shows Otezla disproportionately benefitted from

   advertising, or other initiatives such as its patient support program or titration starter packs.

   Instead, Mr. Hoffman identified a handful of Amgen and Celgene documents that he claimed show

   Otezla disproportionately benefited from advertising or other initiatives, but the documents he

   cited rarely provide any basis for comparing Otezla to other treatments, and in some instances

   demonstrate that other psoriasis treatments were marketed more aggressively than Otezla. PF

   ¶¶ 962. Moreover, any impact advertising had on Otezla’s success cannot be divorced from the

   contributions of the asserted patents, as Dr. Vellturo and Mr. Hoffman both testified that the

   therapeutic attributes of Otezla traceable to the asserted patents were at the core of Otezla’s

   advertising and detailing messages. PF ¶¶ 964–66.

          Defendants’ arguments about sampling, patient support programs, and discounting also

   failed. These initiatives are the norm for branded pharmaceutical products and for psoriasis

   treatments specifically. PF ¶ 976. Defendants did not show that Otezla benefited more from these

   initiatives than any other branded psoriasis treatment—on the contrary, physician survey data and

   the testimony of both dermatology experts indicate that price and insurance coverage issues were

   obstacles to Otezla’s success. PF ¶¶ 967–76.

          Finally, Defendants incorrectly alleged that the ’358 Patent functioned as a so-called

   blocking patent to the claimed inventions. The theory of a blocking patent assumes that another

   party would not be incentivized to develop an invention because they could not commercially

   exploit the invention without access to a blocking patent. Acorda Therapeutics, Inc. v. Roxane

   Labs., Inc., 903 F.3d 1310, 1337 (Fed. Cir. 2018); PF ¶ 984. Those are simply not the facts of this

   case. First, the ’358 Patent could not have dampened incentives to develop the inventions of the




                                                   48
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 65 of 107 PageID: 11253




   ’638 Patent, because the inventions of the ’638 Patent were conceived in October 21, 1999, before

   the ’358 Patent became known. PF ¶ 982. Second, even after February 2000, when others became

   aware of the existence of the ’358 Patent, it did not function as a blocking patent to the inventions

   of the ’638 or the ’536 Patents because Celgene made a concerted effort to enter into a licensing

   agreement that would have given the licensee freedom to develop and exploit the inventions of the

   ’358 Patent. PF ¶¶ 984–92. Celgene was willing and eager to license, given its lack of resources

   and the tremendous costs associated with drug development and launch. PF ¶ 987. Celgene was

   first to develop the patented inventions and attain commercial and clinical success with Otezla, not

   because of any blocking effect of the ’358 Patent, but because other pharmaceutical companies

   were not interested in Celgene’s technology, and were concerned about apremilast being a

   thalidomide analog. PF ¶¶ 984–92.

                          f.      Industry acquiescence concerning the ’638 Composition and
                                  ’536 Treatment of Psoriasis Patents supports non-obviousness.

          Industry acquiescence may be objective evidence of nonobviousness. See, e.g., Kowa Co.,

   Ltd. v. Amneal Pharms., LLC, No. 14-CV-2758, 2017 WL 10667088, at *8 (S.D.N.Y. Apr. 11,

   2017) (“The Court notes that five former defendants . . . involving the ’336 patent have settled,

   indicative of industry acquiescence which ‘constitutes a strong showing of [the ’336 patent’s]

   validity.’”) (citation omitted), aff’d, 745 F. App’x 168 (Fed. Cir. 2018). Here, at least sixteen drug

   manufacturers have expressly admitted that the ’638 Patent is valid and enforceable and at least

   eleven have expressly admitted that the ’536 Patent is valid and enforceable. PF ¶¶ 993–1010.

          C.      Defendants Have Not Proven by Clear and Convincing Evidence That the
                  Asserted Claims of the ’536 Psoriasis Patent Would Have Been Obvious.

          Claim 6 of the ’536 Patent, which claims a method of treating psoriasis with

   stereomerically pure apremilast, is non-obvious for similar reasons as the asserted claims of

   the ’638 Patent. Defendants’ only proposed combination, namely the ’358 Patent in combination


                                                    49
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 66 of 107 PageID: 11254




   with Muller 1998, Dyke 1999, and Marriott 2001, does not render claim 6 obvious.16 Defendants’

   obviousness argument was premised on the assumption that the prior art discloses stereomerically

   pure apremilast with about 97% stereomeric purity. For the same reasons as discussed in Section

   I.A.2, stereomerically pure apremilast was not disclosed by the ’358 Patent and thus was not known

   by 2002. Defendants have not asserted, and none of Defendants’ experts offered an opinion

   regarding, the obviousness of stereomerically pure apremilast based on the ’358 Patent alone. None

   of the additional references relied on by Defendants disclose or discuss stereomerically pure

   apremilast, and there is no overlap between the compounds of the ’358 Patent and the compounds

   disclosed in Muller 1998, Dyke 1999, or Marriott 2001. Thus, Defendants did not meet their

   burden of demonstrating that the POSA would have arrived at stereomerically pure apremilast with

   a reasonable expectation of success based on any one or combination of the ’358 Patent, Muller

   1998, Dyke 1999, and Marriott 2001. PF ¶¶ 1124–27. Since stereomerically pure apremilast was

   novel and non-obvious, the POSA would have been unaware of any of its properties, and thus

   would not have been motivated to use it in a method of treatment of psoriasis, with a reasonable

   expectation of success. PF ¶¶ 1124–26.

          Even if apremilast were not novel, which it was, Defendants failed to prove that any of the

   references would have motivated the POSA to use apremilast to treat psoriasis, with a reasonable

   expectation of success. PF ¶¶ 1081. Given the complete absence of biological data of apremilast




   16
      Defendants previously asserted the ’358 Patent in combination with either (1) Dyke 1999,
   Marriott 2001 and Takeuchi; or (2) Dyke 1999, Marriott 2001 and WO ’606. None of Defendants’
   experts opined on these two combinations. PF ¶¶ 1154–55, 1158; see also ECF No. 455 at 1
   (seemingly confirming that these combinations have been dropped). Regardless, Defendants have
   not adduced expert opinion concerning these combinations, PF ¶¶ 1154–55, 1158, and did not meet
   their burden of proving that claim 6 of the ’536 Patent would have been obvious in light of either
   combination. See Proveris Scientific Corp. v. Innovasystems, Inc., 536 F.3d 1256, 1267 (Fed. Cir.
   2008) (expert testimony required to prove invalidity).


                                                  50
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 67 of 107 PageID: 11255




   (or any compound within the scope of the ’358 Patent) and its connection to thalidomide, the POSA

   would not have reasonably expected that apremilast would have the desirable properties—potency,

   selectivity, safety, tolerability, or drug-like properties—that would make it suitable to treat a

   chronic inflammatory disease like psoriasis. PF ¶¶ 1141–43.

            None of Defendants’ secondary references, Dyke 1999, Marriott 2001 or Muller 1998

   remedied the deficiencies of the ’358 Patent. Dyke 1999 is a general review article that covers a

   large number of PDE4 inhibitors under various stages of development at that time, none of which

   are compounds within the scope of the ’358 Patent. PF ¶¶ 1083–94. There was no basis to

   extrapolate the behavior of one compound based on the behavior of a structurally dissimilar

   compound, especially where there was no data suggesting that any of the compounds of the ’358

   Patent have similar biological properties to the compounds of Dyke 1999. PF ¶ 1135. The only

   example of a PDE4 inhibitor to treat psoriasis is a topical agent developed in 1979, and the POSA

   would not have reasonably expected that such an agent could be used for oral administration. PF

   ¶¶ 1088–91.

            Marriott 2001, another Celgene reference, discusses certain thalidomide analogs, but none

   of those that are identified by structure 17 are within the scope of the ’358 Patent. PF ¶ 1099.

   Marriott 2001 discusses studies examining the potential use of thalidomide and its analogs for

   serious and life-threatening diseases where very few options were available. PF ¶ 1105. In contrast,

   as of the priority date, therapeutic options were available for psoriasis although they had their

   shortcomings. PF ¶ 1151. Marriott 2001 also notes that “safety concerns associated with

   thalidomide will have to be closely monitored during use of the analogs.” PF ¶ 1116. Such concern

   is further exacerbated by the fact that thalidomide is associated with the risk of peripheral


   17
        While Marriott 2001 does mention CDC-998, its structure was not disclosed. PF ¶¶ 1109–11.


                                                   51
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 68 of 107 PageID: 11256




   neuropathy, a serious complication that can be permanent and results from chronic use of the drug.

   PF ¶ 531. In part because of the peripheral neuropathy warning, the POSA would be concerned

   about the chronic use of thalidomide analogs for the treatment of psoriasis. PF ¶ 580.

          Muller 1998 is another Celgene reference disclosing certain SelCIDs with TNF and PDE4

   inhibitory activities, none of which are within the scope of the ’358 Patent. PF ¶ 1119. Even within

   the same structural class of compounds, the activity of one SelCID cannot reliably be used to

   predict the activity of another. PF ¶¶ 1134–37.

          For the above reasons, as of March 2002, Defendants have not proven that the use of

   stereomerically pure apremilast in a tablet or capsule to treat psoriasis would have been obvious

   to the POSA over the ’358 Patent, combined with Muller 1998, Dyke 1999, and Marriott 2001.

          D.      Defendants Have Failed to Prove That the Asserted Claims of the ’638
                  Composition Patent Are Invalid for Obviousness-type Double Patenting.

          ODP is a “judicially created doctrine” aimed at preventing an “improper timewise

   extension” of a patent right, In re Braat, 937 F.2d 589, 592 (Fed. Cir. 1991), and ODP thus bars a

   patentee from blocking the use of an invention “beyond the statutorily allowed patent term.”

   Novartis Pharm. Corp. v. Breckenridge Pharm., Inc., 909 F.3d 1355, 1362 (Fed. Cir. 2018).

          Here, Defendants do not contend that Celgene improperly obtained the ’638 Patent to

   extend the term of any earlier patent covering apremilast. Indeed, Defendants offered no evidence

   to suggest improper conduct of any kind. PF ¶¶ 1036–57. Instead, they contend that the ’638

   Patent’s statutory patent-term adjustment (“PTA”), awarded pursuant to 35 U.S.C. § 154(b),

   renders the patent invalid for ODP in light of the earlier-expiring ’283 Patent, which claims a

   crystalline Form A of apremilast. But the only reason the ’638 Patent expires later than the ’283

   Patent is because it received two statutorily authorized, and properly calculated, term extensions:

   a patent-term adjustment (or “PTA”) of 609 days, pursuant to 35 U.S.C. § 154(b), and a patent-



                                                     52
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 69 of 107 PageID: 11257




   term extension (or “PTE”) of 1,186 days, pursuant to 35 U.S.C. § 156. PF ¶¶ 1012–35. Defendants’

   ODP challenge fails on the law and is improper as a matter of equity. And even if the defense were

   otherwise viable, Defendants did not meet their burden on patentable distinctness.

                  1.      Defendants’ Attempt to Use a Judicially Created Doctrine to Cut Short
                          a Statutorily Authorized Time Extension Fails as a Matter of Law.

          Defendants ask this Court to use a judge-made doctrine to cut short a statutory term

   extension, substituting Defendants’ policy views for those of the Congress that enacted the Patent

   Term Guarantee Act of 1999. That Act addressed a problem that arose when Congress changed

   the rules for calculating a patent’s term. While examination delays did not affect a patent’s term

   under the earlier, 17-years-from-issuance regime, the switch to a term of 20 years from filing a

   patent application meant that such delays by the Patent Office “consumed the effective term of a

   patent.” Wyeth v. Kappos, 591 F.3d 1364, 1366 (Fed. Cir. 2010). Congress thus enacted a remedy

   in § 154(b)(1): mandatory patent-term adjustment whenever the Patent Office fails to meet

   statutory deadlines, such as the 14-month deadline for issuing a first office action or the three-year

   deadline for concluding prosecution. See Wyeth, 591 F.3d at 1367. The statute reflects Congress’s

   intent to “guarantee[] diligent applicants at least a 17-year term” by extending term to compensate

   for examination delays. H.R. Rep. No. 106-287, pt. 1, at 50 (1999).

          Judge-made ODP doctrine cannot undo this legislative choice. Indeed, Defendants’ ODP

   challenge is foreclosed by the reasoning of Novartis AG v. Ezra Ventures LLC, 909 F.3d 1367

   (Fed. Cir. 2018). Ezra considered whether a patent was invalid for ODP because its statutory PTE

   caused it to expire after another patent covering essentially the same invention. See 909 F.3d at

   1373. The Ezra Court held that ODP “does not invalidate a validly obtained” PTE, id., and it

   specifically rejected defendants’ attempt to use a “judge-made doctrine” to “cut off a statutorily-

   authorized time extension,” id. at 1375.



                                                    53
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 70 of 107 PageID: 11258




          The result here should be the same. Like PTE, PTA is a statutorily authorized time

   extension that “restore[s] the value of the patent term that a patent owner loses” due to review by

   an administrative agency. Ezra, 909 F.3d at 1369. Both § 154(b) and § 156 use the same mandatory

   language, providing that patent term “shall be extended” when the requirements are met. And both

   reflect carefully tailored legislative decisions to adjust the statutory term of a patent due to agency

   delays beyond the patent owner’s control. Cf. O’Melveny & Myers v. FDIC, 512 U.S. 79, 85 (1994)

   (courts should not “adopt a court-made rule to supplement federal statutory regulation that is

   comprehensive and detailed”). In particular, PTE restores term lost to delays arising from agency

   (e.g., FDA) review of a patented product, and PTA restores term lost to pre-issuance delays arising

   from agency (i.e., Patent Office) review of a patent application. PF ¶¶ 1017–23. Either way, a

   patent receives additional term based on agency delays, pursuant to statutory formulas

   implemented by the Patent Office. PF ¶¶ 1022–23. Consistent with Ezra’s holding with respect to

   § 156, ODP also cannot cut short the extension granted by statute under § 154(b). Accordingly,

   the ’283 Patent is not a proper ODP reference for the ’638 Patent.

          Chief Judge Wolfson recently rejected a similar effort by Zydus to invoke ODP to cut short

   a PTA in Mitsubishi Tanabe Pharma Corp. v. Sandoz, Inc., Civ. No. 17-5319, 2021 WL 1845499

   (D.N.J. Apr. 7, 2021), holding that the asserted ODP reference patent was “not a proper reference”

   under Federal Circuit law. Id. at *29. 18 Ultimately, Chief Judge Wolfson was “swayed by the

   Federal Circuit’s observation that ‘a judge made doctrine’ should not be used to ‘cut off a

   statutorily-authorized time extension.’” Id. (quoting Ezra, 909 F.3d at 1375). So, too, here.

          Mitsubishi found no relevant distinction for ODP purposes between a statutory term


   18
      Mitsubishi also observed that the language in AbbVie Inc. v. Mathilda & Terence Kennedy Inst.
   of Rheumatology Tr., 764 F.3d 1366 (Fed. Cir. 2014), on which Zydus relied (as Defendants do
   here) was “dicta” that had subsequently been distinguished. 2021 WL 1845499, at *29 n.43.


                                                     54
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 71 of 107 PageID: 11259




   extension for FDA delay under § 156 (as in Ezra) and one for Patent Office delay under § 154(b).

   2021 WL 1845499, at *29 & n.45. As Defendants do here, Zydus had sought to distinguish Ezra,

   arguing that PTA cannot be awarded “beyond the expiration date specified in [a terminal]

   disclaimer,” 35 U.S.C. § 154(b)(2)(B), whereas extensions under § 156 are not limited by terminal

   disclaimers. Mitsubishi, 2021 WL 1845499, at *29 n.45. But Chief Judge Wolfson recognized that

   terminal disclaimers simply limit the extent of a PTA where such disclaimers “had previously been

   filed,” but no disclaimer had been filed in connection with the patents at issue in Mitsubishi. Id.

          Terminal disclaimers are equally irrelevant here. Where an applicant takes advantage of a

   terminal disclaimer to overcome a rejection for ODP raised by a patent examiner, the rules for

   calculating patent-term adjustment bar the applicant from recovering via PTA the portion of the

   patent term that was disclaimed by the patent owner’s filing of a terminal disclaimer. See 35 U.S.C.

   § 154(b)(2)(B). Here, Celgene did not file a terminal disclaimer in connection with the ’638 Patent,

   so the date to which PTA may extend is not so limited. PF ¶ 1029.

          Because the difference in patent term of the ’638 Patent and the ’283 Patent is solely due

   to statutorily mandated PTA and PTE, Defendants’ ODP challenge fails as a matter of law.

                  2.      Defendants’ ODP challenge Also Fails as a Matter of Equity.

          As an “equitable doctrine,” see Immunex, 964 F.3d at 1059, the application of ODP is often

   driven by the facts and circumstances of a particular case. Cf., e.g., Gasser Chair Co. v. Infanti

   Chair Mfg. Corp., 60 F.3d 770, 773 (Fed. Cir. 1995) (courts in equity “look to all the facts and

   circumstances of the case and weigh the equities”). In assessing whether to apply ODP, courts

   have often looked to the reasons why a challenged patent expires after an asserted double-patenting

   reference. For example, the Federal Circuit has declined to apply ODP where the patents expired

   at different times due to a change in “patent term law,” rather than “patent prosecution

   gamesmanship.” Breckenridge, 909 F.3d at 1362, 1364; see also Ezra, 909 F.3d at 1374 (finding


                                                    55
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 72 of 107 PageID: 11260




   “no potential gamesmanship issue” for statutory term extension). And Judge Cecchi recently

   explained that, when a patent’s challenged term results from “an act of Congress, rather than

   improper gamesmanship by the patentee,” the “statutory term . . . may not be cut short.” See

   Immunex, 395 F. Supp. 3d at 422 (internal quotation marks omitted). In other words, differences

   in expiration dates resulting from legislative choices do not give rise to ODP.

          Here, it undisputed that the difference in expiration dates between the ’638 and ’283 Patents

   is not the result of any prosecution gamesmanship or improper conduct by Celgene, as Mr. Smith

   (an expert in Patent Office policy, practice, and procedure) testified. PF ¶¶ 1036–57. The ’638

   Patent expires later than the ’283 Patent solely because it was properly awarded two statutory time

   extensions, for delays outside Celgene’s control. PF ¶¶ 1012–35.

          Defendants’ challenge here stands out as particularly unsupportable on the equities, for two

   additional reasons. First, as Mr. Smith explained in his unrebutted testimony, but for Patent Office

   delays, much of the ’638 Patent’s challenged PTA would instead be unchallenged PTE.

   PF ¶¶ 1050–52. And if there were only PTE, there would be no ODP challenge at all, given the

   Federal Circuit’s ruling in Ezra. But Celgene had no control over the delays that gave rise to the

   specific mix of PTA and PTE it received, which further supports the equities of denying

   Defendants’ ODP challenge. PF ¶ 1053.

          Second, here, Defendants seek to cut short the term of protection for Celgene’s fundamental

   invention of stereomerically pure apremilast, claimed in the ’638 Patent, based on a separately

   patentable improvement pursued years later in ’283 Patent, simply because of a patent-term

   adjustment traceable to the Patent Office’s delays in examination. PF ¶¶ 1054–56. This challenge

   runs contrary to the basic equitable principles of ODP. As the Federal Circuit has explained, an

   “applicant (or applicants), who files applications for basic and improvement patents should not be




                                                   56
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 73 of 107 PageID: 11261




   penalized by the rate of progress of the applications through the PTO, a matter over which the

   applicant does not have complete control.” Braat, 937 F.2d at 593; PF ¶ 1057.

                  3.      Defendants Have Not Met Their Burden on Patentable Distinctness.

          Finally, even setting aside the threshold legal and equitable principles above, Defendants

   have failed to carry their burden to show by clear and convincing evidence that the inventions

   claimed in Claims 3 and 6 of the ’638 Patent are patentably indistinct from the invention claimed

   in Claim 1 of the ’283 Patent. A basic principle of the distinctness analysis is that “each claim is

   an entity which must be considered as a whole.” Gen. Foods Corp. v. Studiengesellschaft Kohle

   mbH, 972 F.2d 1272, 1274 (Fed. Cir. 1992). Defendants have failed to offer evidence that comports

   with this basic principle. Defendants’ only evidence is the testimony of Dr. Gribble, PF ¶ 1059,

   but Dr. Gribble simply picked out individual elements of the claims and compared them, rather

   than analyzing the claimed subject matter as a whole—precisely what General Foods forbids.

   PF ¶¶ 1059–60. Indeed, he did not even mention “distinctness.” PF ¶ 1061. Defendants simply

   failed to provide the analysis necessary to carry their burden. PF ¶¶ 1058, 1062.

          E.      Defendants Have Not Proven by Clear and Convincing Evidence That the
                  Asserted Claim of the ’536 Psoriasis Patent Is Invalid for Lack of Enablement
                  or Written Description.

          Defendants have not shown that claim 6 of the ’536 Patent is invalid for failing to satisfy

   the written description and enablement requirements of 35 U.S.C. § 112(a). Amgen made a motion

   on this issue under Fed. R. Civ. P. 52(c) on June 23, 2021. Trial Tr. at 1293:1–1294:16. On July

   1, 2021, Amgen submitted a memorandum in support of its motion, the contents of which are

   incorporated by reference. See Pl’s Memo. (ECF No. 462).

          Defendants also cannot stitch together an invalidity defense from snippets of cherry-picked

   testimony from Dr. Gilmore’s examination, as Defendants alluded to in oral opposition to the

   motion on this issue. See Trial Tr. at 1294:19–1296:2. None of Dr. Gilmore’s testimony was


                                                   57
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 74 of 107 PageID: 11262




   germane to written description or enablement, PF ¶¶ 1166–68, and even if it was germane,

   Defendants cannot meet their burden of clear and convincing evidence through general and

   conclusory testimony. See WBIP, 829 F.3d at 1338–39.19 Further, Defendants cannot remedy the

   deficiencies in their expert testimony by presenting “attorney argument to suggest that a [POSA]

   would not have understood the claimed invention to be adequately described” or enabled. See AAT

   Bioquest, Inc. v. Texas Fluorescence Labs., Inc., 2015 WL 1738402 , at *5 (granting summary

   judgment of non-invalidity based on asserted lack of written description); see also Invitrogen

   Corp. v. Clontech Labs., Inc., 429 F.3d 1052, 1068 (Fed. Cir. 2005) (“Unsubstantiated attorney

   argument regarding the meaning of technical evidence is no substitute for competent, substantiated

   expert testimony.”). Defendants have simply failed to meet their burden of proof.

          If the Court is inclined to allow Defendants to advance their defense through attorney

   argument, the asserted claim of the ’536 Patent is enabled. Each element of the claim is stated

   expressly in the specification, thus providing written description support. JTX-7 at 3:37–50 (the

   invention “encompasses the use of [apremilast] to treat diseases or disorder ameliorated by the

   inhibition of PDE4,” including psoriasis), 15:20–26 (the invention may be “suitable for oral

   administration,” including in tablet or capsule form), 16:13–19 (saying that the dose amount of

   apremilast should be “specifically, between about 10 mg and 200 mg per day,” and should either

   be in a single dose or divided dose), 5:64–6:9 (the stereomerically pure compound will be “most

   preferably greater than about 97% by weight of one stereoisomer”). Moreover, the specification

   provides ample data—something missing from the ’358 Patent—to support that the POSA would




   19
     The Federal Circuit recently emphasized that “[c]onclusory expert testimony is [] inadequate as
   substantial evidence in other areas of patent law” where a party bears the burden of proof. See TQ
   Delta, LLC v. CISCO Sys., Inc., 942 F.3d 1352, 1359 n.5 (Fed. Cir. 2019) (addressing obviousness
   and collecting cases for enablement, written description, anticipation, and infringement).


                                                  58
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 75 of 107 PageID: 11263




   be able to practice the claimed method without undue experimentation. PF ¶ 1188.

                  1.      Defendants’ Enablement Challenge to the ’536 Patent Is Inconsistent
                          With Defendants’ Reliance on the ’536 Patent In Their Obviousness
                          Challenge to the ’541 Patent and Should Be Rejected.

          As Defendants are aware, “prior art references are presumed to be enabled,” see Defs.’ Pre-

   Trial Br. (ECF No. 398) at 17 (citing Proctor & Gamble Co. v. Nabisco Brands, Inc., 711 F. Supp.

   759, 772 (D. Del. 1989)). Yet Defendants are trying to have it both ways: arguing that the ’536

   Patent claims lack written description and enablement, while simultaneously relying on the ’536

   Patent to assert obviousness of another Otezla patent. In their challenge to the ’541 Patent,

   Defendants argued that “[b]ased on the disclosures of the ’536 Patent, a POSA would have been

   motivated with a reasonable expectation of success to use and administer to patients

   stereomerically pure apremilast, including stereomerically pure apremilast comprising greater than

   about 98% by weight of (+) isomer.” See Defs.’ Pre-Trial Br. (ECF No. 398) at 77. Indeed,

   Defendants’ inconsistent arguments demonstrate the unsubstantiated nature of their enablement

   challenge. For this additional reason, this defense should be dismissed.

                  2.      The Predicate for Defendants’ Conditional Argument Regarding
                          Written Description and Enablement Is Not Met.

          Finally, Defendants’ argument on written description and enablement is expressly

   conditioned upon Amgen asserting that the prior art does not render claim 6 of the '536 Patent

   obvious because the prior art fails to disclose human clinical trial data teaching a therapeutically

   effective amount of apremilast to treat diseases and disorders ameliorated by PDE4 inhibition,

   including psoriasis. 20 Defendants’ condition precedent was never met. PF ¶¶ 1164–65. When


   20
     Defendants presented their written description and enablement arguments in their pre-trial brief
   subject to this condition. See Defs.’ Pre-Trial Br. (ECF No. 398) at 49 (“To the extent the asserted
   claim of the ’536 patent is found not obvious because the prior art fails to disclose clinical data
   teaching the efficacy of apremilast in treating psoriasis, the specification of the ’536 patent itself



                                                    59
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 76 of 107 PageID: 11264




   Amgen’s expert Dr. Knowles was directly asked whether he “conclude[d] that any prior art

   reference failed to render claim 6 of the ’536 Patent obvious simply because it failed to disclose

   human clinical data teaching a therapeutically effective amount of apremilast to treat diseases and

   disorders ameliorated by the inhibition PDE4 including psoriasis,” Dr. Knowles answered “No.”

   Trial Tr. at 1700:19–24 (Knowles Direct 6.25.21).

          Further, not only has Amgen never asserted that clinical studies are necessary to show the

   success of a method of treating psoriasis using stereomerically pure apremilast, but the Federal

   Circuit has repeatedly held that this position is incorrect. See, e.g., Eli Lilly & Co. v. Teva Pharms.

   USA, Inc., 619 F.3d 1329, 1343 (Fed. Cir. 2010) (affirming validity of method of treatment patents

   for which a confirming clinical trial “was ongoing at the time the application was filed”); In re

   Brana, 51 F.3d 1560, 1568 (Fed. Cir. 1995) (“Usefulness in patent law, and in particular in the

   context of pharmaceutical inventions, necessarily includes the expectation of further research and

   development. The stage at which an invention in this field becomes useful is well before it is ready

   to be administered to humans.”). For this additional reason, the predicate basis for Defendants’

   conditional argument has no basis, and Defendants’ conditional argument must fail.

   II.    The Asserted Claims of the ’101 Form B Patent and ’283 Form A Patent Are
          Infringed and Not Invalid.

          Amgen asserts two patents relating to specific crystalline forms of apremilast: the ’101

   Patent, which relates to Form B, and the ’283 Patent, which relates to Form A. Claims 1 and 15 of

   the ’101 Patent are asserted against Sandoz and Zydus, and claims 2 and 27 of the ’283 Patent are



   fails to satisfy the written description requirement”), 50 (“To the extent clinical data are
   required to show the effectiveness of a PDE4 inhibitor in treating psoriasis, a POSA would have
   to conduct undue experimentation to arrive at the claimed method”) (emphasis added). In addition,
   as explained in detail in Amgen’s Motion for Judgment on Partial Findings on this issue, (ECF
   No. 462) at 7–8, Defendants consistently held this same position in previous email correspondence
   with Amgen and in Defendants’ expert reports.


                                                     60
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 77 of 107 PageID: 11265




   asserted only against Zydus. Zydus disputes infringement of the ’101 Patent, Sandoz does not. As

   explained below, test results demonstrated that Zydus’s proposed ANDA product contains Form

   B of apremilast and infringes the asserted claims of the ’101 Patent, and Defendants have not met

   their burden of proving that the asserted claims of either patent are invalid.

            A.      Defendants Infringe the Asserted Claims of the ’101 Form B Patent and ’283
                    Form A Patent.

            Sandoz has stipulated to infringement of claims 1 and 15 of the ’101 Patent. PF ¶¶ 1234–

   35. Zydus has stipulated to infringement of claims 2 and 27 of the ’283 Patent, PF ¶¶ 1470–71, but

   contests infringement of claims 1 and 15 of the ’101 Patent.

                    1.     Zydus Infringes Claims 1 and 15 of the ’101 Form B Patent.

            Claim 1 of the ’101 Patent claims enantiomerically pure Form B of apremilast, having

   XRPD peaks at 10.1, 13.5, 20.7, and 26.9 degrees 2-theta. PF ¶ 33. Claim 15 of the ’101 Patent

   claims a solid pharmaceutical composition comprising the Form B recited in claim 1. PF ¶ 34.

   Because Zydus admits its ANDA Products are solid pharmaceutical compositions containing

   enantiomerically pure apremilast, PF ¶¶ 1256–57, and that an XRPD analysis of Form B inherently

   generates peaks at 10.1, 13.5, 20.7, and 26.9 degrees 2-theta, PF ¶ 1252, the question for

   infringement is whether Zydus’s ANDA Products contain Form B of apremilast.

            Testing of samples of Zydus’s API shows the presence of Form B.21 PF ¶¶ 1258–1304. The

   chain of custody of these samples, and Zydus’s own internal testing, shows that these samples are

   representative of the API that will be in the ANDA Products that Zydus intends to sell. PF 1305–

   31. Zydus’s ANDA Products will contain Form B because Zydus’s API contains Form B, and

   Zydus’s ANDA Products will be manufactured using Zydus’s API. PF ¶¶ 1332–36. Testing of


   21
        Claims 1 and 15 of the ’101 Patent do not require a minimum amount of Form B. PF ¶ 1262.



                                                    61
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 78 of 107 PageID: 11266




   samples of Zydus’s ANDA Products are consistent with the presence of Form B.22 PF ¶¶ 1337–

   56. Amgen has proven by a preponderance of evidence that Zydus ANDA Products infringe claims

   1 and 15 of the ’101 Patent. PF ¶¶ 1364–66.

                            a.   Legal standard for infringement.

          Anyone who “makes, uses, offers to sell, or sells any patented invention . . . , within the

   United States or imports into the United States a patented invention during the term of the patent,”

   without permission by the patent owner, is an infringer. 35 U.S.C. § 271(a). To find infringement,

   each and every element of the asserted claim must be present in the accused product. Carroll Touch

   Inc. v. Electro Mech. Sys., Inc., 15 F.3d 1573, 1576 (Fed. Cir. 1993) (citation omitted). Because

   an ANDA applicant has not yet marketed its drug product, the court’s infringement analysis

   involves a “hypothetical inquiry,” Glaxo Inc. v. Novopharm, Ltd., 110 F.3d 1562, 1569 (Fed. Cir.

   1997), that focuses “on the product that is likely to be sold following FDA approval,” Abbott Labs.

   v. TorPharm, Inc., 300 F.3d 1367, 1373 (Fed. Cir. 2002). The patentee must prove infringement

   by a preponderance of the evidence. See Tech. Licensing Corp. v. Videotek, Inc., 545 F.3d 1316,

   1327 (Fed. Cir. 2008).

          XRPD analysis of Zydus’s API is probative of whether Zydus’s ANDA Products will

   contain From B because, according to Zydus’s own documents, “the polymorphic form of the drug

   substance (apremilast) in the drug product (apremilast tablets) remains unchanged after

   manufacturing of the drug product and upon storage.” PF ¶ 1334. See Kowa Co., Ltd. v. Amneal

   Pharms., LLC, No. 14-CV-2758, 2017 WL 10667089, at *40–47 (S.D.N.Y. Sept. 19, 2017)

   (finding analyzed API batches were “representative of the polymorphic form of the API in


   22
     Zydus’s own internal specifications for its API and ANDA Products permit the presence of Form
   B. PF ¶¶ 1357–60, 1362. Thus, if a sample of Zydus’s API or ANDA Products contains Form A
   and Form B, it would pass Zydus’s specification. PF ¶¶ 1361, 1363.


                                                   62
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 79 of 107 PageID: 11267




   [Defendant’s] proposed ANDA product” because API manufacturer “represented to FDA that its

   [API] remained stable [during] the drug manufacturing process” and therefore concluding that the

   ANDA product infringed claims to a crystalline form based on XRPD analysis of the API).

                         b.     Testing shows that Form B is present in Zydus’s API.

          XRPD testing shows that Form B is present in Zydus’s API (and thus its ANDA Products).

   PF ¶¶ 1258–60, 1233–36. Zydus produced samples of its apremilast API exhibit batches 23 to

   Amgen’s counsel. PF ¶ 1264. Amgen’s expert Dr. Gozzo tested Zydus’s API samples using

   synchrotron-XRPD. PF ¶¶ 1266–67. Amgen’s expert, Prof. Myerson, analyzed Dr. Gozzo’s data

   and determined that it demonstrates that every sample of Zydus’s API contained Form B with the

   claimed peaks. PF ¶¶ 1227, 1261, 1282–89. The presence of Form B in Zydus’s API samples is

   further confirmed by the presence of all twelve XRPD peaks that the ’101 Patent identifies as

   characteristic of Form B. PF ¶¶ 1301–02.

          Zydus does not dispute that the peaks Prof. Myerson relies on appear in Dr. Gozzo’s

   diffractograms for Zydus’s API samples, and Zydus’s own expert, Dr. Miller, admitted he cannot

   rule out the presence of Form B. PF ¶ 1303. Instead, Zydus argues these peaks do not prove Form

   B is present because they could have been generated by a combination of Forms A and F. This

   argument fails because all nine samples of Zydus’s API samples include a peak at 12.4 (as Dr.

   Miller admits), and six of nine samples also have peaks at 6.0, 10.7, and 13.0—which can only be

   generated by Form B and cannot be generated by Forms A or F. PF ¶¶ 1230, 1250–51, 1290–98.

                         c.     Samples of Zydus’s API were representative of the API in
                                Zydus’s ANDA Product when Dr. Gozzo tested them.

          When an ANDA product sample is tested for infringement, “the critical inquiry is whether



   23
      Exhibit batches are representative batches of the API and ANDA Product made by an ANDA
   filer and used to generate data submitted to FDA as part of the ANDA. See PF¶¶ 1280, 1347.


                                                 63
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 80 of 107 PageID: 11268




   it is representative of what is likely to be approved and marketed.” Merck Sharp & Dohme Corp.

   v. Amneal Pharms., LLC, 881 F.3d 1376, 1385 (Fed. Cir. 2018). Here, Dr. Gozzo tested samples

   from exhibit batches of the API made by Zydus. PF ¶¶ 1273,1280. Zydus does not dispute that

   those exhibit batches are representative of the API in its ANDA Products. Rather, Zydus contends

   the individual samples were not representative of the API that will be used to manufacture Zydus’s

   ANDA Products at the time Dr. Gozzo tested them—because she tested them after they had expired

   and because they were purportedly mishandled before she tested them. Neither argument has merit.

          Prof. Myerson explained that Zydus’s exhibit batches, when tested by Dr. Gozzo, could

   have been used to make batches of Zydus’s ANDA Products. PF ¶¶ 1306, 1320. Dr. Gozzo tested

   the samples of Zydus’s API in June 2020, 34 months after they were manufactured in July 2017.

   PF ¶¶ 1266, 1308. According to Zydus’s ANDA, Zydus’s API has a retest date, and Zydus’s long-

   term stability studies contemplate using API batches up to 60 months after manufacture so long as

   they continue to pass their retest specification. PF ¶¶ 1307, 1312. Zydus does not dispute that FDA

   and ICH guidelines permit an API batch to be used to manufacture ANDA Products as long as the

   API batch passes its specification upon retesting. PF ¶¶ 1315, 1318. Zydus’s own data shows that

   the same batches of its API that were tested by Dr. Gozzo passed Zydus’s specification 36 months

   after manufacture and two months after Dr. Gozzo’s testing. PF ¶¶ 1313, 1316–17. Dr. Miller did

   not dispute that these batches passed Zydus’s specification 36 months after manufacture or that

   Zydus could have manufactured ANDA Product batches from those API batches at 36 months. PF

   ¶ 1319. Dr. Gozzo’s XRPD data further confirms that the tested samples complied with Zydus’s

   XRPD specification when she analyzed them. PF ¶ 1304.

          Prof. Myerson explained that the samples tested by Dr. Gozzo were stored consistently

   with Zydus’s storage requirement (in tightly closed containers at temperature below 25°C) prior




                                                   64
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 81 of 107 PageID: 11269




   to testing. PF ¶¶ 1309, 1311, 1320–31. Before Dr. Gozzo tested them, the API samples were stored

   in their original, sealed, undamaged foil pouches. PF ¶¶ 1328–29. Before she received them, they

   were stored in climate controlled environments, and then shipped to her in temperature-controlled

   packaging, where she stored and prepared them for testing under controlled conditions.

   PF ¶¶ 1321, 1326–27, 1330. There is no evidence these samples were ever exposed to temperatures

   greater than 25 degrees Celsius. PF ¶ 1322.

          Moreover, Prof. Myerson explained that a minor temperature excursion beyond 25 degrees

   Celsius would not have changed the form of apremilast in Zydus’s API because a minor

   temperature change cannot change the polymorphic form present in Zydus’s API. PF ¶¶ 1323–24.

   Zydus offered no evidence to the contrary. Zydus’s expert Dr. Miller conceded that he could not

   identify any conditions under which Form A could or would convert to Form B. PF ¶ 1325. Thus,

   he had no basis for suggesting such a change may have occurred because of the way the samples

   were stored. Moreover, he was not qualified as an expert in pharmaceutical handling,

   pharmaceutical storage, pharmaceutical packaging, or crystallization. PF ¶¶ 151–53, 1325. His

   opinions that the samples that Dr. Gozzo tested were not representative are therefore mere

   speculation at best, and should be disregarded as lay opinion. Apple, Inc. v. Samsung Elecs. Co.,

   No. 11-CV-01846-LHK, 2013 WL 5955666, at *2 (N.D. Cal. Nov. 6, 2013) (“Under Federal Rule

   of Evidence 702, experts may not make expert conclusions about areas outside their expertise.”).

                         d.     Results from testing Zydus’s ANDA Product are consistent with
                                the presence of Form B.

          Zydus’s ANDA Products will contain Zydus’s API and, thus, also contain Form B

   apremilast. PF ¶¶ 1333–1336. As Prof. Myerson explained, the diffractograms and peak lists for

   every sample of Zydus’s ANDA Products analyzed by Dr. Gozzo confirm the presence of three of

   the four XRPD peaks recited in the claims—10.1, 13.5, and 26.9 degrees 2-theta. PF ¶ 1353. Prof.



                                                  65
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 82 of 107 PageID: 11270




   Myerson explained that the 20.7 peak is also present but is below the limit of detection in Dr.

   Gozzo’s peak lists and diffractograms. PF ¶ 1355. Because the API makes up only 8.67% by

   weight (the remaining 91.33% is the contribution of inactive ingredients) of Zydus’s ANDA

   Product, it is difficult to detect many of the smaller peaks generated by Form B in the ANDA

   Products that are seen in the API samples, including the 20.7 peak. PF ¶¶ 1241, 1351, 1354. But

   they are still there: Prof. Myerson determined that Form B contributed to the peaks at 10.1, 13.5,

   and 26.9, and generated a peak at 20.7 (albeit below the limit of detection) based on the API data.

   PF ¶¶ 1229, 1353, 1355. The API data is probative of what is in the ANDA Products because the

   API batches that Dr. Gozzo tested were the same batches that were used to manufacture the ANDA

   Products batches that Dr. Gozzo tested. PF ¶¶ 1347–50, 1365.

          Although the samples of Zydus’s ANDA Products were tested after their 24-month

   proposed expiration date, Prof. Myerson explained that this did not impact his analysis because

   the API in Zydus’s ANDA Products would still have met Zydus’s API specification, as

   demonstrated by Zydus’s 36-month API stability testing. PF ¶ 1352. Zydus offered no

   contradictory evidence and or reason why the crystalline form of apremilast in samples of its

   ANDA Product would change 24 months after manufacture. Accordingly, Dr. Gozzo’s testing of

   Zydus’s ANDA Products is probative of infringement. In re Omeprazole Patent Litig., 490 F. Supp.

   2d 381, 495 (S.D.N.Y. 2007), aff’d, 536 F.3d 1361 (Fed. Cir. 2008) (“[T]he Court sees no reason

   to assume that on the date a product is no longer within the FDA-required shelf life for the purposes

   of commercialization, it also ceases to be structurally representative of the product.”).

          B.      The Asserted Claims of the ’101 Form B Patent and ’283 Form A Patent Are
                  Not Invalid.

          Defendants argue that claims 1 and 15 of the ’101 Patent are obvious and invalid for ODP,

   and Zydus further argues that claims 2 and 27 of the ’283 Patent are anticipated and obvious.



                                                    66
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 83 of 107 PageID: 11271




          Defendants rely primarily on a publication from the same patent family as the ’101 and

   ’283 Patents—the ’052 Publication from 2003—which contains Example 2, describing the

   synthesis of crystalline apremilast. But Example 2 does not just describe the synthesis of a

   crystalline form of apremilast: it inherently produces Form B. Because Example 2 also appeared

   in the earliest application leading to the ’101 Patent—the ’515 Provisional from 2002—this, in

   turn, means that the asserted claims of the ’101 Patent are entitled to claim priority to the earlier

   ’515 Provisional application. The net result is that the ’052 Publication is not prior art to the ’101

   Patent, and all of Defendants’ invalidity theories for that patent fail. Moreover, Zydus’s

   anticipation and obviousness challenges against the ’283 Patent also fail because both challenges

   are premised on Example 2 producing Form A of apremilast, when, in fact, it produces Form B.

   Indeed, Defendants’ validity challenges face an especially uphill climb given that the Patent Office

   issued the ’101 and ’283 Patents after considering another application in the same family, the ’049

   Publication, with the same disclosures as the ’052 Publication, including Example 2. PF ¶ 1367.

          That Example 2 inherently results in Form B is uncontroverted. The results of thirteen

   experiments that faithfully replicated Example 2 were submitted to the EPO by three

   pharmaceutical companies during an opposition to a related European patent. All experts agreed

   that these thirteen experiments produced Form B. And Amgen’s expert, Prof. Myerson, explained

   that variations in the thirteen experiments accounted for the different ways the POSA might follow

   Example 2, confirming that Form B is the inherent result of practicing Example 2. As a result, the

   claims of both the ’101 Patent and the ’283 Patent are not invalid.

                  1.      Defendants Did Not Prove That Claims 1 and 15 of the ’101 Form B
                          Patent Are Invalid As Obvious.

          Defendants argued at trial that the asserted claims of the ’101 Patent are obvious over two

   combinations of references, both of which involve the ’052 Publication. PF ¶¶ 1367–71. To use



                                                    67
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 84 of 107 PageID: 11272




   the ’052 Publication (published on October 2, 2003, PF ¶¶ 1368, 1425) as an obviousness

   reference, Defendants argue that the asserted claims of the ’101 Patent have a priority date of

   March 27, 2008 (the filing date of the continuation-in-part application that issued as the ’101

   Patent). If claims 1 and 15 are instead entitled to a March 20, 2002 priority date (the date of the

   ’515 Provisional), then the ’052 Publication is not prior art, PF ¶¶ 1425–1432. See 35 U.S.C.

   § 102(a) (pre-AIA); see also Mahurkar, 79 F.3d at 1576. Defendants’ obviousness arguments thus

   reduce to a question of whether claims 1 and 15 of the ’101 Patent are entitled to claim priority to

   March 20, 2002 through the ’515 Provisional.24 Because the evidence showed that the asserted

   claims are entitled to the March 2002 priority date, Defendants’ obviousness challenges fail.

                          a.      Claims 1 and 15 of the ’101 Form B Patent are entitled to a
                                  priority date of March 20, 2002.

          Claims from a later filed application are entitled to the priority date of an earlier application

   properly cited on the face of the patent if the earlier application provides written description and

   enablement support for the claims in the later application. See 35 U.S.C. §§ 112, 120; PowerOasis,

   Inc. v. T-Mobile USA, Inc., 522 F.3d 1299, 1306 (Fed. Cir. 2008). As the party asserting an earlier

   priority date, Amgen bears the burden of production. Tech. Licensing Corp. v. Videotek, Inc., 545

   F.3d 1316, 1328–29 (Fed. Cir. 2008). Amgen accordingly came forward with evidence that the

   ’515 Provisional is correctly cited on the ’101 Patent, PF ¶ 1369, and the disclosure of Example 2

   in the ’515 Provisional provides written description and enablement support for claims 1 and 15,

   PF ¶¶ 1372–1424, as explained below. This shifted the burden back to Defendants to prove by

   clear and convincing evidence that claims 1 and 15 of the ’101 Patent are not entitled to the March

   20, 2002 priority date. Tech. Licensing, 545 F.3d at 1328–29. Defendants have not met their


   24
      Defendants did not offer any expert testimony that claims 1 and 15 of the ’101 Patent are invalid
   if those claims are entitled to a priority date of March 20, 2002. PF ¶ 1429.


                                                     68
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 85 of 107 PageID: 11273




   burden.25 Thus, claims 1 and 15 of the ’101 Patent are entitled to a priority date of March 20, 2002.

                                  (1)     Example 2 satisfies the written description requirement
                                          for claims 1 and 15 of the ’101 Form B Patent.

          The ’515 Provisional satisfies the written description requirement for claims 1 and 15 of

   the ’101 Patent because the inventors possessed a crystalline form of apremilast that necessarily

   results from practicing Example 2: Form B with the claimed XRPD peaks. Defendants argued in

   their pretrial brief that the ’515 Provisional does not provide written description because it does

   not expressly recite Form B with the recited XRPD peaks. Defs. Pretrial Br. at 56 (citing Ariad

   Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353 (Fed. Cir. 2010)). Defendants are wrong:

   their recitation of the law is incomplete and fails to address the doctrine of inherent disclosure.

   Under the Federal Circuit’s “doctrine of inherent disclosure, when a specification describes an

   invention that has certain undisclosed yet inherent properties, that specification serves as adequate

   written description to support a subsequent patent application that explicitly recites the invention’s

   inherent properties.” Yeda Rsch. & Dev. Co. v. Abbott GMBH & Co. KG, 837 F.3d 1341, 1345

   (Fed. Cir. 2016); see also Allergan, Inc. v. Sandoz Inc., 796 F.3d 1293, 1309 (Fed. Cir. 2015) (“A

   claim that recites a property that is necessarily inherent in a formulation that is adequately

   described is not invalid as lacking written description merely because the property itself is not

   explicitly described.”). Indeed, Yeda and Allergan both cite Ariad as providing the general

   standard for written description before going on to explain how their application of the doctrine of

   inherent disclosure is consistent with the law of written description set forth in Ariad. Yeda, 837

   F.3d at 1344–45; Allergan, 796 F.3d at 1308. The doctrine of inherent disclosure is thus part of

   the controlling law of written description and must be applied in determining whether the ’515


   25
     Prof. Steed, Defendants’ only expert on the invalidity of the ’101 Patent, testified that he was
   not offering an opinion on lack of enablement of claims 1 and 15 of the ’101 Patent. PF ¶ 1423.


                                                    69
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 86 of 107 PageID: 11274




   Provisional provides written description support for the asserted claims of the ’101 Patent.

                                         (a)     The POSA would have understood the inventors
                                                 were in possession of the solid apremilast
                                                 resulting from Example 2 of the ’515 Provisional.

          Example 2 of the ’515 Provisional discloses a chemical synthesis of apremilast. PF ¶ 1372.

   In the final step, solid apremilast is “recrystallized from a binary solvent containing ethanol (150

   mL) and acetone (75 mL),” (JTX-43 at JTX-43_29) which is dried to yield apremilast that is

   enantiomerically pure (98% ee). PF ¶¶ 1373–74. The POSA would have understood as of March

   20, 2002, that the inventors were in possession of the solid, enantiomerically pure apremilast of

   Example 2, including its inherent properties. PF ¶ 1413. The POSA would have further understood

   that the solid, enantiomerically pure apremilast of Example 2 was crystalline. PF ¶¶ 1414–19. All

   experts agree that the inventors were in possession of the solid apremilast of Example 2 and Prof.

   Myerson and Dr. Sacchetti agree that the solid apremilast of Example 2 is crystalline. PF ¶¶ 1413–

   14. It is undisputed that conducting an XRPD analysis of crystalline forms was routine as of March

   20, 2002 and results in a unique diffraction pattern inherent to the crystalline form being analyzed

   and can be used to distinguish the given crystalline form from other forms. PF ¶¶ 1415–17.

                                         (b)     Example 2 of the ’515 Provisional inherently
                                                 results in Form B of apremilast.

          Testing performed by multiple pharmaceutical companies, including one of the two

   remaining defendants in this case, confirms that Example 2 inherently results in Form B.

   PF ¶¶ 1380–1412. In a proceeding before the EPO, three generic pharmaceutical companies (Teva,

   Zentiva, and Lek, a Sandoz subsidiary, PF ¶ 1393) submitted experimental protocols and resulting

   data for thirteen replications of Example 2 of the ’515 Provisional.26 PF ¶ 1383. As Prof. Myerson


   26
     The data submitted by the generics state that the experiments replicate Example 2 of the ’049
   Publication, but it is undisputed that Example 2 is word for word the same in the ’515 Provisional,



                                                   70
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 87 of 107 PageID: 11275




   explained, using typical industry recrystallization practices, the thirteen replications varied certain

   recrystallization parameters that were not specified in Example 2, including stirring time after

   cooling, stirring temperature, cooling time, and ethanol grade. PF ¶¶ 1383–97. All thirteen

   replications resulted in Form B having an XRPD diffraction pattern with the peaks recited in ’101

   Patent claim 1. PF ¶¶ 1383–97, 1419. Prof. Myerson testified that this shows that, even accounting

   for ways a POSA would have routinely varied undefined parameters of Example 2, Example 2

   would have inherently resulted in Form B apremilast. PF ¶¶ 1397, 1412. Thus, the procedure of

   Example 2 of the ’515 Provisional, as understood by the POSA, inherently produces Form B and

   therefore provides written description support for claims 1 and 15 of the ’101 Patent. PF ¶¶ 1413–

   21.

          Defendants’ expert, Prof. Steed, does not dispute that all thirteen experiments faithfully

   replicated Example 2, that Form B resulted from all thirteen experiments, or that the EPO found

   that Example 2 inherently results in Form B. PF ¶¶ 1384–85, 1388–89, 1392–94. Prof. Steed’s

   only additional commentary on these experiments was to observe that Celgene also submitted

   experiments and that Celgene represented to the EPO that its experiments purportedly replicated

   Example 2 and resulted in Form C. Prof. Steed, however, did not form an independent opinion on

   whether Celgene’s experiments actually replicated Example 2 or whether Celgene actually

   obtained Form C. PF ¶¶ 1408–09.

          Prof. Myerson evaluated the description of the Celgene experiments as well as its

   representations to the EPO, and explained that Celgene did not actually replicate Example 2

   because Celgene’s experiments used a starting material with a different purity from that specified




   the ’049 Publication, the ’052 Publication, the ’638 Patent, the ’940 Patent, the ’101 Patent, and
   the ’283 Patent. PF ¶ 1375.


                                                     71
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 88 of 107 PageID: 11276




   by Example 2. PF ¶¶ 1398–1407. Prof. Myerson explained that the purity of a starting material can

   have a meaningful influence on the polymorphic outcome of the crystallization. PF ¶¶ 1401–02.

   The POSA would have thus understood that the experiments submitted to the EPO by Celgene did

   not replicate Example 2. PF ¶ 1398. The EPO reached the same conclusion and discounted

   Celgene’s experiments accordingly. PF ¶¶ 1400, 1412. Prof. Myerson further explained that

   Celgene was likely mistaken that it obtained Form C because Form C is a toluene solvate, which

   can only be made using toluene, which is not a chemical used in Example 2. PF ¶¶ 1404–07.

                                  (2)    Example 2 satisfies the enablement requirement for
                                         claims 1 and 15 of the ’101 Form B Patent.

          Example 2 also satisfies the enablement requirement: the experimental evidence from the

   European proceedings demonstrates that the POSA following Example 2 will make Form B

   apremilast without undue experimentation. Indeed, that evidence establishes that Example 2

   inherently generates Form B, so no experimentation is necessary. Defendants did not dispute that

   Example 2 was enabling. PF ¶¶ 1422–23.

                  2.      The Asserted Claims of the ’101 Form B Patent Are Not Invalid for
                          Obviousness-Type Double Patenting.

          Defendants’ double-patenting challenge to the ’101 Patent largely mirrors their double-

   patenting challenge to the ’638 Patent, and it fails for essentially the same reasons. See supra at

   Section I.D. It is undisputed that the ’101 Patent expires later than the ’243 Patent only because of

   a properly awarded statutorily authorized time extension: a PTA of 265 days. PF ¶¶ 1437–47.

   Accordingly, Defendants’ challenge fails as a matter of law—the ’243 Patent is not a proper ODP

   reference. Ezra, 909 F.3d at 1375; PF ¶ 1447.

          Even were the ’243 Patent a proper ODP reference, Defendants’ challenge would fail as a

   matter of equity, PF ¶¶ 1448, 1457, because the challenged difference in expiration dates is not the

   result of any improper conduct by Celgene. PF ¶¶ 1448–56; see Breckenridge, 909 F.3d at 1364.


                                                    72
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 89 of 107 PageID: 11277




   And it would be inequitable for the improvement claimed by the ’243 Patent to cut short the full

   statutory term of the basic invention claimed by the ’101 Patent, solely because of examination

   delays outside Celgene’s control. See Braat, 937 F.2d at 593; PF ¶¶ 1457–60.

           Even setting aside these threshold failures, Defendants have failed to carry their burden to

   show that the inventions claimed by Claims 1 and 15 of the ’101 Patent are patentably indistinct

   from the invention claimed by Claim 1 of the ’243 Patent. For the purpose of patentable

   distinctness, “patent claims, being definitions which must be read as a whole, do not ‘claim’ or

   cover or protect all that their words may disclose.” Gen. Foods, 972 F.3d at 1272. However, the

   only evidence Defendants presented was the testimony of Prof. Steed, who analyzed what was

   disclosed by the words of the claims in the ’101 and ’243 Patents, rather than analyzing the claimed

   subject matter as a whole, and who (again) did not even mention “distinctness.” PF ¶¶ 1461–63.

   Accordingly, Defendants have not offered sufficient evidence to carry their burden. PF ¶¶ 1461,

   1464.

                  3.      Defendants Did Not Prove That Claims 2 and 27 of the ’283 Form A
                          Patent Are Invalid as Anticipated or Obvious.

           Zydus argues that claims 2 and 27 of the ’283 Patent are invalid because the Form A recited

   in the claims is (1) inherently anticipated by the ’052 Publication; and (2) obvious over the ’052

   Publication, Fieser, Guillory, and Byrn 1994. Zydus’s anticipation and obviousness arguments fail

   because the ’052 Publication inherently results in Form B of apremilast, not Form A.

                          a.      Claims 2 and 27 of the ’283 Form A Patent are not anticipated.

           Zydus argues that Example 2 of the ’052 Publication inherently results in Form A of

   apremilast. For a reference to inherently anticipate a claim, the claim limitation that is not expressly

   disclosed in the reference must necessarily and inevitably flow from what is disclosed in the prior

   art reference. See Glaxo Inc. v. Novopharm Ltd., 52 F.3d 1043, 1047–48 (Fed. Cir. 1995).



                                                     73
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 90 of 107 PageID: 11278




   However, Zydus did not present any experimental evidence that Example 2 of the ’052 Publication

   ever produces Form A. Instead, Zydus’s sole “evidence” that Form A is inherently produced by

   Example 2 is Dr. Sacchetti’s strained interpretation of two sentences in the specification of the

   ’283 Patent—“In certain embodiments, Form A of [apremilast] can be obtained from various

   solvents, including, but not limited to, solvent systems comprising acetone, ethanol, and mixtures

   thereof. In certain embodiments, Form A can be obtained using a fast cooling process.” Dr.

   Sacchetti contends that these two sentences mean that any recrystallization of apremilast using

   any ratio of ethanol and acetone performed using fast cooling will always produce Form A.

          Dr. Sacchetti’s reading of this passage is inconsistent with how the POSA would have

   understood the specification and is disproven by experimental evidence. PF ¶¶ 1508–13. The

   POSA would have understood that the use of the word “can” in this passage means that Form A

   can be made from at least some solvent systems containing ethanol and acetone, and can be made

   from at least some recrystallizations using fast cooling. PF ¶ 1509. The ’283 Patent does not teach

   that all ratios of ethanol to acetone will generate Form A and does not teach that a ratio of 2:1

   ethanol to acetone will make Form A, whether using fast cooling or not. PF ¶¶ 1508–10. This

   understanding is confirmed by the experimental evidence of record: all 13 faithful replications of

   Example 2 used a 2:1 ratio of ethanol to acetone and resulted in Form B, including seven

   replications that used fast cooling. PF ¶¶ 1473–1507. And nowhere does the ’283 Patent state that

   a 2:1 ratio of ethanol to acetone will make Form A. Zydus misleadingly attempts to frame Amgen’s

   reliance on evidence that Example 2 results in Form B as an implicit admission by Amgen that the

   ’283 Patent is not enabled. 27 Not so. To the contrary, Prof. Myerson explained during cross-


   27
     Zydus has never argued that claims 2 and 27 are not enabled, and cannot do so now. But to be
   sure, it is not Amgen’s position that the ’283 Patent fails to enable Form A. Indeed, Amgen
   commissioned the creation of the Form A reference standard that was used in Dr. Gozzo’s testing,



                                                   74
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 91 of 107 PageID: 11279




   examination that the Form A reference standard used by Dr. Gozzo was made using a 10:1 ratio

   of ethanol to acetone, PF ¶ 151328, which is consistent with the just-discussed teachings of the

   patent. The experimental evidence is clear: Form A is never made from a 2:1 ratio of ethanol to

   acetone regardless of the cooling speed (Form B is always made), but other ratios of ethanol to

   acetone (including a 10:1 ratio) using fast cooling may result in Form A. PF ¶¶ 1473–1507, 1512–

   13.

          Dr. Sacchetti concedes that all 13 replications of Example 2 resulted in Form B. PF

   ¶¶ 1480, 1482, 1484, 1486, 1489, 1491. In contrast, Dr. Sacchetti does not point to a single

   experiment in which a ratio of 2:1 ethanol to acetone made Form A. Remarkably, he also conceded

   that he formed his inherent anticipation opinions before he had even seen that experimental data.

   PF ¶ 1526. Confronted with this evidence, Dr. Sacchetti concocted a theory from whole cloth that

   the outcomes of all 13 experiments—performed by three different companies in three different

   laboratories—resulted from inadvertent “seeding” 29 due to the presence of Form B in those

   laboratories, and that Teva, Zentiva, and Lek/Sandoz did not hot filter or reflux for a sufficient

   time to prevent seeding. Dr. Sacchetti’s speculative theory fails for three reasons.

          First, there is no evidence to support it: Dr. Sacchetti conceded that he had no evidence of

   seeding in any experiment by Teva, Zentiva, or Lek/Sandoz. Dr. Sacchetti speculated that they

   may have been using Form B, but there was no evidence that any of those companies had used

   Form B as of the time the experiments were conducted in 2015, much less that Form B had ever


   which was made according to the teaching of the patent using a 10:1 ratio of ethanol to acetone
   and fast cooling. Zydus’s misrepresentation of Amgen’s argument is improper and without merit.
   28
     Amgen relies only on Prof. Myerson’s testimony during cross-examination as the testimony
   offered by Prof. Myerson in his validity direct examination was stricken. ECF No. 465.
   29
     Inadvertent seeding is generally a result of poor laboratory practice, for example failing to clean
   laboratory equipment, where a crystalline form that was previously used in the laboratory is left-
   over and unintentionally contaminates later experiments. PF ¶ 1515.


                                                    75
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 92 of 107 PageID: 11280




   entered any of the laboratories used for the experiments. PF ¶¶ 1516–17. Second, Dr. Sacchetti’s

   criticism that the 13 replications did not sufficiently reflux or hot filter is irrelevant because the

   recrystallization step in Example 2 does not require hot filtration or reflux. PF ¶ 1522. And while

   Dr. Sacchetti opined that refluxing or hot filtering would have eliminated any inadvertent seeding,

   there was no evidence to suggest seeding had occurred. PF ¶ 1523. Third, Dr. Sacchetti’s seeding

   theory requires not only that Form B was present in Teva’s, Zentiva’s, and Lek’s laboratories, but

   also that scientists working in all three companies used poor laboratory cleaning practices, PF

   ¶¶ 1518–19. There is no evidence to support this speculative leap. PF ¶¶ 1514–26.

          The experimental evidence proves that Example 2 inherently results from Form B, and that

   Form A is never made from Example 2. Correlatively, Form A is not always made, as would be

   required for inherent anticipation: Indeed, Zydus has not shown that Example 2 of the ’052

   Publication ever results in Form A. Zydus has failed to prove by clear and convincing evidence

   that the asserted claims of the ’283 Patent are inherently anticipated. PF ¶¶ 1472–1526.

                          b.      Claims 2 and 27 of the ’283 Form A Patent are not obvious.

          Zydus asserts a single obviousness combination against claims 2 and 27: the ’052

   Publication in view of Fieser, Guillory, and Byrn 1994. Zydus argues that the POSA would have

   been motivated to perform Example 2 of the ’052 Publication using fast cooling to obtain Form A.

   Importantly, Zydus does not argue that the POSA would have changed any other condition

   described in Example 2, including the 2:1 ratio of ethanol to acetone. PF ¶ 1527. That is

   dispositive, because it means that Zydus’s obviousness challenge fails for the same reason as its

   anticipation argument. PF ¶ 1528. Since Example 2 with a 2:1 ratio of ethanol to acetone produces

   Form B, the ’283 Patent claims to Form A are not obvious over Example 2 with a 2:1 ethanol to

   acetone ratio.

          Since the evidence demonstrates that Example 2 inherently results in Form B (regardless


                                                    76
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 93 of 107 PageID: 11281




   of cooling rate), and Form A never results from Example 2, Zydus’s combination cannot render

   Form A obvious, because it would have never resulted in Form A.

          Moreover, Zydus failed to show that the POSA would have had a reasonable expectation

   of success in obtaining Form A based on its obviousness combination as of March 27, 2008.

   Polymorphism is notoriously unpredictable, PF ¶¶ 1529–38, as courts have repeatedly recognized.

   E.g., Kowa Co., Ltd. v. Amneal Pharms., LLC, No. 14-CV-2758, 2017 WL 10667089, at *26

   (S.D.N.Y. Sep. 19, 2017), aff’d, 745 F. App’x 168 (Fed. Cir. 2018) (“[C]rystallization and

   polymorphism are unpredictable.”); In re Armodafinil Patent Litig. Inc. (’722 Patent Litig.), 939

   F. Supp. 2d 456, 491 (D. Del. 2013) (explaining that “polymorphism is inherently unpredictable”

   and noting that in 2002, “the unpredictable nature of polymorphism was discussed in

   publications”); id. at 497 (“[T]rial and error crystallization experimentation is necessary because

   polymorphs are unpredictable.”). As the Federal Circuit explained in the context of polymorphs,

   “‘to have a reasonable expectation of success, one must be motivated to do more than merely vary

   all parameters or try each of numerous possible choices until one possibly arrived at a successful

   result, where the prior art gave either no indication of which parameters were critical or no

   direction as to which of many possible choices is likely to be successful.’” Grunenthal GmbH v.

   Alkem Labs. Ltd., 919 F.3d 1333, 1342 (Fed. Cir. 2019) (quoting Pfizer, Inc. v. Apotex, Inc., 480

   F.3d 1348, 1365 (Fed. Cir. 2007)). Zydus has failed to prove by clear and convincing evidence

   that claims 2 and 27 of the ’283 Patent are invalid as obvious. See PF ¶¶ 1527–44.

   III.   The Asserted Claims of the ’541 Titration Patent Are Infringed and Not Invalid.

          Sandoz and Zydus have stipulated to infringement of the asserted claims of the ’541 Patent.

   PF ¶¶ 1547–58. The remaining dispute concerns only whether those claims are obvious. PF ¶ 1549.

   Thus, it is Defendants’ burden to show—by clear and convincing evidence—that the POSA would

   have modified the teachings of the prior art to arrive at the asserted claims. E.g., OSI Pharms., LLC


                                                    77
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 94 of 107 PageID: 11282




   v. Apotex Inc., 939 F.3d 1375, 1382 (Fed. Cir. 2019).

          Defendants again resort to hindsight by using the claimed titration schedule to select the

   closest dosing schedule purportedly in the prior art and then arguing that the differences amount

   to simply “routine optimization.” Defendants’ expert Dr. Gilmore identified three “key references”

   for obviousness: the ’536 Patent, Papp 2012, and Schett 2012. Trial Tr. at 831:20–832:3 (Gilmore

   Direct 6.21.21). But Defendants’ expert failed to address why the POSA would have forgone the

   conventional approach to dose titration in favor of making the very specific changes necessary to

   arrive at the claimed dosing schedule, and Defendants’ expert failed to explain why “optimization”

   would have resulted in the claimed schedule, which has multiple significant differences from the

   prior art. For several independent reasons, Defendants failed to carry their heavy burden.

          A.      The POSA Would Have Titrated Apremilast on an Individualized, Feedback-
                  Driven Basis Over a Period of Weeks.

          The conventional approach to dose titration in 2014 was to titrate a medication on an

   individualized, feedback-driven basis, with the physician tailoring the schedule for each patient

   based on that patient’s characteristics (such as age and weight) with adjustments made as treatment

   continues based on patient-specific feedback (such as the patient’s response to the treatment in

   terms of safety, efficacy, and tolerability). PF ¶¶ 1553–60, 1592–1605, 1617–20. The duration of

   conventional titration was typically several weeks to several months.

          The evidence adduced at trial is replete with teachings and examples following the

   convention of individualized, feedback-driven titration. The ’536 Patent, for example—a reference

   Defendants chose to identify as “key” prior art—describes methods of treating psoriasis by dosing

   apremilast according to the characteristics of each patient:

                  The dose, and perhaps the dose frequency, will also vary according
                  to the age, body weight, and response of the individual patient.
                  Suitable dosing regimens can be readily selected by those skilled in
                  the art with due consideration of such factors.


                                                    78
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 95 of 107 PageID: 11283




   JTX-7 at 13:45–64 (emphases added); see also id. at 13:59–63 (“In managing the patient, the

   therapy should be initiated at a lower dose, perhaps about 1 mg to about 25 mg, and increased if

   necessary up to about 200 mg to about 1000 mg per day as either a single dose or divided doses,

   depending on the patient’s global response.”) (emphases added); PF ¶¶ 1563–68, 1603–05. The

   plaque psoriasis patient population is very diverse in terms of age, weight, comorbidities, and

   gender. PF ¶ 1557. The trial evidence also showed that drugs other than apremilast that were

   titrated—used to treat psoriasis or other conditions—were routinely titrated in a fashion tailored

   to each individual patient. PF ¶¶ 1553–60, 1592–1602.

          The claims of the ’541 Patent are directed to a dramatically different approach. The ’541

   Patent instructs “administering” apremilast according to a specific and complete dose titration

   schedule. JTX-13 at 31:3–26. The claims do not set forth any steps for tailoring the titration

   schedule based on the patient’s individual characteristics, test results, or feedback. PF ¶¶ 1585–

   87. The claimed approach is valuable because it is convenient for both doctor and patient by

   reducing or eliminating the need for consultations during the titration process and reducing patient

   confusion and uncertainty about how to take the medication. PF ¶¶ 1561–63.

          Defendants’ trial presentation simply ignored all of this evidence and asserted that the

   POSA would have looked to the titration schedules used in prior art clinical trials (i.e., Phase 2

   studies reported in Papp 2012 and Schett 2012) and then would have been motivated to make

   modifications to those that precisely arrived at the claimed dose titration schedule. PF ¶¶ 1591,

   1608–45. Defendants failed to articulate a reason for why the POSA—who under both sides’

   definition is a treating physician—would have favored titration techniques peculiar to the artificial

   clinical trial setting over the conventional titration approach consistently taught in the prior art

   related to treating patients, which is the focus of the ’541 Patent. The POSA in 2014, considering




                                                    79
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 96 of 107 PageID: 11284




   an apremilast titration schedule for use in a method of treating patients with psoriasis, (1) would

   not have been inclined to adopt a pre-determined and one-size-fits-all titration schedule, (2) would

   not have sought to modify either of the titration schedules identified by Defendants, and

   (3) assuming for the sake of argument that the POSA would have departed from the conventional

   approach to titration, the POSA would not have reasonably arrived at the claimed titration schedule

   given there were innumerable pre-determined and one-size-fits-all titration schedules possible.

          B.      The POSA Would Never Have Modified Papp 2012.

          Instead of addressing the convention of individualized, feedback-driven titration reflected

   in the prior art, Defendants’ hindsight-driven assumption was that the POSA would have focused

   solely on pre-determined, one-size-fits-all titration. In that regard, Defendants’ central theory

   appears to have been that the POSA would have modified Papp 2012—one of the only prior art

   references which even arguably disclosed a pre-determined, one-size-fits-all titration schedule—

   to arrive at the claimed invention. See, e.g., Trial Tr. at 858:11–859:25 (Gilmore Direct 6.21.21).

          As an initial matter, Defendants did not even establish that the POSA would have known

   the specifics of the “Papp 2012 schedule.” Papp 2012 is an article reporting on a Phase 2 clinical

   study of apremilast for the treatment of psoriasis, which included multiple treatment arms: patients

   titrated to 10 mg twice daily, 20 mg twice daily, 30 mg twice daily, and placebo. PF ¶ 1569. But

   Papp 2012’s description of titration for all study arms is terse: “Doses were titrated in the first

   week to mitigate potential dose-dependent adverse events of apremilast; all patients reached the

   target dose by day 5.”30 DTX-153 at DTX-153_2. The POSA reading Papp 2012 therefore would



   30
     Defendants’ attempt to backfill this gap with the Pathan reference on ankylosing spondylitis is
   unavailing. Papp 2012 and Pathan describe their titration schedules differently, PF ¶ 1576–77, and
   Celgene was known to have used different titration schedules from study to study, particularly
   across disease states, as is evident from Papp 2012 (titration implemented over five days at most)
   and Schett 2012 (titration implemented over seven days at most), see PF ¶¶ 1573, 1582.


                                                   80
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 97 of 107 PageID: 11285




   not even have known whether the titration employed was pre-determined or one-size-fits-all, let

   alone what specific titration schedule, if any, was used in that study. PF ¶¶ 1573–77. Numerous

   possible titration schedules would have been consistent with Papp 2012’s brief disclosure, and the

   POSA would not have known which of them, if any, had actually been used. PF ¶¶ 1573–77.

          Even assuming erroneously both that the POSA would have departed from the

   conventional approach to titration and that the POSA somehow knew the details of the undisclosed

   titration schedule of Papp 2012, Defendants did not meet their burden of proving that the POSA

   would have been motivated to modify that schedule at all, much less modify it in all of the ways

   needed to somehow arrive at the claimed invention. See, e.g., OSI Pharms., 939 F.3d at 1382. The

   Papp 2012 authors expressed no dissatisfaction with the tolerability results from the study,

   reporting that the treatment was “generally well-tolerated.” DTX-153 at DTX-153_2, 7; PF ¶ 1609.

   The POSA would have given significant weight to the conclusions of the Papp 2012 authors, given

   that the article was published in The Lancet—a top-tier journal—and the first-listed author is a

   recognized thought-leader in the field. PF ¶ 1610. Accordingly, even granting all of Defendants’

   erroneous assumptions above, the POSA would have simply adopted the schedule that had been

   successfully used in a Phase 2b clinical trial. PF ¶¶ 1608–11.

          C.      Any Departure from the Papp 2012 Schedule Would Have Extended Titration
                  By Weeks, Not One Day.

          Even incorrectly assuming for the sake of argument both that the POSA would have chosen

   to titrate according to a pre-determined, one-size-fits-all schedule and would have been motivated

   to modify the Papp 2012 schedule—Defendants still failed to show that the asserted claims are

   obvious. The evidence showed that any modification to Papp 2012 would have extended the

   titration schedule by several weeks to a month, not a single day. PF ¶¶ 1612–28.

          The uncontroverted record reflects that in the prior art and actual practice of physicians



                                                   81
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 98 of 107 PageID: 11286




   treating patients, titration conventionally takes place over multiple weeks or months. PF ¶¶ 1553,

   1556–60, 1596–97, 1617–20. For example, a reference directed to methods of treating patients

   using apremilast, WO ’102, teaches titrating apremilast as a multi-week process. Prior art labels

   for other drugs likewise describe titration schedules on the orders of weeks, not days.

          Dr. Gilmore’s testimony did not provide a pertinent or corroborated reason why the POSA

   would have extended any prior art titration schedule by a single day as opposed to weeks.

   PF ¶¶ 1612–28. Dr. Gilmore opined that the POSA would have been motivated to add a single day

   to the Papp 2012 schedule “to reduce some of the side effects . . . which were identified within the

   first two weeks of treatment within the Papp trial.” Trial Tr. at 859:13–21 (Gilmore Direct 6.21.21),

   858:11–16 (“A POSA would look to perhaps decrease the magnitude of the dose increases during

   the initial titration schedule, perhaps start at a lower dose to help ameliorate some of those adverse

   effects -- events.”), 862:25–863:7 (compared to the Papp 2012 schedule, the ’541 Patent “would

   be more comfortable for the patient”). She further testified that there was nothing “in the prior art

   indicating that you would want a longer titration [than seven days] that the POSA would have

   relied upon.” Id. at 864:13–19 (Gilmore Direct 6.21.21). PF ¶ 1622. That is simply wrong. Papp

   2012 itself taught this, stating that “at least half of [adverse] events occurred within 2 weeks of

   treatment initiation and resolved within a week,” indicating that adverse events were recorded for

   at least three weeks, and perhaps longer. DTX-153 at DTX-153_7 (emphases added). The evidence

   established that, if the goal was to make apremilast more tolerable by extending the titration period,

   the POSA would have extended the titration duration by multiple weeks. PF ¶¶ 1612–28.

          The only titration schedules of one week or less identified by Defendants are those of Papp

   2012 (“by day 5”) and Schett 2012 (“during the first 7 days”). Both references, however, arise

   from the clinical trial setting, not from treating patients in the real world. E.g., PF ¶¶ 1569–88. Dr.




                                                     82
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 99 of 107 PageID: 11287




   Gilmore’s only attempt to explain why the POSA would have been motivated to titrate over a

   period measured in days not weeks was a purported need “in the environment of a clinical trial . . .

   to get to your goal dose so that you can start to accumulate data on the treatment.” Trial Tr. at

   863:8–17 (Gilmore Direct 6.21.21); see also PF ¶¶ 1621–27. Dr. Gilmore never explained by what

   point in time one would need to “start to accumulate data,” why one could not “accumulate data”

   while titrating the dose for additional days or weeks, or whether her testimony was rooted in any

   FDA or other regulatory requirement. In any case, considerations of clinical trial design and

   regulatory approval are wholly irrelevant here. Both sides’ POSA definitions are drawn to

   physicians who treat patients, not a clinical trialist or similar person who would have been qualified

   for and interested in designing a clinical trial. And no expert was tendered, let alone accepted by

   the Court, to provide expert opinions related to clinical trial design or FDA regulatory processes.

   While the POSA may well have been interested in learning the results of clinical trials to inform

   treatment decisions, the evidence showed that the POSA would not have been constrained or

   otherwise influenced by clinical trial data collection or design in arriving at a titration schedule.

           Indeed, Dr. Gilmore agreed that a 28-day titration schedule would be more tolerable than

   a 5, 6, or 7-day schedule. PF ¶ 1620. The evidence also showed there was no motivation pushing

   meaningfully towards a short titration period for apremilast; within reasonable bounds (i.e., a

   month out), clinical efficacy would not have been a consideration for the POSA deciding how long

   to titrate apremilast. PF ¶ 1628. Dr. Gilmore made this clear. She testified first that tolerability, not

   efficacy, would have been the POSA’s concern in designing a titration schedule; and second, that

   the POSA in 2014 would have understood that it generally takes months for apremilast to exhibit

   efficacy in patients. Thus, the trial evidence showed that the POSA would have seen a benefit for

   tolerability, and no drawback for efficacy, in adopting a multi-week titration schedule for




                                                      83
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 100 of 107 PageID: 11288




    apremilast, which of course would have taken the POSA far beyond the six-day schedule of the

    asserted claims. It is, therefore, another example of hindsight bias when Dr. Gilmore contradicts

    the prior art and states, without support, that the POSA would have considered a one-day extension

    when seeking to address dose-dependent side effects associated with apremilast.

           Indeed, Dr. Gilmore’s own prescribing practices for apremilast are consistent with the

    evidence and refute her contrary opinions. Dr. Gilmore, a POSA in 2014, began prescribing Otezla

    shortly after its launch in 2014. Trial Tr. at 908:5–8 (Gilmore Cross 6.21.21). Initially, Dr. Gilmore

    instructed her patients to follow the titration schedule on the Otezla label—the schedule claimed

    by the ’541 Patent. Trial Tr. at 908:9–14, 909:9–15, (Gilmore Cross 6.21.21); 948:2–6 (Gilmore

    Redirect 6.21.21). But when Dr. Gilmore decided to depart from the titration schedule on Otezla’s

    label in or about 2017, Dr. Gilmore extended titration to 29 days in an effort to improve tolerability

    (the “Gilmore Schedule”). PF ¶ 1626; see also Trial Tr. at 947:20–24 (Gilmore Redirect 6.21.21).

    Thus, as further evidence of hindsight bias, while Dr. Gilmore opined at trial in 2021 (without

    support and contradicting multiple relevant teachings in Papp 2012) that the POSA in 2014 would

    have extended a five-day titration by a single day in an effort to improve apremilast’s tolerability,

    Dr. Gilmore herself in 2017 extended a six-day titration by more than three weeks when seeking

    to achieve the same objective. In fact, Dr. Gilmore could not even remember having considered a

    one-day extension when she first decided to alter the Otezla schedule. PF ¶ 1626.

           To the extent that Defendants attempt to reconcile Dr. Gilmore’s testimony by asserting

    that she had personal clinical experience with apremilast not available to the POSA, e.g., Trial Tr.

    at 948:7–949:6 (Gilmore Redirect 6.21.21), that argument has no merit. While Dr. Gilmore’s

    prescribing practices are inconsistent with Defendants’ hindsight-driven obviousness argument,

    they are fully consistent with the record evidence that the POSA in 2014 would have titrated




                                                     84
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 101 of 107 PageID: 11289




    apremilast over multiple weeks. Defendants also did not establish that the information available to

    Dr. Gilmore in 2017 was meaningfully different from the information and conventional practices

    known to the POSA in 2014. Dr. Gilmore never claimed to have based her adoption of the Gilmore

    Schedule on any published information—about titration or otherwise—that did not already exist

    in 2014. Rather, the sole purported basis for the Gilmore Schedule was the anecdotal experience

    of her own patients. Thus, Dr. Gilmore in 2017 stood in largely the same position as the POSA in

    2014. The Court is certainly entitled to consider the fact that Dr. Gilmore’s own design choice in

    2017 diverged so dramatically from the one she ascribes to the POSA in 2014. See, e.g., In Re:

    Copaxone Consol. Cases, 906 F.3d 1013, 1025 (Fed. Cir. 2018) (“The district court also properly

    relied on [post-priority-date] Khan 2009 not as statutory prior art, but for the fact that POSITAs

    were interested in pursuing less frequent dosing regimens.”).

           D.      Defendants Failed to Explain How the POSA Would Have Arrived at the
                   Claimed Schedule in Particular from Among Many, Many Possibilities.

           Amgen’s expert, Dr. Alexis, identified at least nine relevant variables of a pre-determined,

    one-size-fits-all dose titration schedule. That variability would have led to an enormous number of

    possible titration schedules, PF ¶¶ 1629–33, and Defendants failed to explain why the POSA

    would have been motivated to arrive at the claimed one in particular or have had a reasonable

    expectation of success in doing so given the many possibilities.

           Informed by hindsight, Defendants cherry-picked characteristics of the Phase 2 schedules

    that Dr. Gilmore ascribed to Papp 2012 and Schett 2012—and combined them with characteristics

    in neither Phase 2 schedule—to arrive at the claimed schedule. This approach is without merit, as

    there is no evidence that the POSA would have adopted such a mix-and-match approach rather




                                                    85
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 102 of 107 PageID: 11290




    than default to the conventional approach of individualized and feedback-driven titration.31

            There are multiple substantial differences between the titration schedules used in the

    apremilast Phase 2 studies, and the schedule claimed in the ’541 Patent. PF ¶¶ 1635, 1637. For

    example, even assuming the POSA had known the details of the titration schedule used in the Papp

    2012 study, Dr. Gilmore admitted there were “major” differences with respect to that schedule,

    including different: (1) starting doses, (2) dose increments, and (3) lengths of titration. Trial Tr. at

    860:19–861:9 (Gilmore Cross 6.21.21). Similarly, the distinctions between the Schett 2012

    schedule and the claimed schedule are myriad. Such distinctions include, for example, the day on

    which the target dose is reached, the target dose level, the number of daily increments in dose, the

    size of the increments, the uniformity or non-uniformity of increments, the length of time between

    increments, the uniformity or non-uniformity of the length of time between increments, the

    uniformity or non-uniformity of morning and afternoon doses, and once-daily versus twice daily

    dosing. Neither of the Phase 2 schedules teaches other aspects of the claimed schedule, such as,

    for example, reaching maintenance on day 6, initiating treatment at 10 mg in the morning (and

    nothing in the afternoon), or increasing the daily dose each day. PF ¶¶ 1633, 1635, 1637.

            Defendants asserted that the POSA would have adopted (only) Schett 2012’s Day 1 dose

    of 10 mg and certain characteristics of the Papp 2012 schedule, while ignoring all the many other

    differences between those schedules and the claimed schedule. PF ¶¶ 1633–36. Defendants did not

    provide any evidence establishing that the POSA would have mixed-and-matched these aspects of

    the two titration schedules used in the different clinical studies reported in Papp 2012 and Schett


    31
       Defendants did not suggest at trial that the POSA would have started with Schett 2012 and then
    modified it. And for good reason. Schett 2012 explains that the tested treatment was “generally
    well tolerated” and “provides strong evidence of the efficacy of apremilast for the treatment of
    active [psoriatic arthritis], with a more balanced profile of efficacy, tolerability, and safety relative
    to that of other PDE4 inhibitors.” DTX-162 at DTX-162_1, 10.


                                                       86
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 103 of 107 PageID: 11291




    2012 or selected just these specific aspects of those titration schedules over others that would have

    taken the POSA further away from the claimed invention. E.g., PF ¶¶ 1636, 1638.

           Without any rationale for how the prior art would have led the POSA to design any

    particular schedule, Defendants resort to hand-waving about “routine optimization” to bridge the

    gap between Papp 2012 and the claimed invention. Trial Tr. at 858:11–20, 859:13–25, 861:10–15

    (Gilmore Direct 6.21.21). But invoking “routine optimization” cannot substitute for a proper

    obviousness analysis, nor discharge Defendants’ burden of clear and convincing evidence. This is

    not a case of overlapping ranges of the sort typically at issue in “optimization” cases. See, e.g., In

    re Applied Materials, Inc., 692 F.3d 1289, 1295 (Fed. Cir. 2012) (“Where the general conditions

    of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable

    ranges by routine experimentation. . . . [B]ecause the prior art disclosed values overlapping the

    claimed ranges, the ‘general conditions’ of the claim are disclosed.”) (emphasis added).

           Here, no prior art encompasses a predetermined, one-size-fits-all 6-day titration schedule

    reaching 30 mg twice daily. See, e.g., PF ¶¶ 1635–38. In fact, as discussed above, a titration

    schedule is defined by numerous variables—not simply the length of titration, and the POSA

    would have needed to select the correct criterion for each of those variables before arriving at the

    claimed schedule. PF ¶¶ 1630–33. Moreover, the evidence shows that the universe of possible pre-

    determined, one-size-fits-all titration schedules is so large—and the effort to determine which

    would be the best schedule so onerous—as to undermine Defendants’ reliance on “optimization”

    alone to try to make an obviousness case. See, e.g., Genetics Inst., LLC v. Novartis Vaccines &

    Diagnostics, Inc., 655 F.3d 1291, 1306 (Fed. Cir. 2011) (“The facts here present a case where the

    disclosed range is so broad as to encompass a very large number of possible distinct compositions

    thus requiring nonobvious invention . . . .”) (cleaned up). Nor is this a case where the prior art




                                                     87
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 104 of 107 PageID: 11292




    disclosed a “finite number of identified, predictable solutions.” Hoffmann-La Roche Inc. v. Apotex

    Inc., 748 F.3d 1326, 1332 (Fed. Cir. 2014) (quoting KSR Int’l, 550 U.S. at 421).

              To illustrate some of the numbers of possible dose titration schedules, Dr. Alexis designed

    a set of parameters for titration schedule variables that would have been reasonable for the POSA

    to consider based on the prior art and the POSA’s knowledge. PF ¶¶ 1639–45. Such parameters

    included, for example, that the maintenance dose reached 30 mg twice daily, that doses only

    increase over time, and that apremilast could be dosed in increments of 5 mg (as taught in

    Defendants’ key ’536 Patent reference as well as other prior art). 32 PF ¶¶ 1640–41. Even when

    adopting Dr. Gilmore’s unwarranted assertion that the maintenance dose is reached on day 6 as an

    additional criterion, there are more than 70,000 possible dosing titration schedules. PF ¶ 1642.

    And, even if the POSA is given nearly every limitation in the claimed titration schedule, which

    would never have happened and is entirely improper as a matter of law, there are still eighteen

    different possibilities. PF ¶ 1644. And of course, if one were to expand the 6-day criterion to allow

    for titration of up to twenty-nine days like the Gilmore Schedule (which Dr. Gilmore agreed the

    POSA would find reasonable), the numbers of possible titrations again expand dramatically. PF

    ¶ 1643.

              Thus, attempting to “optimize” the prior art would not have been “routine” as Defendants

    assert. PF ¶ 1645. The POSA would not have been drawn to any particular schedule, but instead

    would have needed to test each of them. The POSA also would not reasonably have expected that

    any one of the possible titration schedules would be an optimized titration schedule. PF ¶ 1645.




    32
      Dr. Gilmore agreed the POSA would not have been limited to 10, 20, and 30 mg dosage forms,
    but noted that the ’536 Patent lacks the sort of clinical data included in Papp 2012 and Schett 2012.
    Trial Tr. at 834:11–13 (Gilmore Direct 6.21.21). Dr. Gilmore never explained why clinical data
    would lead the POSA to select only dosages that are multiples of 10 mg rather than 5 mg.


                                                      88
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 105 of 107 PageID: 11293




           E.      The Claimed Dosing Schedule Provides Benefits to Physicians and Patients.

           Amgen’s expert Dr. Alexis testified that the patented titration schedule has delivered real

    benefits for patients in the form of clarity in instruction, convenience, and overall “very favorable”

    experience. PF ¶¶ 1561–63. With the individualized and feedback-driven titration approach that

    was convention in 2014, there were patients that experienced anxiety and uncertainty about their

    treatment from visit to visit. The claimed titration schedule allows patients to know exactly what

    to expect during the entirety of their titration and know exactly when they will reach the

    maintenance dose. Physicians benefit from the claimed titration schedule because, for example,

    they do not need to spend unnecessary time monitoring lab results and meeting with patients in

    order to get the patients up to their maintenance dose. PF ¶ 1561.

           Defendants have made much of the fact that, during patent prosecution, Celgene introduced

    unexpected results—clinical data showing tolerability improved with the patented titration

    schedule compared to the schedules used in the Phase 2 trials reported in Papp 2012 and Schett

    2012.33 Defendants’ insinuations that the absence of such unexpected results in this trial supports

    their obviousness position are wrong as a matter of law and therefore irrelevant. PF ¶¶ 1646–51.

           First, the absence of objective indicia is not evidence of obviousness. Miles Labs., Inc. v.

    Shandon Inc., 997 F.2d 870, 878 (Fed. Cir. 1993) (absence of objective indicia “does not weigh in

    favor of obviousness”). Accordingly, Dr. Scharfstein’s testimony, which dissected the unexpected

    results presented during prosecution, is irrelevant and should be excluded for the reasons stated on




    33
       Amgen cannot be faulted for choosing not to put forward evidence of objective indicia
    supporting non-obviousness of the ’541 Patent claims in order to focus its trial presentation.
    Furthermore, Dr. Scharfstein was apparently misreading certain statements regarding statistical
    significance in the file history of an unrelated patent when he accused Celgene of making untrue
    representations to the Patent Office. PF ¶ 1651. That erroneous accusation should be disregarded.



                                                     89
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 106 of 107 PageID: 11294




    the record. Trial Tr. at 803:18–804:4, 809:18–811:20 (Attorney Argument 6.21.21).

           Second, Defendants’ assertion34 that the Patent Office only allowed the ’541 Patent because

    of the unexpected results evidence is false. The ’541 Patent’s file history shows unexpected results

    were introduced as an alternative argument, in the event the Examiner did not find applicant’s

    argument against prima facie obviousness persuasive. PF ¶ 1650. Later, the Examiner withdrew

    all pending rejections, including the one to which the unexpected results evidence was responsive,

    as “moot,” while interposing new rejections based on different issues. JTX-24 at JTX-24_1083.

    After those rejections were overcome, the Examiner allowed the patent and made no mention of

    unexpected results in the statement of reasons for allowance. PF ¶¶ 1648–49. Defendants presented

    no testimony that unexpected results was the but-for cause of allowance, see, e.g., Trial Tr. at

    994:1–22 (Scharfstein Cross 6.21.21), presumably because no witness could testify to that effect.

                                             CONCLUSION

           Amgen respectfully requests that the Court enter judgment that each asserted claim is

    (i) infringed by each Defendant against whom the claim is asserted and (ii) is not invalid.




    34
      See Trial Tr. at 70:12–71:6 (Defendants’ Opening Statement) (“unexpected results . . . got them
    the patent”); Trial Tr. at 804:24–805:14 (Attorney Argument) (Defendants’ statement that the
    reason “they got the ’541 patent” was by arguing that the claimed schedule showed unexpected
    results over the Papp 2012 schedule).


                                                    90
Case 3:18-cv-11026-MAS-DEA Document 469 Filed 07/08/21 Page 107 of 107 PageID: 11295




     Dated: July 8, 2021                  Respectfully submitted,

                                          By: s/Charles H. Chevalier

                                          Charles H. Chevalier
                                          J. Brugh Lower
                                          Christine A. Gaddis
                                          Rachel S. Johnston
                                          GIBBONS P.C.
                                          One Gateway Center
                                          Newark, NJ 07102-5310
                                          (973) 596-4611
                                          cchevalier@gibbonslaw.com
                                          jlower@gibbonslaw.com
                                          cgaddis@gibbonslaw.com
                                          rjohnston@gibbonslaw.com

                                          Attorneys for Plaintiff Amgen Inc.
     OF COUNSEL:
                                          Alexa Hansen
     George F. Pappas                     David S. Denuyl
     Jeffrey B. Elikan                    COVINGTON & BURLING LLP
     Kevin B. Collins                     Salesforce Tower
     Michael N. Kennedy                   415 Mission Street
     Jay Alexander                        San Francisco, CA 94105
     Priscilla Dodson                     (415) 591-6000
     Alexander Trzeciak
     Philip S. May                        Robert Zhou
     Antonio J. Carvalho                  COVINGTON & BURLING LLP
     Joseph Hykan                         3000 El Camino Real
     Priscilla N.A. Nyankson              Palo Alto, CA 94306
     Daniel H. Lee                        (650) 632-4700
     COVINGTON & BURLING LLP
     One CityCenter                       Steven J. Horowitz
     850 Tenth Street, NW                 SIDLEY AUSTIN LLP
     Washington, DC 20001                 One South Dearborn
     (202) 662-6000                       Chicago, IL 60603
                                          (312) 853-7000
     Wendy A. Whiteford
     Eric M. Agovino                      Sue Wang
     C. Nichole Gifford                   SIDLEY AUSTIN LLP
     Dennis Smith                         555 California Street, Suite 2000
     Greg Bonifield                       San Francisco, CA 94104
     AMGEN INC.                           (415) 772-1200
     One Amgen Center Drive
     Thousand Oaks, CA 91320-1789         Attorneys for Plaintiff Amgen Inc.



                                         91
